Exhibit 10.5

 

EXECUTION VERSION

 

 

SERVICING AGREEMENT

 

Dated as of February 28, 2019

 

by and among

 

GPMT 2019-FL2, LTD.
“Issuer”

 

GPMT COLLATERAL MANAGER LLC
 “Collateral Manager”

 

WILMINGTON TRUST, NATIONAL ASSOCIATION
“Trustee”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
“Note Administrator”

 

GPMT SELLER LLC
“Advancing Agent”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
“Servicer”

 

and

 

TRIMONT REAL ESTATE ADVISORS, LLC
“Special Servicer”

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

Section 1.01

Defined Terms

1

 

ARTICLE II

 

 

 

 

 

RETENTION AND AUTHORITY OF SERVICER

 

 

 

 

Section 2.01

Engagement; Servicing Standard

28

Section 2.02

Subservicing

30

Section 2.03

Authority of the Servicer or the Special Servicer

32

Section 2.04

Certain Calculations

33

 

 

 

 

ARTICLE III

 

 

 

 

 

SERVICES TO BE PERFORMED

 

 

 

 

Section 3.01

Servicing; Special Servicing

34

Section 3.02

Escrow Accounts; Collection of Taxes, Assessments and Similar Items

37

Section 3.03

Collection Account and Participated Loan Collection Account

38

Section 3.04

Permitted Investments

41

Section 3.05

Maintenance of Insurance Policies

42

Section 3.06

Delivery and Possession of Servicing Files

44

Section 3.07

Inspections; Financial Statements

44

Section 3.08

Exercise of Remedies upon Serviced Commercial Real Estate Loan Defaults

45

Section 3.09

Enforcement of Due-On-Sale Clauses; Due-On-Encumbrance Clauses; Assumption
Agreements; Defeasance Provisions

45

Section 3.10

Appraisals; Realization upon Defaulted Collateral Interests

48

Section 3.11

Annual Statement as to Compliance

52

Section 3.12

Annual Independent Public Accountants’ Servicing Report

52

Section 3.13

Title and Management of REO Properties and REO Accounts

52

Section 3.14

Cash Collateral Accounts

55

Section 3.15

Modification, Waiver, Amendment and Consents

55

Section 3.16

Transfer of Servicing Between Servicer and Special Servicer; Record Keeping;
Asset Status Report

58

Section 3.17

[Reserved]

62

Section 3.18

[Reserved]

62

Section 3.19

Repurchase Requests

62

Section 3.20

Investor Q&A Forum and Rating Agency Q&A Forum and Servicer Document Request
Tool

63

Section 3.21

Duties under Indenture; Miscellaneous

64

 

i

--------------------------------------------------------------------------------



 

Section 3.22

[Reserved]

64

Section 3.23

Control and Consultation

64

Section 3.24

[Reserved]

67

Section 3.25

Certain Matters Related to the Participated Loans

67

Section 3.26

Ongoing Future Advance Estimates

70

 

 

 

 

ARTICLE IV

 

 

 

 

 

STATEMENTS AND REPORTS

 

 

 

 

Section 4.01

Reporting by the Servicer and the Special Servicer

72

 

 

 

 

ARTICLE V

 

 

 

 

 

SERVICER AND SPECIAL SERVICER COMPENSATION AND EXPENSES

 

 

 

 

Section 5.01

Servicing Compensation

74

Section 5.02

Servicing Advances; Servicer Expenses

75

Section 5.03

Special Servicer Compensation

78

 

 

 

 

ARTICLE VI

 

 

 

 

 

THE SERVICER AND THE ISSUER

 

 

 

 

Section 6.01

No Assignment; Merger or Consolidation

80

Section 6.02

Liability and Indemnification

80

Section 6.03

Eligibility; Successor, the Servicer or the Special Servicer

82

 

 

 

 

ARTICLE VII

 

 

 

 

 

REPRESENTATIONS AND WARRANTIES; TERMINATION EVENTS

 

 

 

 

Section 7.01

Representations and Warranties

84

Section 7.02

Servicer Termination Event

90

Section 7.03

Termination of the Special Servicer by the Collateral Manager

92

Section 7.04

[Reserved]

93

Section 7.05

[Reserved]

93

Section 7.06

[Reserved]

93

Section 7.07

Note Administrator/Trustee Termination Event

93

Section 7.08

Trustee to Act; Appointment of Successor

94

Section 7.09

Collateral Manager Termination Event

95

Section 7.10

Closing Conditions; Issuer Covenants

96

Section 7.11

Post-Closing Performance Conditions

97

 

ii

--------------------------------------------------------------------------------



 

 

ARTICLE VIII

 

 

 

 

 

TERMINATION; TRANSFER OF COLLATERAL INTERESTS

 

 

 

 

Section 8.01

Termination of Agreement

97

Section 8.02

Transfer of Collateral Interests

98

 

 

 

 

ARTICLE IX

 

 

 

 

 

MISCELLANEOUS PROVISIONS

 

 

 

 

Section 9.01

Amendment; Waiver

99

Section 9.02

Governing Law

100

Section 9.03

Notices

100

Section 9.04

Severability of Provisions

103

Section 9.05

Inspection and Audit Rights

103

Section 9.06

[Reserved]

103

Section 9.07

Binding Effect; No Partnership; Counterparts

103

Section 9.08

Protection of Confidential Information

103

Section 9.09

General Interpretive Principles

104

Section 9.10

Further Agreements

104

Section 9.11

Rating Agency Notices

105

Section 9.12

Limited Recourse and Non-Petition

106

Section 9.13

Capacity of Trustee and Note Administrator

107

Section 9.14

Third-Party Beneficiaries

107

 

 

 

EXHIBIT A

Collateral Interest Schedule

 

EXHIBIT B

Applicable Servicing Criteria in Item 1122 of Regulation AB

 

EXHIBIT C

Reserved

 

EXHIBIT D

Form of Special Servicer’s Two Quarter Future Advance Estimate

 

EXHIBIT E

Participation Holder Register

 

EXHIBIT F

Form of Future Funding Monthly Report

 

 

iii

--------------------------------------------------------------------------------



 

THIS SERVICING AGREEMENT dated as of February 28, 2019 is by and among GPMT
2019-FL2, Ltd. (the “Issuer”), an exempted company incorporated with limited
liability under the laws of the Cayman Islands, GPMT Collateral Manager LLC, as
collateral manager (the “Collateral Manager”), Wilmington Trust, National
Association, as trustee (the “Trustee”), Wells Fargo Bank, National Association,
as note administrator (in such capacity, the “Note Administrator”), GPMT Seller
LLC, as advancing agent (the “Advancing Agent”), Wells Fargo Bank, National
Association, as servicer (in such capacity, the “Servicer”) and Trimont Real
Estate Advisors, LLC, as special servicer (the “Special Servicer”).

 

PRELIMINARY STATEMENTS

 

The Issuer desires to engage the Servicer, the Special Servicer, the Collateral
Manager, the Advancing Agent, the Trustee and the Note Administrator, and the
Servicer, the Special Servicer, the Collateral Manager, the Advancing Agent, the
Trustee and the Note Administrator desire to accept the Issuer’s engagement, to
perform their respective duties with respect to the Commercial Real Estate Loans
in accordance with the provisions of this Agreement.

 

This Agreement shall become effective with respect to each Commercial Real
Estate Loan upon the related Servicing Transfer Date.

 

NOW, THEREFORE, in consideration of the recitals in this Preliminary Statement
which are made a contractual part hereof, and of the mutual promises contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01    Defined Terms.  Any capitalized term used herein without
definition shall have the meaning ascribed to such term in the Indenture.  In
addition, whenever used in this Agreement, the following words and phrases,
unless the context otherwise requires, shall have the following meanings:

 

“15Ga-1 Notice”:  As defined in Section 3.19.

 

“17g-5 Information Provider”:  As defined in the Indenture.

 

“17g-5 Website”:  As defined in the Indenture.

 

“A-1 Participation Servicing Agreement”:  As defined in the related
Participation Agreement.

 

“Accountant’s Statement”:  Shall have the meaning ascribed it in Section 3.12
hereof.

 

--------------------------------------------------------------------------------



 

“Accounts”:  The Escrow Accounts, the Collection Account, the Participated Loan
Collection Account, the REO Accounts and the Cash Collateral Accounts.

 

“Additional Servicing Compensation”:  (i) Any fee or penalty amounts collected
for checks or other items returned for insufficient funds related to the
Accounts (other than the REO Account); (ii) any late payment charges and default
interest collected with respect to any Serviced Commercial Real Estate Loan
(which, for each Participated Loan, shall be payable solely from amounts
allocated to such Collateral Interest and any related Companion Participation
under the related Participation Agreement) that accrues when the related
Commercial Real Estate Loan is not a Specially Serviced Loan and (iii) subject
to Section 3.04, all income and gain realized from the investment of funds
deposited in the Accounts (other than the REO Account).

 

“Additional Special Servicing Compensation”: (i) All assumption application fees
received on Commercial Real Estate Loans, (ii) any modification fees, assumption
fees, consent fees and similar fees received on any Commercial Real Estate
Loans, (iii) any charges for processing other Obligor requests (including Other
Borrower Requests), (iv) any charges for processing beneficiary statements or
demands and fees in connection with defeasance, if any, on any Commercial Real
Estate Loans, (v) any late payment charges and default interest collected with
respect to any Collateral Interest that accrues when the related Commercial Real
Estate Loan is a Specially Serviced Loan and (vi)(A) any fee or penalty amounts
collected for checks or other items returned for insufficient funds relating to
the REO Account and (B) subject to Section 3.04, all income and gain realized
from the investment of funds deposited in the REO Account.

 

“Advance Rate”:  A per annum rate equal to the “Prime Rate” (as published from
time to time in the “Money Rates” section of The Wall Street Journal).

 

“Advancing Agent”:  GPMT Seller LLC, or its successors or assigns pursuant to
the Indenture, solely in its capacity as Advancing Agent.

 

“Affiliate”:  With respect to a Person, (i) any other Person who, directly or
indirectly, is in control of, or controlled by, or is under common control with,
such Person or (ii) any other Person who is a director, Officer or employee
(a) of such Person, (b) of any subsidiary or parent company of such Person or
(c) of any Person described in clause (i) above.  For the purposes of this
definition, control of a Person shall mean the power, direct or indirect, (i) to
vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that none of GPMT, the
Seller, the Retention Holder or any of their subsidiaries shall be deemed to be
Affiliates of the Issuer.  The Note Administrator, the Servicer, the Special
Servicer and the Trustee may rely on certifications of any Holder or party
hereto regarding such Person’s Affiliations.

 

“Affiliated Future Funding Companion Participation Holder”:  Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

 

2

--------------------------------------------------------------------------------



 

“Aggregate Outstanding Amount”:  As defined in the Indenture.

 

“Aggregate Outstanding Portfolio Balance”: As defined in the Indenture.

 

“Agreement”:  This Servicing Agreement, as the same may be modified,
supplemented or amended from time to time.

 

“Anti-Terrorism Laws”:  Any Laws relating to terrorism, trade sanctions programs
and embargoes, import/export licensing, money laundering or bribery, and any
regulation, order, or directive promulgated, issued or enforced pursuant to such
Laws, all as amended, supplemented or replaced from time to time.

 

“Appraisal”:  An appraisal prepared by an Appraiser and certified by such
Appraiser as having been prepared in accordance with the requirements of the
Standards of Professional Appraisal Practice of the Appraisal Institute and the
Uniform Standards of Professional Appraisal Practice of the Appraisal
Foundation, as well as FIRREA.

 

“Appraisal Reduction Amount”:  With respect to any Commercial Real Estate Loan
as to which an Appraisal Reduction Event has occurred, an amount equal to the
excess, if any, of (a) the principal balance of such Commercial Real Estate
Loan, plus all other amounts due and unpaid with respect to such Commercial Real
Estate Loan, minus (b) the sum of (i) an amount equal to 90% of the appraised
value of the related Mortgaged Property or Mortgaged Properties (net of any
liens senior to the lien of the related mortgage) as determined by an updated
appraisal obtained by the Special Servicer plus (ii) the aggregate amount of all
reserves, letters of credit and escrows held in connection with the Commercial
Real Estate Loan (other than escrows and reserves for unpaid real estate taxes
and assessments and insurance premiums), plus (iii) all insurance and casualty
proceeds and condemnation awards that constitute collateral for the related
Commercial Real Estate Loan (whether paid or then payable by any insurance
company or government authority).

 

With respect to any Collateral Interest that is a Participation, any Appraisal
Reduction Amount calculated with respect to the underlying Participated Loan
will be deemed allocated on a pro rata and pari passu basis among the related
Participations (based on the outstanding principal balances thereof).

 

For the avoidance of doubt, with respect to any Combined Loan, any Appraisal
Reduction Amount shall be calculated as, and allocated to, the Combined Loan as
a whole.

 

“Appraisal Reduction Event”:  The occurrence of any of the following events with
respect to a Commercial Real Estate Loan:

 

(1)                                 the 90th day following the occurrence of any
uncured delinquency in monthly payments with respect to such Commercial Real
Estate Loan;

 

(2)                                 receipt of notice that the related Obligor
has filed a bankruptcy petition or the date on which a receiver is appointed and
continues in such capacity or the 90th day after the related Obligor becomes the
subject of involuntary

 

3

--------------------------------------------------------------------------------



 

bankruptcy proceedings and such proceedings are not dismissed in respect of the
Mortgaged Property securing such Commercial Real Estate Loan;

 

(3)                                 the date on which the Mortgaged Property
securing such Commercial Real Estate Loan becomes an REO Property;

 

(4)                                 such Commercial Real Estate Loan becomes a
Modified Loan; and

 

(5)                                 a payment default occurs with respect to a
Balloon Payment due on such Commercial Real Estate Loan;  provided, however if
(i) the related Obligor is diligently seeking a refinancing commitment and
delivers a statement to that effect to the Servicer within 30 days after the
default, who will promptly deliver a copy to the Special Servicer and the
Collateral Manager, (ii) the related Obligor continues to make its assumed
scheduled payment, (iii) no other Appraisal Reduction Event has occurred with
respect to that Commercial Real Estate Loan and (iv) the Collateral Manager
consents, an Appraisal Reduction Event will not occur until 90 days beyond the
related maturity date, unless extended by the Special Servicer in accordance
with the Transaction Documents, the Indenture or the Servicing Agreement; and
provided, further, if the related Obligor has delivered to the Servicer, who has
promptly delivered a copy to the Special Servicer and the Collateral Manager, on
or before the 90th day after the related maturity date, a refinancing commitment
reasonably acceptable to the Special Servicer, and the Obligor continues to make
its assumed scheduled payments (and no other Appraisal Reduction Event has
occurred with respect to that Commercial Real Estate Loan), an Appraisal
Reduction Event will not occur until the earlier of (A) 60 days beyond the
related maturity date (or extended maturity date) and (B) the termination of the
refinancing commitment.

 

“Appraiser”:  An Independent appraiser, selected by the Special Servicer with
the prior consent of the Issuer (or the Collateral Manager acting on behalf of
the Issuer) (or, with respect to a Non-CLO Controlled Mortgage Asset, in
consultation with the holder of the related Controlling Companion
Participation), which is a member in good standing of the Appraisal Institute,
and is certified or licensed in the state in which the relevant related
Mortgaged Property is located, and that has a minimum of five (5) years of
experience in the appraisal of comparable properties.

 

“Asset Status Report”:  As defined in Error! Reference source not found..

 

“Balloon Loan”:  Any Commercial Real Estate Loan that requires a payment of
principal on the maturity date in excess of its constant Monthly Payment.

 

“Balloon Payment”:  With respect to each Balloon Loan, the scheduled payment of
principal due on the maturity date (less principal included in the applicable
amortization schedule or scheduled Monthly Payment).

 

4

--------------------------------------------------------------------------------



 

“Business Day”:  Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the States of North
Carolina or Georgia, or the location of the Corporate Trust Office of the Note
Administrator or the Trustee, or (iii) days when the New York Stock Exchange or
the Federal Reserve Bank of New York are closed.

 

“Cash”:  As defined in the Indenture.

 

“Cash Collateral”:  As defined in Section 3.14.

 

“Cash Collateral Account”:  As defined in Section 3.14.

 

“Class A Notes”:  As defined in the Indenture.

 

“Class A-S Notes”:  As defined in the Indenture.

 

“Class B Notes”:  As defined in the Indenture.

 

“Class C Notes”:  As defined in the Indenture.

 

“Class D Notes”:  As defined in the Indenture.

 

“Class E Notes”:  As defined in the Indenture.

 

“Class F Notes”: As defined in the Indenture.

 

“CLO Controlled Collateral Interests”:  Each Collateral Interest that is not a
Non-CLO Controlled Collateral Interest.  As of the Closing Date, each of the
Closing Date Collateral Interests will be a CLO Controlled Collateral Interest.

 

“CLO Custody Collateral Interest”:  As defined in the Indenture.

 

“Closing Date”: February 28, 2019.

 

“Closing Date Collateral Interests”: The Collateral Interests acquired by the
Issuer on the Closing Date and listed on Schedule A attached hereto.

 

“Code”:  As defined in the Indenture.

 

“Co-Issuer”:  GPMT 2018-FL2 LLC, a Delaware limited liability company.

 

“Co-Issuers”:  The Issuer and the Co-Issuer.

 

“Collateral Interest Controlled Reserve Account”: The account required to be
maintained by the Seller pursuant to the Future Funding Agreement.

 

“Collateral Interest File”:  With respect to any Collateral Interest, the
related Loan Documents and any additional documents required to be added to such
Collateral Interest File pursuant to the express provisions of this Agreement
all of which are held by the Custodian.

 

5

--------------------------------------------------------------------------------



 

“Collateral Interest Purchase Agreement”:  As defined in the Indenture.

 

“Collateral Interest Schedule”:  A schedule of the Collateral Interests attached
as Exhibit A hereto, which sets forth information with respect to such
Collateral Interests.

 

“Collateral Interests”:  Each of the Mortgage Loans, Combined Loans and Pari
Passu Participations owned by the Issuer from time to time in accordance with
the terms of the Indenture.

 

“Collateral Management Agreement”:  The Collateral Management Agreement, dated
as of the Closing Date, between the Issuer and the Collateral Manager, as the
same may be amended or amended and restated from time to time or any replacement
thereof.

 

“Collateral Management Standard”:  As defined in the Collateral Management
Agreement.

 

“Collateral Manager”:  GPMT Collateral Manager LLC, a Delaware limited liability
company, as Collateral Manager under the Collateral Management Agreement, and
any successor Collateral Manager appointed pursuant to the Collateral Management
Agreement.

 

“Collateral Manager Termination Event”:  As defined in Section 7.09.

 

“Collection Account”:  Shall have the meaning ascribed it in Section 3.03
hereof.

 

“Combined Loan”:  Collectively, any Mortgage Loan and a related Mezzanine Loan
secured by a pledge of all of the equity interests in the Obligor under such
Mortgage Loan, as if they are a single loan.  Each Combined Loan shall be
treated as a single loan for all purposes hereunder.

 

“Commercial Real Estate Loans”:  All of the Mortgage Loans, Combined Loans and
Participated Loans.

 

“Committed Warehouse Line”: A warehouse facility or other similar financing
facility pursuant to which the related lender has approved advances (at a 60% or
greater advance rate) to fund future advance requirements under the Future
Funding Companion Participations held by Affiliated Future Funding Companion
Participation Holders, subject only to the satisfaction of general conditions
precedent in the related facility documents.

 

“Companion Participation”:  With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Loan that
will not be held by the Issuer unless such Companion Participation is later
acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of the Indenture.  Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Collateral Interest.

 

“Companion Participation Holder”: The holder of any Companion Participation.

 

“Company Administrator”:  MaplesFS Limited (or its successors and assigns).

 

6

--------------------------------------------------------------------------------



 

“Controlling Companion Participation”:  With respect to each Non-CLO Controlled
Collateral Interest, the related Companion Participation that is the controlling
participation interest in the related Participated Loan.

 

“Corporate Trust Office”:  The corporate trust office of (a) the Trustee,
currently located at 1100 North Market Street, Wilmington Delaware 19890,
Attention:  CMBS Trustee—GPMT 2019-FL2, (b) the Note Administrator, currently
located at: (i) with respect to the delivery of Asset Documents, at 1055 10th
Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody Group,
(ii) with respect to the delivery of Note transfers and surrenders, at 600 South
4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479 and (iii) for all
other purposes, at 9062 Old Annapolis Road, Columbia, Maryland 21045-1951,
Attention:  Corporate Trust Services (CMBS), GPMT 2019-FL2, or (c) such other
address as the Trustee or the Note Administrator, as applicable, may designate
from time to time by notice to the Noteholders, the Holder of the Preferred
Shares, the Rating Agencies, and the parties hereto.

 

“Corrected Loan”:  Any Specially Serviced Loan that has become current and
remained current for three (3) consecutive Monthly Payments (for such purposes
taking into account any modification or amendment of such Commercial Real Estate
Loan, whether by a consensual modification or in connection with a bankruptcy,
insolvency or similar proceeding involving the Obligor), and (provided, that no
additional default is foreseeable in the reasonable judgment of the Special
Servicer and no other event or circumstance exists that causes such Commercial
Real Estate Loan to otherwise constitute a Specially Serviced Loan) the
servicing of which the Special Servicer has returned to the Servicer pursuant to
Section 3.16(b).

 

“Covered Entity”:  (a) The Issuer and its subsidiaries and (b) each Person that,
directly or indirectly, is in control of a Person described in clause (a) above.
For purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 25% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise.

 

“Credit Risk Collateral Interest”: As defined in the Indenture.

 

“CREFC®”:  CRE Finance Council, formerly known as Commercial Mortgage Securities
Association, or any association or organization that is a successor thereto.

 

“CREFC® Comparative Financial Status Report”:  The report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Comparative Financial Status Report” available as of the Closing Date on
the CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage-backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

 

“CREFC® Investor Reporting Package”:  The reporting package substantially in the
form of, and containing the information called for in, the downloadable form of
the

 

7

--------------------------------------------------------------------------------



 

“CREFC® Investor Reporting Package” available as of the Closing Date on the
CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by CREFC® for commercial mortgage securities
transactions generally; provided that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer.

 

“CREFC® Loan Periodic Update File”:  The monthly data file substantially in the
form of, and containing the information called for in, the downloadable form of
the “Loan Periodic Update File” available as of the Closing Date on the
CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be recommended by the CREFC® for commercial mortgage-backed securities
transactions generally; provided, that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer, the Special Servicer and the Note Administrator. 
Notwithstanding any provision hereof, neither the CREFC Loan Periodic Update
File, nor any other report or accounting prepared or performed by the Servicer,
is required to include any allocation among the Collateral Interests of the fee
payable to the Note Administrator, the fee payable to the Trustee or the fee
payable to the Collateral Manager.

 

“CREFC® NOI Adjustment Worksheet”:  An annual report substantially in the form
of, and containing the information called for in, the downloadable form of the
“NOI Adjustment Worksheet” available as of the Closing Date on the
CREFC® Website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage-backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

 

“CREFC® Operating Statement Analysis Report”:  The report substantially in the
form of, and containing the information called for in, the downloadable form of
the “Operating Statement Analysis Report” available as of the Closing Date on
the CREFC® Website or in such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage-backed
securities transactions generally; provided, that, to the extent that such other
form contemplates such additional information, such other form must be
reasonably acceptable to the Servicer, the Special Servicer and the Note
Administrator.

 

“CREFC® Special Servicer Loan File”:  The report substantially in the form of,
and containing the information called for in, the downloadable form of the
“CREFC® Special Servicer Loan File” available as of the Closing Date on the
CREFC® website, or such other final form for the presentation of such
information and containing such additional information as may from time to time
be promulgated as recommended by the CREFC® for commercial mortgage securities
transactions generally; provided, that, to the extent that such other form
contemplates such additional information, such other form must be reasonably
acceptable to the Servicer, the Special Servicer and the Note Administrator.

 

8

--------------------------------------------------------------------------------



 

“CREFC® Website”:  The website located at “www.crefc.org” or such other primary
website as CREFC® may establish for dissemination of its report forms.

 

“Custodian”:  As defined in the Indenture.

 

“Defaulted Collateral Interest”:  Any Collateral Interest for which the related
Commercial Real Estate Loan is a Defaulted Loan.

 

“Defaulted Loan”:  Any Commercial Real Estate Loan as to which there has
occurred and is continuing for more than sixty (60) days (after giving effect to
any applicable grace period but without giving effect to any waiver) either:
(x) a payment default; or (y) a material non-monetary event of default of which
the Special Servicer has actual knowledge.

 

“Directly Operate”:  With respect to any REO Property, the furnishing or
rendering of services to the tenants thereof that are not customarily provided
to tenants in connection with the rental of space “for occupancy only” within
the meaning of Treasury Regulations Section 1.512(b)-1(c)(5), the management or
operation of such REO Property, the holding of such REO Property primarily for
sale to customers, the use of such REO Property in a trade or business conducted
by the Issuer or the performance of any construction work on the REO Property,
other than through an Independent Contractor; provided, however, that an REO
Property shall not be considered to be Directly Operated solely because the
Trustee (or the Special Servicer on behalf of the Trustee) establishes rental
terms, chooses tenants, enters into or renews leases, deals with taxes and
insurance or makes decisions as to repairs or capital expenditures with respect
to such REO Property or takes other actions consistent with Treasury Regulations
Section 1.856-4(b)(5)(ii).

 

“Due Period”:  As defined in the Indenture.

 

“Eligible Account”:  As defined in the Indenture.

 

“Eligible Investments”:  As defined in the Indenture.

 

“Escrow Account”:  As defined in Section 3.02.

 

“Escrow Payment”:  Any amounts received by the Servicer or Special Servicer for
the account of an Obligor under a Serviced Commercial Real Estate Loan for
application toward the payment of taxes, insurance premiums, assessments, ground
rents, deferred maintenance, environmental remediation, rehabilitation costs,
capital expenditures, lease-up expenses and similar items in respect of the
related Mortgaged Property.

 

“Event of Default”:  As defined in the Indenture.

 

“Exchange Collateral Interest”:  As defined in the Indenture.

 

“Final Asset Status Report”:  With respect to any Specially Serviced Loan, each
related Asset Status Report, together with such other data or supporting
information provided by the Special Servicer to the Issuer (or the Collateral
Manager acting on behalf of the Issuer), which shall not include any
communication (other than the related Final Asset Status Report)

 

9

--------------------------------------------------------------------------------



 

between the Special Servicer and the Issuer or the Collateral Manager with
respect to such Specially Serviced Loan, and the Special Servicer has otherwise
communicated to the Issuer (or the Collateral Manager acting on behalf of the
Issuer) as being final; provided that no Asset Status Report shall be considered
to be a Final Asset Status Report unless the Issuer (or the Collateral Manager
acting on behalf of the Issuer) has either finally approved of and consented to
the actions proposed to be taken in connection therewith, or has exhausted all
of its rights of approval and consent pursuant to this Agreement in respect of
such action, or has been deemed to have approved or consented to such action or
the Asset Status Report is otherwise implemented by the Special Servicer in
accordance with this Agreement.

 

“FIRREA”:  The Financial Institution Reform, Recovery and Enforcement Act of
1989, as amended.

 

“Fitch”:  Fitch Ratings, Inc., or any successor thereto.

 

“Future Funding Agreement”:  The Future Funding Agreement, dated as of the
Closing Date, by and among the Seller, as pledgor, GPMT, as the future funding
indemnitor, the Trustee, as trustee on behalf of the Noteholders and the Holders
of the Preferred Shares, as secured party, and the Note Administrator, as the
same may be amended, supplemented or replaced from time to time.

 

“Future Funding Amount”: With respect to each Participated Loan, any unfunded
future funding obligations of the related Companion Participation Holder.

 

“Future Funding Companion Participation”: With respect to each Participated Loan
that has any remaining Future Funding Amounts, the Companion Participation held
by the Companion Participation Holder obligated to fund such Future Funding
Amounts.

 

“Future Funding Indemnitor”: GPMT in its capacity as Future Funding Indemnitor.

 

“Governmental Body”:  Any nation or government, any state or other political
subdivision thereof or any entity, authority, agency, division or department
exercising the executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to a government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any such group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor similar authority to
any of the foregoing.

 

“GPMT”: Granite Point Mortgage Trust Inc., a Maryland corporation, and it
successors-in-interest.

 

“GPMT 2018-FL1 Servicing Agreement”:  The Servicing Agreement, dated May 9,
2018, by and among, GPMT 2018-FL1, Ltd., as issuer, Wilmington Trust, National
Association, as trustee, Wells Fargo Bank, National Association, as note
administrator, GPMT Seller, LLC, as advancing agent, Wells Fargo Bank, National
Association, as servicer, Trimont

 

10

--------------------------------------------------------------------------------



 

Real Estate Advisors, LLC, as special servicer, and Park Bridge Lender Services
LLC, as operating advisor, as the same may be amended, supplemented or replaced
from time to time.

 

“Holder”: As defined in the Indenture.

 

“Indenture”:  The Indenture, dated as of the Closing Date, among the Issuer, the
Co-Issuer, the Advancing Agent, the Trustee and the Note Administrator.

 

“Independent”:  As defined in the Indenture.

 

“Independent Contractor”:  Any Person that would be an “Independent Contractor”
with respect to GPMT (or any subsequent REIT) within the meaning of
Section 856(d)(3) of the Code.

 

“Inquiry”:  As defined in the Indenture.

 

“Insurance and Condemnation Proceeds”:  All proceeds paid under any Insurance
Policy or in connection with the full or partial condemnation of a Mortgaged
Property, as applicable, in either case, to the extent such proceeds are not
applied to the restoration of the related Mortgaged Property, as applicable, or
released to the Obligor or any tenants or ground lessors, in either case, in
accordance with the Servicing Standard.

 

“Insurance Policy”:  With respect to any Commercial Real Estate Loan, any hazard
insurance policy, flood insurance policy, title insurance policy or other
insurance policy that is maintained from time to time in respect of such
Commercial Real Estate Loan or the related Mortgaged Property, as applicable.

 

“Interest Advance”:  As defined in the Indenture.

 

“Investor Q&A Forum”:  As defined in the Indenture.

 

“Issuer”:  As defined in the Preamble hereto.

 

“KBRA”:  Kroll Bond Rating Agency, Inc. or any successor thereto.

 

“Largest One Quarter Future Advance Estimate”: An estimate of the largest
aggregate amount of future advances that will be required to be made under the
Future Funding Companion Participations held by Affiliated Future Funding
Companion Participation Holders during any calendar quarter, subject to the same
exclusions as the calculation of the Two Quarter Future Advance Estimate.

 

“Law”:  shall mean any law(s) (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, issued guidance, release, ruling,
order executive order, injunction, writ, decree, bond, judgment, authorization
or approval, lien or award of or any settlement arrangement, by agreement,
consent or otherwise, with any Governmental Body, foreign or domestic.

 

“Liquidation Event”:  An REO Property (and the related REO Loan) or a Commercial
Real Estate Loan is liquidated for a full or discounted amount and the Special

 

11

--------------------------------------------------------------------------------



 

Servicer has determined that all amounts which it expects to recover from or on
account of such Commercial Real Estate Loan or REO Property, as applicable, have
been recovered.

 

“Liquidation Fee”:  A fee payable to the Special Servicer with respect to each
Specially Serviced Loan or REO Property, as applicable, as to which the Special
Servicer receives a full or discounted payoff (or an unscheduled partial payment
to the extent such prepayment is required by the Special Servicer as a condition
to a workout or modification) with respect thereto from the related Obligor or
any Liquidation Proceeds or Insurance and Condemnation Proceeds with respect to
the related Commercial Real Estate Loan or REO Property, as applicable (in any
case, other than amounts for which a Workout Fee has been paid, or will be
payable), equal to the product of the Liquidation Fee Rate and the proceeds of
such full or discounted payoff or other partial payment or the Liquidation
Proceeds or Insurance and Condemnation Proceeds related to such liquidated
Specially Serviced Loan or REO Property, as applicable, as the case may be;
provided, however, that no Liquidation Fee shall be payable with respect to any
event described in clause (iii) of the definition of “Liquidation Proceeds” or
clause (iv) of the definition of “Liquidation Proceeds” if such repurchase
occurs within the time parameters (including any applicable extension period)
set forth in the Collateral Interest Purchase Agreement.

 

“Liquidation Fee Rate”:  With respect to each Specially Serviced Loan, a rate
equal to 1.0%.

 

“Liquidation Proceeds”:  Cash amounts received by or paid to the Servicer or the
Special Servicer, as applicable, in connection with:  (i) the liquidation
(including a payment in full) of a Mortgaged Property constituting security for
a Defaulted Loan, through a receiver’s or trustee’s sale, foreclosure sale or
sale of an REO Property, as applicable, or otherwise, exclusive of any portion
thereof required to be released to the related Obligor in accordance with
applicable law and the terms and conditions of the related Loan Documents;
(ii) the realization upon any deficiency judgment obtained against an Obligor;
(iii) (A) the purchase of a Defaulted Loan or Credit Risk Collateral Interest by
the Collateral Manager pursuant to Section 12.1(b) of the Indenture; (B) the
sale of Collateral Interests pursuant to Section 12.1(c) of the Indenture or
(C) any other sale of a Collateral Interest or Commercial Real Estate Loan
pursuant to Section 12.1 of the Indenture or (iv) the repurchase of a Collateral
Interest by the Seller pursuant to the Collateral Interest Purchase Agreement.

 

“Loan Documents”:  As defined in the Indenture.

 

“Major Decisions”:  Any of the following

 

(a)                                 any modification of, or waiver with respect
to, a Collateral Interest or underlying Commercial Real Estate Loan that would
result in the extension of the maturity date or extended maturity date thereof,
a reduction in the interest rate borne thereby or the monthly debt service
payment or prepayment, if any, payable thereon or a deferral or a forgiveness of
interest on or principal of the Collateral Interest or underlying Commercial
Real Estate Loan, any change in the Principal Balance of any Collateral Interest
or underlying Commercial Real Estate Loan or a modification or waiver of any
other monetary term of the Collateral Interest or the underlying Commercial Real
Estate Loan relating to the timing or amount of any payment of principal or
interest (other than

 

12

--------------------------------------------------------------------------------



 

late payment charges and default interest) or any other material sums due and
payable under the Commercial Real Estate Loan or underlying Loan Documents or a
modification or waiver of any provision of the Commercial Real Estate Loan that
(i) restricts the Obligor or its equity owners from incurring additional
indebtedness, (ii) waives any breach of a material representation or a material
covenant, (iii) waives any breach of any material provision of a related
guaranty delivered by a guarantor of the obligations of a Obligor on such
Collateral Interest or underlying Commercial Real Estate Loan, or (iv) waives
any default or event of default due to the bankruptcy or insolvency of a Obligor
or any guarantor of the obligations of a Obligor on such Collateral Interest or
Commercial Real Estate Loan;

 

(b)                                 any modification of, or waiver with respect
to, a Collateral Interest or underlying Commercial Real Estate Loan that would
result in a discounted pay-off of the Commercial Real Estate Loan;

 

(c)                                  any foreclosure upon or comparable
conversion of the ownership of a Mortgaged Property or any acquisition of a
Mortgaged Property by deed-in-lieu of foreclosure;

 

(d)                                 any sale of a Mortgaged Property or any
material portion thereof or, except, as specifically permitted in the Loan
Documents, the transfer of any direct or indirect interest in the Obligor;

 

(e)                                  any sale of a Defaulted Collateral
Interest;

 

(f)                                   any action to bring a Mortgaged Property
or REO Property into compliance with any laws relating to hazardous materials;

 

(g)                                  any substitution or release of collateral
for a Collateral Interest (other than in accordance with the terms of, or upon
satisfaction of, the Loan Documents);

 

(h)                                 any release of the Obligor or any guarantor
from liability with respect to the Commercial Real Estate Loan (other than in
accordance with the terms of, or upon satisfaction of, the Loan Documents);

 

(i)                                     any waiver of or determination not to
enforce a “due-on-sale” or “due-on-encumbrance” clause (unless such clause is
not exercisable under applicable law or such exercise is reasonably likely to
result in successful legal action by the Obligor);

 

(j)                                    any material changes to or waivers of any
of the insurance requirements in the Loan Documents;

 

(k)                                 any incurrence of additional debt by the
Obligor to the extent such incurrence requires the consent of the lender under
the Loan Documents;

 

(l)                                     any consent to any lease to the extent
the entering into such requires the consent of the lender under the Loan
Documents;

 

13

--------------------------------------------------------------------------------



 

(m)                             any consent to any replacement property manager
or hotel manager to the extent consent of the lender is required under the
related Loan Documents;

 

(n)                                 any consent to any replacement property,
hotel management or franchise agreement to the extent that entering into any
such agreement requires the consent of the lender under the related Loan
Documents; and

 

(o)                                 any modification, waiver or amendment of an
intercreditor agreement, co-lender agreement, participation agreement or similar
agreement with any mezzanine lender or other subordinate debt holder related to
a Commercial Real Estate Loan, or an action to enforce rights with respect
thereto, in each case, in a manner that materially and adversely affects the
holders of the Notes.

 

“Majority”: As defined in the Indenture.

 

“Measurement Date”:  Any of the following:  (i) the Closing Date, (ii) the date
of acquisition or disposition of any Collateral Interest, (iii) any date on
which any Collateral Interest becomes a Defaulted Collateral Interest, (iv) each
Determination Date and (v) with reasonable notice to the Issuer, the Collateral
Manager and the Note Administrator, any other Business Day that the Rating
Agencies or the holders of at least 66 2/3% of the aggregate outstanding
principal amount of any Class of Notes requests be a “Measurement Date”;
provided, that if any such date would otherwise fall on a day that is not a
Business Day, the relevant Measurement Date will be the immediately preceding
Business Day.

 

“Mezzanine Loan”: A mezzanine loan secured by a pledge of all of the equity
interest in a Obligor under a Mortgage Loan that is either acquired by the
Issuer or in which a Pari Passu Participation represents an interest.

 

“Modified Loan”:  A Commercial Real Estate Loan that has been modified by the
Special Servicer pursuant to this Agreement in a manner that:

 

(a)                                 except as expressly contemplated by the
related Loan Documents, reduces or delays in a material and adverse manner the
amount or timing of any payment of principal or interest due thereon (other
than, or in addition to, bringing current monthly payments with respect to such
Commercial Real Estate Loan);

 

(b)                                 except as expressly contemplated by the
related Loan Documents, results in a release of the lien of the Mortgage on any
material portion of the related Mortgaged Property without a corresponding
principal prepayment in an amount not less than the fair market value (as is),
as determined by an Appraisal delivered to the Special Servicer (at the expense
of the related Obligor and upon which the Special Servicer may conclusively
rely), of the property to be released; or

 

(c)                                  in the reasonable good faith judgment of
the Special Servicer, otherwise materially impairs the value of the security for
such Commercial Real Estate Loan or reduces the likelihood of timely payment of
amounts due thereon.

 

14

--------------------------------------------------------------------------------



 

“Monthly Payment”:  With respect to any Commercial Real Estate Loan, the
scheduled monthly payment of interest or the scheduled monthly payment of
principal and interest, as the case may be, on such Commercial Real Estate Loan
which is payable by the related Obligor on the due date under the related
Commercial Real Estate Loan.

 

“Monthly Report”:  As defined in the Indenture.

 

“Moody’s”:  Moody’s Investors Service, Inc., or its successor in interest.

 

“Mortgage”:  With respect to each Mortgage Loan, the mortgage, deed of trust or
other instrument securing the related Underlying Note, which creates a lien on
the real property securing such Underlying Note.

 

“Mortgage Loan”: A commercial, multifamily or manufactured-housing community
real estate mortgage loan that is either acquired by the Issuer or in which a
Pari Passu Participation represents an interest, which mortgage loan is secured
by a first-lien mortgage or deed-of-trust on commercial, multifamily and/or
manufactured-housing community properties.

 

“Mortgaged Property”:  With respect to any Mortgage Loan or Mezzanine Loan, the
commercial, multifamily and/or manufactured-housing community mortgage property
or properties directly or indirectly securing such Mortgage Loan or Mezzanine
Loan, as applicable.

 

“New Lease”:  Any lease of all or any part of an REO Property entered into on
behalf of the Issuer, including any lease renewed or extended on behalf of the
Issuer if the Issuer has the right to renegotiate the terms of such lease.

 

“Non-CLO Controlled Collateral Interests”:  Each Collateral Interest that is a
Pari Passu Participation that is owned by the Issuer, but is controlled by the
holder of a Controlling Companion Participation under the related Participation
Agreement.  If the Issuer acquires a Non-CLO Controlled Collateral Interest and
then subsequently acquires the related Controlling Companion Participation, the
related Collateral Interest (together with such Controlling Companion
Participation) will become a CLO Controlled Collateral Interest.  For the
avoidance of doubt, a Collateral Interest shall not be considered a Non-CLO
Controlled Interest solely as a result of the Issuer, in its capacity as the
holder of the related Pari Passu Participation, being required to obtain consent
of the holder of the related Companion Participation with respect to
(i) pre-default decisions in accordance with the related Participation Agreement
or (ii) in the event the related Participated Loan is a Defaulted Collateral
Interest or a Credit Risk Collateral Interest, Major Decisions.  As of the
Closing Date, each of the Closing Date Collateral Interests will be a CLO
Controlled Collateral Interest.

 

“Non-Exempt Person”:  Any Person other than a Person who is either (a) a U.S.
Tax Person or (b) has provided to the Servicer for the relevant year such
duly-executed form(s) or statement(s) which may, from time to time, be
prescribed by law and which, pursuant to applicable provisions of (1) any income
tax treaty between the United States and the country of residence of such
Person, (2) the Code, or (3) any applicable rules or regulations in effect under
clauses (1) or (2) above, permit the Servicer to make such payments free of any
obligation or liability for withholding: provided, that duly executed
form(s) provided to the Servicer pursuant to Section 7.09 hereof, shall be
sufficient to qualify the Issue as not a Non-Exempt Person.

 

15

--------------------------------------------------------------------------------



 

“Non-Material Borrower Request”:  Any Obligor request that does not require the
consent of the Collateral Manager or, with respect to a Non-CLO Controlled
Collateral Interest, the holder of the related Controlling Companion
Participation.

 

“Non-Serviced Collateral Interest”:  Any Collateral Interest that relates to a
Non-Serviced Commercial Real Estate Loan.

 

“Non-Serviced Commercial Real Estate Loans”:  The Commercial Real Estate Loan
related to the Closing Date Collateral Interest identified on Exhibit A hereto
as “Shippan Landing” and any Reinvestment Collateral Interest or Exchange
Collateral Interest that is serviced and administered pursuant to a servicing
agreement other than this Servicing Agreement.

 

“Nonrecoverable Servicing Advance”:  Any Servicing Advance previously made or
proposed to be made in respect of a Serviced Commercial Real Estate Loan or
related REO Property which, in the reasonable judgment of the Advancing Agent or
in accordance with the Servicing Standard, the Special Servicer or the Servicer,
as the case may be, will not be ultimately recoverable, together with any
accrued and unpaid interest thereon, at the Advance Rate, from late collections
or any other recovery on or in respect of such Commercial Real Estate Loan or
REO Property.  In making such recoverability determination, such Person will be
entitled to consider (in the case of the Servicer or the Special Servicer, in
accordance with the Servicing Standard), among other things,

 

(a)                                 the obligations of the Obligor under the
terms of the related Loan Documents as they may have been modified,

 

(b)                                 the related Mortgaged Properties or REO
Properties in their “as is” or then current conditions and occupancies, as
modified by such party’s assumptions regarding the possibility and effects of
future adverse change with respect to such Mortgaged Properties or REO
Properties,

 

(c)                                  future expenses as estimated by such
Person,

 

(d)                                 the timing of recoveries as estimated by
such Person, and

 

(e)                                  the existence of any Nonrecoverable
Servicing Advance with respect to other Mortgaged Properties or REO Properties
in light of the fact that proceeds on the related Mortgaged Property are not
only a source of recovery for the Servicing Advance under consideration, but
also a potential source of recovery for such Nonrecoverable Servicing Advance.

 

In addition, any such Person may (consistent with the Servicing Standard in the
case of the Servicer or the Special Servicer) update or change its
recoverability determinations at any time (but, except as provided below, may
not reverse any other Person’s determination that a Servicing Advance is a
Nonrecoverable Servicing Advance).  Any such Person may obtain promptly upon
request, from the Special Servicer, any reasonably required analysis, Appraisals
or market value estimates or other information in the Special Servicer’s
possession for making a recoverability determination.  If the Special Servicer
makes a determination in accordance with

 

16

--------------------------------------------------------------------------------



 

the Servicing Standard that any Servicing Advance previously made is a
Nonrecoverable Servicing Advance or that any proposed Servicing Advance, if
made, would constitute a Nonrecoverable Servicing Advance (and provides the
Servicer and the Advancing Agent with the Officer’s Certificate referred to
herein), the Servicer (or the Advancing Agent) may rely on the Special
Servicer’s determination; provided, however, the Special Servicer’s
determination of nonrecoverability cannot reverse a determination made by the
Servicer.

 

Any such determination by any such Person, or any updated or changed
recoverability determination, shall be evidenced by an Officer’s Certificate
delivered by any of the Servicer, the Special Servicer or Advancing Agent to the
other such Persons and to the Issuer, the Trustee, the Note Administrator and
the Collateral Manager.  The Advancing Agent, when making an independent
determination, whether or not a proposed Servicing Advance would be a
Nonrecoverable Servicing Advance, shall be subject to the standards applicable
to the Special Servicer hereunder.

 

Any Officer’s Certificate described above shall set forth such determination of
nonrecoverability and the considerations of the Advancing Agent, the Servicer or
the Special Servicer, as the case may be, forming the basis of such
determination (which shall be accompanied by, to the extent available,
information such as related income and expense statements, rent rolls, occupancy
status and property inspections, and shall include an Appraisal of the related
Mortgaged Property or REO Property, as applicable).  The Servicer shall promptly
furnish any party required to make Servicing Advances with any information in
its possession regarding Performing Loans and the Special Servicer shall
promptly furnish any party required to make Servicing Advances with any
information in its possession regarding the Specially Serviced Loans as such
party required to make Servicing Advances may reasonably request for purposes of
making recoverability determinations.

 

“Note Administrator”:  Wells Fargo Bank, National Association, a national
banking association, appointed as Note Administrator under the Indenture or its
successor under the Indenture.  Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

 

“Note Protection Tests”:  As defined in the Indenture.

 

“Noteholder”:  With respect to any Note, the Person in whose names such Note is
registered in the note register maintained pursuant to the Indenture.

 

“Notes”:  The Notes issued under, and as defined in, the Indenture.

 

“Obligor”:  Any Person obligated to make payments of principal, interest, fees
or other amounts or distributions of earnings or other amounts under any
Commercial Real Estate Loan.

 

“Officer’s Certificate”:  With respect to the Servicer, the Special Servicer,
the Advancing Agent or the Collateral Manager, any certificate executed by a
Responsible Officer thereof.

 

17

--------------------------------------------------------------------------------



 

“Other Borrower Request”:  Any Non-material Borrower Request or request for any
Future Funding Amount.

 

“Pari Passu Participation”:  A fully funded pari passu participation interest in
a Participated Loan, which pari passu participation is acquired by the Issuer.

 

“Participated Loan”:  Any Mortgage Loan or Combined Loan in which a Pari Passu
Participation represents an interest.

 

“Participated Loan Collection Account”:  As defined in Section 3.03 of this
Agreement.

 

“Participation”:  As defined in the Indenture.

 

“Participation Agent”:  With respect to a Non-CLO Custody Collateral Interest,
the party designated as such under the related Participation Agreement.

 

“Participation Agreement”:  With respect to each Participated Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion
Participation(s).

 

“Participation Holder Register”: Shall have the meaning ascribed it in
Section 3.25(b) hereof.

 

“Payment Date”:  The 4th Business Day following each Servicer Determination
Date, commencing on the Payment Date in March 2019, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

 

“Performing Loan”:  Any Serviced Commercial Real Estate Loan that is not a
Specially Serviced Loan.

 

“Permitted Investments”:  Shall have the meaning ascribed to the term “Eligible
Investments” in the Indenture.

 

“Person”:  Any individual, corporation, limited liability company, partnership,
joint venture, estate, association, joint-stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Pledged Equity”:  All of the equity interest in an Obligor under a Mortgage
Loan that is pledged to secure a Mezzanine Loan.

 

“Preferred Shareholder”:  With respect to any Preferred Share, the Person in
whose name such Preferred Share is registered.

 

“Preferred Shares”:  As defined in the Indenture.

 

“Principal Prepayment”:  Shall mean any voluntary payment of principal made by
the Obligor on a Commercial Real Estate Loan that is received in advance of its
scheduled due

 

18

--------------------------------------------------------------------------------



 

date and that is not accompanied by an amount of interest representing scheduled
interest due on any date or dates in any month or months subsequent to the month
of prepayment.

 

“Principal Proceeds”:  As defined in the Indenture.

 

“Qualified Affiliate”:  Any Person (a) that is organized and doing business
under the laws of any state of the United States or the District of Columbia,
(b) that is in the business of performing the duties of a servicer of Commercial
Real Estate Loans, and (c) as to which 51% or greater of its outstanding voting
stock or equity ownership interest are directly or indirectly owned by the
Servicer or the Special Servicer, as the case may be, or by any Person or
Persons who directly or indirectly own equity ownership interests in the
Servicer or the Special Servicer, as the case may be.

 

“Qualified Insurer”:  An insurance company or security or bonding company
qualified to write the related insurance policy, in the relevant jurisdiction,
which (i) other than in the case of a fidelity bond or errors and omissions
policy, has a claims paying ability rated at least “A3” by Moody’s (if rated by
Moody’s) and a rating by KBRA (if rated by KBRA) equivalent to at least a “A3”
rating by Moody’s, or (ii) in the case of a fidelity bond and errors and
omissions insurance policies required to be maintained by the Servicer and the
Special Servicer pursuant to Section 3.05, is a company or security or bonding
company having a claims paying ability of at least (1) “A3” by Moody’s, (2) “A”
by S&P, (3) “A-” by Fitch or (4) “A:X” by A.M. Best Company, Inc. or in the case
of clause (i) or (ii), such other rating as the Rating Agencies have confirmed
in writing will not result, in and of itself, in a withdrawal or downgrading of
the rating then assigned by the Rating Agencies to any Class of Notes, and if
not rated by the Rating Agencies, then otherwise approved by the Rating
Agencies.

 

“Qualified REIT Subsidiary”:  As defined in the Indenture.

 

“Qualified Servicer”:  A commercial mortgage servicer that has acted as servicer
or special servicer, as applicable, for a commercial mortgage-backed securities
transaction rated by Moody’s or KBRA in the prior twelve (12) months and as to
which Moody’s or KBRA, as applicable, has not, in the past twelve (12) months,
cited servicing concerns with respect to such servicer as the sole or material
factor in any qualification, downgrade or withdrawal or placement on “watch
status” in contemplation of a ratings downgrade or withdrawal (which
qualification, downgrade, withdrawal or placement on “watch status” has not been
withdrawn within 60 days) of the ratings of securities in such commercial
mortgage-backed securities transaction serviced by the applicable servicer prior
to the time of determination.

 

“Qualified Trustee”:  An entity meeting the eligibility requirements of
Section 6.8 of the Indenture.

 

“Rating Agencies”:  Moody’s and KBRA, or, with respect to the Collateral
generally, if at any time Moody’s or KBRA or any such successor ceases to
provide rating services with respect to the Notes or certificates similar to the
Notes, any other NRSRO selected by the Issuer and reasonably satisfactory to a
Majority of the Notes voting as a single Class.

 

“Rating Agency Condition”:  As defined in the Indenture.

 

19

--------------------------------------------------------------------------------



 

“Real Property”:  Land or improvements thereon such as buildings or other
inherently permanent structures thereon (including items that are structural
components of the buildings or structures).

 

“Regulation AB”:  Subpart 229.1100 — Asset Backed Securities (Regulation AB), 17
C.F.R. §§ 229.1100-229.1125, as such may be amended from time to time, and
subject to such clarification and interpretation as have been or may hereafter
be from time to time provided by the Commission or by the staff of the
Commission, in each case as effective from time to time as of the compliance
dates specified therein.

 

“Reinvestment Account”:  As defined in the Indenture.

 

“Reinvestment Collateral Interest”:  As defined in the Indenture.

 

“Reinvestment Period”:  As defined in the Indenture.

 

“REIT Provisions”:  Sections 856 through 859 of the Code and related Treasury
Regulations promulgated thereunder.

 

“Relevant Parties in Interest”: With respect to any Commercial Real Estate Loan,
the Noteholders, the Preferred Shareholders and the related Companion
Participation Holders (as a collective whole as if such Noteholders, the
Preferred Shareholders and the related Companion Participation Holders
constituted a single lender and taking into account the relative priority rights
of such parties set forth in the related Participation Agreement). 
Notwithstanding the foregoing, in connection with any sale of a Collateral
Interest that is not sold together with any related Companion Participation, the
Relevant Parties in Interest shall not include any Companion Participation
Holder whose Companion Participation is not being included in such sale.

 

“Remittance Date”:  With respect to each Payment Date under the Indenture, the
Business Day immediately preceding such Payment Date.

 

“Rents from Real Property”:  With respect to any REO Property, gross income of
the character described in Section 856(d) of the Code, which income, subject to
the terms and conditions of that Section of the Code in its present form, does
not include:

 

(a)                                 except as provided in Section 856(d)(4) or
(6) of the Code, any amount received or accrued, directly or indirectly, with
respect to such REO Property, if the determination of such amount depends in
whole or in part on the income or profits derived by any Person from such
property (unless such amount is a fixed percentage or percentages of receipts or
sales and otherwise constitutes Rents from Real Property);

 

(b)                                 any amount received or accrued, directly or
indirectly, from any Person if any Co-Issuer owns directly or indirectly
(including by attribution) a ten percent (10%) or greater interest in such
Person determined in accordance with Sections 856(d)(2)(B) and (d)(5) of the
Code;

 

20

--------------------------------------------------------------------------------



 

(c)                                  any amount received or accrued, directly or
indirectly, with respect to such REO Property if any Person Directly Operates
such REO Property;

 

(d)                                 any amount charged for services that are not
customarily furnished in connection with the rental of property to tenants in
buildings of a similar class in the same geographic market as such REO Property
within the meaning of Treasury Regulations Section 1.856-4(b)(1) (whether or not
such charges are separately stated); and

 

(e)                                  rent attributable to personal property
unless such personal property is leased under, or in connection with, the lease
of such REO Property and, for any taxable year of the Co-Issuers, such rent is
no greater than fifteen percent (15%) of the total rent received or accrued
under, or in connection with, the lease.

 

“REO Accounts”:  As defined in Section 3.13(c).

 

“REO Loan”:  The Commercial Real Estate Loan deemed for purposes hereof to be
outstanding with respect to each REO Property.  Each REO Loan shall be deemed to
be outstanding for so long as the related REO Property remains part of the
assets of the Issuer and provides for assumed scheduled payments on each due
date therefor, and otherwise has the same terms and conditions as its
predecessor Commercial Real Estate Loan including, without limitation, with
respect to the calculation of the interest rate in effect from time to time. 
Each REO Loan shall be deemed to have an initial outstanding principal balance
and stated principal balance equal to the outstanding principal balance and
stated principal balance, respectively, of its predecessor Commercial Real
Estate Loan as of the date of the acquisition of the related REO Property.  All
amounts due and owing in respect to the predecessor Commercial Real Estate Loan
as of the date of the acquisition of the related REO Property including, without
limitation, accrued and unpaid interest, shall continue to be due and owing in
respect of an REO Loan.  All amounts payable or reimbursable to the Servicer or
the Special Servicer, as applicable, in respect of the predecessor Commercial
Real Estate Loan as of the date of the acquisition of the related REO Loan,
including, without limitation, any unpaid Special Servicing Fees, Servicing Fees
and any unreimbursed Servicing Advances or Servicing Expenses, together with any
interest accrued and payable to the Servicer or the Special Servicer, as the
case may be, in respect of such Servicing Advances or Servicing Expenses shall
continue to be payable or reimbursable to the Collateral Manager, the Servicer
or the Special Servicer, as the case may be, in respect of an REO Loan.

 

“REO Proceeds”:  Any payments received by the Servicer or the Special Servicer,
the Issuer, the Trustee, the Note Administrator or otherwise with respect to an
REO Property.

 

“REO Property”:  A Mortgaged Property acquired by a U.S. corporation (or a
limited liability company treated as a corporation for U.S. federal income tax
purposes) acquired directly or indirectly by the Special Servicer for the
benefit of the Relevant Parties in Interest (and also including, with respect to
any Non-Serviced Commercial Real Estate Loan, the Issuer’s beneficial interest
in a Mortgaged Property acquired by the applicable special servicer on behalf
of, and in the name of, the applicable trustee or a nominee thereof for the
benefit of the certificateholders under the servicing agreement related to such
Non-Serviced Commercial Real Estate Loan) through foreclosure, acceptance of a
deed-in-lieu of foreclosure or otherwise in

 

21

--------------------------------------------------------------------------------



 

accordance with applicable law in connection with the default or imminent
default of a Serviced Commercial Real Estate Loan.

 

“Reportable Compliance Event”:  An event where any Covered Entity becomes a
Sanctioned Person, or is charged by indictment, criminal complaint or similar
charging instrument, arraigned, or custodially detained in connection with any
Anti-Terrorism Law or any predicate crime to any Anti-Terrorism Law, or has
knowledge of facts or circumstances to the effect that it is reasonably likely
that any aspect of its operations is in actual or probable violation of any
Anti-Terrorism Law.

 

“Reporting Person”:  As defined in Section 3.11.

 

“Repurchase Request”:  As defined in the Indenture.

 

“Repurchase Request Recipient”:  As defined in Section 3.19.

 

“Responsible Officer”:  With respect to the Collateral Manager, the Servicer,
the Special Servicer or the Advancing Agent, as the case may be, any officer or
employee involved in or responsible for the administration, supervision or
management of such Person’s obligations under this Agreement and whose name and
specimen signature appear on a list prepared by each party and delivered to the
other party, as such list may be amended from time to time by either party. 
With respect to the Issuer or the Co-Issuer, any Authorized Officer, as such
term is defined in the Indenture.  With respect to the Trustee and the Note
Administrator, any Trust Officer, as such term is defined in the Indenture.

 

“Retained Interest”:  Any origination fees paid on the Collateral Interests and
any interest in respect of any Collateral Interest that accrued prior to the
Closing Date or Subsequent Seller Transfer Date (as defined in the Collateral
Interest Purchase Agreement), as applicable, and has not been paid to Seller. 
As of the Closing Date, the Retained Interest equals $970,233.88.

 

“Retention Holder”:  GPMT CLO Holdings LLC, a direct wholly-owned subsidiary of
the Seller and an indirect wholly-owned subsidiary of GPMT.

 

“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sale Proceeds”:  As defined in the Indenture.

 

“Sanctioned Country”:  A country subject to a sanctions program maintained under
any Anti-Terrorism Law.

 

“Sanctioned Person”:  Any individual person, group, regime, entity or thing
listed or otherwise recognized as a specially designated, prohibited, sanctioned
or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law.

 

“Secured Parties”:  As defined in the Indenture.

 

22

--------------------------------------------------------------------------------



 

“Segregated Liquidity”:  With respect to the Future Funding Indemnitor as of any
date of determination, an amount that equals the sum of (i) amounts available
under a Committed Warehouse Line; (ii) Cash or Cash equivalents of the Future
Funding Indemnitor and its Affiliates that are available to make future advances
under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders (which will include any amounts on
deposit in the Collateral Interest Controlled Reserve Account); (iii) Cash or
Cash equivalents that are projected to be earned and received by the Future
Funding Indemnitor or its Affiliates during the subject period and will be
available to make future advances under the Future Funding Companion
Participations held by Affiliated Future Funding Companion Participation
Holders; (iv) amounts that are undrawn and available to draw under any corporate
revolver, credit facility, subscription facility or warehouse or similar
facility subject only to the satisfaction of general conditions precedent in the
related facility documents; and (v) callable capital of the Future Funding
Indemnitor or its Affiliates.

 

“Seller”:  GPMT Seller LLC, a Delaware limited liability company, and its
successors-in-interest, solely in its capacity as Seller.

 

“Serviced Commercial Real Estate Loans”:  All of the Commercial Real Estate
Loans other than the Non-Serviced Commercial Real Estate Loans.

 

“Servicer”:  Wells Fargo Bank, National Association, a national banking
association, or any successor servicer as herein provided.

 

“Servicer Determination Date”:  The 15th calendar day of each month or, if such
date is not a Business Day, the immediately succeeding Business Day, commencing
on the Servicer Determination Date in March 2019.

 

“Servicer Termination Event”:  As defined in Section 7.02.

 

“Servicing”:  As defined in Section 3.01(a).

 

“Servicing Advances”:  All Servicing Expenses related to the Serviced Commercial
Real Estate Loans, Mortgaged Properties or REO Properties and all other
customary, reasonable and necessary “out of pocket” costs and expenses
(including attorneys’ fees and expenses and fees of real estate brokers)
incurred by the Advancing Agent, the Servicer or the Special Servicer, as
applicable, in connection with the servicing and administering of (a) a Serviced
Commercial Real Estate Loan in respect of which a default, delinquency or other
unanticipated event has occurred or as to which a default is reasonably
foreseeable or (b) an REO Property related to a Serviced Commercial Real Estate
Loan, including (in the case of each of such clause (a) and (b)), but not
limited to, (x) the cost of (i) compliance with the Servicer’s obligations set
forth in Section 3.02, (ii) the preservation, restoration and protection of a
Mortgaged Property related to a Serviced Commercial Real Estate Loan,
(iii) obtaining any Insurance and Condemnation Proceeds or any Liquidation
Proceeds, (iv) any enforcement or judicial proceedings with respect to a
Mortgaged Property related to a Serviced Commercial Real Estate Loan including
foreclosures, (v) the operation, leasing, management, maintenance and
liquidation of any REO Property related to a Serviced Commercial Real Estate
Loan and (vi) any amount specifically designated herein to be paid as a
“Servicing Advance.”  Notwithstanding anything to the contrary, “Servicing
Advances” shall not include allocable overhead of the

 

23

--------------------------------------------------------------------------------



 

Special Servicer, the Advancing Agent or the Servicer, as applicable, such as
costs for office space, office equipment, supplies and related expenses,
employee salaries and related expenses and similar internal costs and expenses
or costs and expenses incurred by any such party in connection with its purchase
of a Serviced Commercial Real Estate Loan or REO Property related to a Serviced
Commercial Real Estate Loan.

 

“Servicing Expenses”:  All customary, reasonable and necessary out-of-pocket
costs and expenses paid or incurred in accordance with the Servicing Standard in
connection with the obligations of the Collateral Manager, the Servicer or the
Special Servicer, as the case may be (other than legal fees or expenses
associated with contracting with a subservicer or payment of any subservicing
fee), including without limitation:

 

(a)                                 real estate taxes, assessments and similar
charges that are or may become a lien on a Mortgaged Property;

 

(b)                                 insurance premiums if and to the extent
funds collected from the related Obligor are insufficient to pay such premiums
when due;

 

(c)                                  ground rents, if applicable;

 

(d)                                 any cost or expense necessary in order to
prevent or cure any violation of applicable laws, regulations, codes,
ordinances, rules, orders, judgments, decrees, injunctions or restrictive
covenants;

 

(e)                                  any cost or expense necessary in order to
maintain or release the lien of any Commercial Real Estate Loan on each
Mortgaged Property, including any mortgage registration taxes, release fees, or
recording or filing fees;

 

(f)                                   customary costs or expenses for the
collection, enforcement or foreclosure of the Commercial Real Estate Loans and
the collection of deficiency judgments against Obligors and guarantors
(including but not limited to the fees and expenses of any trustee under a deed
of trust, foreclosure title searches and other lien searches);

 

(g)                                  costs and expenses of any appraisals,
valuations, inspections, environmental assessments (including but not limited to
the fees and expenses of environmental consultants), audits or consultations,
engineers, architects, accountants, on-site property managers, market studies,
title and survey work and financial investigating services;

 

(h)                                 customary costs or expenses for liquidation,
restructuring, modification or loan workouts, such as sales brokerage expenses
and other costs of conveyance;

 

(i)                                     costs and expenses related to travel and
lodging with respect to property inspections (except to the extent expressly
provided otherwise herein);

 

(j)                                    any other reasonable costs and expenses,
including without limitation, legal fees and expenses, incurred by the
Collateral Manager, the Special Servicer or the Servicer under this Agreement in
connection with the enforcement, collection,

 

24

--------------------------------------------------------------------------------



 

foreclosure, disposition, condemnation or destruction of any Commercial Real
Estate Loan and the performance of Servicing by the Servicer or the Special
Servicer, as the case may be, under this Agreement; and

 

(k)                                 costs and expenses related to legal opinions
obtained in connection with performing the duties and responsibilities of the
Servicer or the Special Servicer, as the case may be, hereunder.

 

“Servicing Fee”:  With respect to each Collateral Interest and each Companion
Participation related to a Serviced Commercial Real Estate Loan (including
without limitation a Specially Serviced Loan, REO Loan or Non-Serviced
Collateral Interest), an amount equal to the product of (a) the applicable
Servicing Fee Rate and (b) the outstanding principal balance of such Collateral
Interest or Companion Participation, as applicable, as calculated in accordance
with Section 5.01 of this Agreement.

 

“Servicing Fee Rate”:  With respect to (i) each Collateral Interest related to a
Serviced Commercial Real Estate Loan, and the Issuer’s interest in any related
REO Property, 0.0225% per annum, (ii) each Companion Participation related to a
Serviced Commercial Real Estate Loan, and the Companion Participation Holder’s
interest in any related REO Property, 0.0025% per annum and (iii) each
Collateral Interest related to a Non-Serviced Commercial Real Estate Loan, and
the Issuer’s interest in any related REO Property, 0.0200% per annum.

 

“Servicing File”:  With respect to each Commercial Real Estate Loan, all
documents, information and records relating to the Commercial Real Estate Loan
that are necessary to enable the Servicer to perform its duties and service the
Commercial Real Estate Loan and the Special Servicer to perform its duties and
service each Specially Serviced Loan in compliance with the terms of this
Agreement, and any additional documents or information related thereto
maintained or created by the Servicer.

 

“Servicing Standard”:  As defined in Section 2.01(b).

 

“Servicing Transfer Date”:  With respect to each Collateral Interest currently
listed on the Collateral Interest Schedule attached as Exhibit A, and any
related Serviced Commercial Real Estate Loan, the Closing Date.  With respect to
any Collateral Interest added to the Collateral Interest Schedule after the
Closing Date, and any related Serviced Commercial Real Estate Loan, the date on
which the conditions relating to the acquisition of such Collateral Interest set
forth in the Indenture have been satisfied.

 

“Special Servicer”:  Trimont Real Estate Advisors, LLC, a Georgia limited
liability company, or any successor special servicer as herein provided.

 

“Special Servicing”:  As defined in Section 3.01(b).

 

“Special Servicing Fee”:  With respect to each Specially Serviced Loan, an
amount equal to the product of (a) the Special Servicing Fee Rate and (b) the
outstanding principal balance of such Specially Serviced Loan, as calculated in
accordance with Section 5.03(b) of this Agreement.

 

25

--------------------------------------------------------------------------------



 

“Special Servicing Fee Rate”:  With respect to each Specially Serviced Loan, a
rate equal to 0.25% per annum.

 

“Special Servicing Transfer Event”:  With respect to any Serviced Commercial
Real Estate Loan, the occurrence of any of the following events:

 

(i)                                                 a payment default shall have
occurred at the original maturity date, or, if the original maturity date of
such Commercial Real Estate Loan shall have been extended, a payment default
shall have occurred at such extended maturity date; or

 

(ii)                                              any Monthly Payment (other
than a Balloon Payment) is more than sixty (60) days delinquent; or

 

(iii)                                           the Servicer makes a judgment,
or receives a written determination of the Special Servicer, that a payment
default is imminent and is not likely to be cured by the related Obligor within
sixty (60) days; or

 

(iv)                                          a decree or order of a court or
agency or supervisory authority having jurisdiction in the premises in an
involuntary case under any present or future federal or state bankruptcy,
insolvency or similar law, or the appointment of a conservator, receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs, is entered against the related Obligor; provided, that if such decree
or order is discharged or stayed within sixty (60) days of being entered, or if,
as to a bankruptcy, the automatic stay is lifted within sixty (60) days of a
filing for relief or the case is dismissed, upon such discharge, stay, lifting
or dismissal such Commercial Real Estate Loan shall no longer be a Specially
Serviced Loan (and no Special Servicing Fees, Workout Fees or Liquidation Fees
will be payable with respect thereto and any such fees actually paid shall be
reimbursed by the Special Servicer); or

 

(v)                                             the related Obligor shall
consent to the appointment of a conservator or receiver or liquidator in any
insolvency, readjustment of debt, marshaling of assets and liabilities or
similar proceedings of or relating to such Obligor or of or relating to all or
substantially all of its property; or

 

(vi)                                          the related Obligor shall admit in
writing its inability to pay its debts generally as they become due, file a
petition to take advantage of any applicable insolvency or reorganization
statute, make an assignment for the benefit of its creditors, or voluntarily
suspend payment of its obligations; or

 

(vii)                                       a default (other than a failure by
the related Obligor to pay principal or interest) of which the Servicer or the
Special Servicer has notice and which the Servicer or the Special Servicer, as
the case may be, determines in accordance with the Servicing Standard may
materially and adversely affect the interests of the Relevant Parties in
Interest has occurred and remained unremedied for the applicable grace period
specified in the related Loan Documents (or if no

 

26

--------------------------------------------------------------------------------



 

grace period is specified for those defaults which are capable of cure, sixty
(60) days); or

 

(viii)                                    the Servicer or the Special Servicer
has received notice of the foreclosure or proposed foreclosure of any other lien
on the related Mortgaged Property.

 

“Specially Serviced Loan”:  Any Serviced Commercial Real Estate Loan for which a
Special Servicing Transfer Event has occurred and such Specially Serviced Loan
has not become a Corrected Loan.

 

“Sub-Servicer”:  Trimont Real Estate Advisors, LLC, a Georgia limited liability
company, solely in its capacity as sub-servicer under the Sub-Servicing
Agreement with respect to certain of the Serviced Commercial Real Estate Loans,
together with its permitted successors and assigns or any successor Person that
shall have become the sub-servicer pursuant to the appropriate provisions of the
Sub-Servicing Agreement.

 

“Sub-Servicing Agreement”:  The Sub-Servicing Agreement, dated as of the Closing
Date, by and among the Servicer and the Sub-Servicer, as amended, supplemented
or otherwise modified from time to time in accordance with its terms.

 

“Subsequent Transfer Instrument”:  As defined in the Indenture.

 

“Successor”:  As defined in Error! Reference source not found..

 

“Taxes”:  Any income or other taxes (including withholding taxes), levies,
imposts, duties, fees, assessments or other charges of whatever nature, now or
hereafter imposed by any jurisdiction or by any department, agency, state or
other political subdivision thereof or therein.

 

“Transaction Documents”:  As defined in the Indenture.

 

“Trustee”:  As defined in the Preamble hereto.

 

“Trustee Termination Event”:  As defined in Section 7.07.

 

“Two Quarter Future Advance Estimate”:  As of any date of determination, an
estimate of the aggregate amount of future advances that will be required to be
made under the Future Funding Companion Participations held by Affiliated Future
Funding Companion Participation Holders during the immediately following two
calendar quarters, excluding future advances to be made for: (i) accretive
leasing costs (e.g., following the future advance for such leasing costs, the
debt yield will be equal to or greater than a required debt yield specified in
the Loan Documents for the related Participated Loan); (ii) earnouts paid to
Obligors upon satisfaction of certain performance metrics set forth in the Loan
Documents for the related Participated Loan; (iii) advances that the Seller
believes, in the exercise of its reasonable judgment, will be repaid in full
during the period covered by the estimate; and (iv) accretive capital
expenditures (e.g., following the future advance for such capital expenditures,
the debt

 

27

--------------------------------------------------------------------------------



 

yield will be equal to or greater than a required debt yield specified in the
Loan Documents of the related Participated Loan).

 

“Underlying Note”:  With respect to any Commercial Real Estate Loan, the
promissory note or other evidence of indebtedness or agreements evidencing the
indebtedness of an Obligor under such Commercial Real Estate Loan.

 

“U.S. Tax Person”:  A citizen or resident of the United States, a corporation,
partnership (except to the extent provided in applicable Treasury Regulations),
or other entity created or organized in or under the laws of the United States,
any state thereof or the District of Columbia, including any entity treated as a
corporation or partnership for federal income tax purposes, an estate whose
income is subject to United States federal income tax regardless of its source,
or a trust if a court within the United States is able to exercise primary
supervision over the administration of such trust, and one or more such U.S. Tax
Persons have the authority to control all substantial decisions of such trust
(or, to the extent provided in applicable Treasury Regulations, certain trusts
in existence on August 20, 1996, that have elected to be treated as U.S. Tax
Persons).

 

“Voting Rights”:  At all times during the term of the Indenture and Servicing
Agreement, 100% of the voting rights for the Notes that are allocated among the
holders of the respective Classes of Notes in proportion with the Aggregate
Outstanding Amount of the Notes.  Voting rights allocated to a Class of
Noteholders is allocated among such Noteholders in proportion to the percentage
interest in such Class evidenced by their respective Notes.

 

“Weighted Average Life”:  As defined in the Indenture.

 

“Workout Fee”:  With respect to each Corrected Loan, an amount equal to the
product of (a) the Workout Fee Rate and (b) each collection of interest and
principal (other than penalty charges, excess interest and any amount for which
a Liquidation Fee would be paid), including (i) Monthly Payments, (ii) Balloon
Payments, (iii) Principal Prepayments and (iv) payments (other than those
included in clause (i) or (ii) of this definition) at maturity, received on each
Corrected Loan for so long as it remains a Corrected Loan.

 

“Workout Fee Rate”:  With respect to each Corrected Loan, a rate equal to 1.0%.

 

ARTICLE II

 

RETENTION AND AUTHORITY OF SERVICER

 

Section 2.01                                               Engagement; Servicing
Standard.  (a)  As of the applicable Servicing Transfer Date, the Issuer hereby
engages the Servicer and Special Servicer, as the case may be, to perform, and
the Servicer or the Special Servicer, as the case may be, hereby agrees to
perform, Servicing and Special Servicing, as applicable, with respect to each of
the Serviced Commercial Real Estate Loans for the benefit of the Relevant
Parties in Interest throughout the term of this Agreement, upon and subject to
the terms, covenants and provisions hereof.

 

(b)                     Each of the Servicer and the Special Servicer shall
diligently service and administer the Serviced Commercial Real Estate Loans and
any related REO Property it is

 

28

--------------------------------------------------------------------------------



 

obligated to service or special service, as the case may be, pursuant to this
Agreement on behalf of the Issuer and Trustee in the best interests of and for
the benefit of the Relevant Parties in Interest (as a collective whole) (as
determined by the Servicer or the Special Servicer, as the case may be, in its
reasonable judgment), in accordance with applicable law, the terms of this
Agreement and the Loan Documents.  To the extent consistent with the foregoing,
the Servicer and the Special Servicer shall service and special service, as
applicable, the Serviced Commercial Real Estate Loans:

 

(i)                                     in accordance with the higher of the
following standards of care:

 

(A)                               with the same care, skill, prudence and
diligence with which the Servicer or the Special Servicer, as the case may be,
services and administers comparable commercial real estate loans with similar
borrowers and comparable REO properties for other third party portfolios (giving
due consideration to the customary and usual standards of practice of prudent
institutional commercial real estate loan servicers servicing commercial real
estate loans similar to the Commercial Real Estate Loans and REO Properties);
and

 

(B)                               with the same care, skill, prudence and
diligence with which the Servicer or the Special Servicer, as the case may be,
services and administers comparable commercial real estate loans and REO
properties owned by the Servicer or the Special Servicer, as the case may be;

 

and in either case, exercising reasonable business judgment and acting in
accordance with applicable law, the terms of this Agreement and the terms of the
respective Commercial Real Estate Loan (and any related Participation
Agreements);

 

(ii)                                  with a view to the timely recovery of all
payments of principal and interest, including Balloon Payments, under the
applicable Commercial Real Estate Loans or, in the case of a Specially Serviced
Loan or an REO Property, the maximization of recovery on such Specially Serviced
Loan or REO Property to the Relevant Parties in Interest of principal and
interest, on a present value basis; and

 

(iii)                               without regard to any potential conflicts of
interest arising from (A) any relationship, including as lender on any other
debt, that the Servicer or the Special Servicer, as the case may be, or any
Affiliate thereof, may have with any of the related Obligors or any Affiliate
thereof, or any other party to this Agreement; (B) the ownership of any Note by
the Servicer or the Special Servicer, as the case may be, or any Affiliate
thereof; (C) the right of the Servicer or the Special Servicer, as the case may
be, or any Affiliate thereof, to receive compensation or reimbursement of costs
hereunder generally or with respect to any particular transaction; (D) the
ownership, servicing or management for others of any other commercial real
estate loan or real property not subject to this Agreement by the Servicer or
the Special Servicer, as the case may be, or any Affiliate thereof and (E) any
obligation of the Special Servicer or any Affiliate to repurchase any Commercial
Real Estate Loan or pay an indemnity in respect thereof.

 

29

--------------------------------------------------------------------------------



 

The servicing practices described in the preceding sentence are herein referred
to as the “Servicing Standard.”

 

(c)                      Without limiting the foregoing, subject to
Section 3.16, (i) the Servicer shall be obligated to service and administer all
Performing Loans and (ii) the Special Servicer shall be obligated to service and
administer (A) any Specially Serviced Loan, (B) with respect to a Performing
Loan, (1) any Other Borrower Request (other than waivers of late payment charges
and default interest on Performing Loans) and (2) any Major Decision and (C) any
REO Properties (other than an REO Property related to any Non-Serviced
Commercial Real Estate Loan); provided, that the Servicer shall continue to
receive payments and make all calculations, and prepare, or cause to be
prepared, all reports, required hereunder with respect to the Specially Serviced
Loans, except for the reports specified herein as prepared by the Special
Servicer, as if no Special Servicing Transfer Event had occurred and with
respect to any REO Properties (and the related REO Loans) as if no acquisition
of such REO Properties had occurred, and to render such services with respect to
such Specially Serviced Loans and REO Properties as are specifically provided
for herein; provided, further, however, that the Servicer shall not be liable
for failure to comply with such duties insofar as such failure results from a
failure of the Special Servicer to provide sufficient information to the
Servicer to comply with such duties or failure by the Special Servicer to
otherwise comply with its obligations hereunder.  Each Commercial Real Estate
Loan that becomes a Specially Serviced Loan shall continue as such until
satisfaction of the conditions specified in Section 3.16.  The Special Servicer
shall make the inspections, use its reasonable efforts to collect the statements
and forward to the Servicer reports in respect of the related Mortgaged
Properties or REO Properties with respect to Specially Serviced Loans in
accordance with, and to the extent required by, Section 3.12.  After
notification to the Servicer, the Special Servicer may contact the related
Obligor of any Performing Loan if efforts by the Servicer to collect required
financial information have been unsuccessful or any other issues remain
unresolved.  Such contact shall be coordinated through and with the cooperation
of the Servicer.  No provision herein contained shall be construed as an express
or implied guarantee by the Servicer or the Special Servicer, as the case may
be, of the collectability or recoverability of payments on the Commercial Real
Estate Loans or shall be construed to impair or adversely affect any rights or
benefits provided by this Agreement to the Servicer or the Special Servicer, as
the case may be (including with respect to Servicing Fees, Special Servicing
Fees and, in the case of the Servicer,  the right to be reimbursed for Servicing
Advances and interest accrued thereon).  Any provision in this Agreement for any
Servicing Advances by the Advancing Agent or the Servicer or any Servicing
Expenses by the Servicer or Special Servicer, is intended solely to provide
liquidity for the benefit of Relevant Parties in Interest and not as credit
support or otherwise to impose on any such Person the risk of loss with respect
to one or more of the Commercial Real Estate Loans.  No provision hereof shall
be construed to impose liability on the Advancing Agent, the Servicer or the
Special Servicer for the reason that any recovery to the Issuer, the
Noteholders, the Preferred Shareholders or any Companion Participation Holder in
respect of a Commercial Real Estate Loan at any time after a determination of
present value recovery is less than the amount reflected in such determination.

 

Section 2.02                                               Subservicing. 
(a)  The Servicer or Special Servicer, as the case may be, may delegate any of
its obligations hereunder to a sub-servicer (so long as such Person is a
Qualified Servicer (as acknowledged by the sub-servicer in a certification to
the

 

30

--------------------------------------------------------------------------------



 

Servicer or the Special Servicer, as applicable)); provided, however, that the
Servicer or Special Servicer, as the case may be, shall provide oversight and
supervision with regard to the performance of all subcontracted services and
(i) any subservicing agreement shall be consistent with and subject to the
provisions of this Agreement and (ii) no sub-servicer retained shall foreclose
on any Commercial Real Estate Loan or grant any modification, waiver, or
amendment to the Loan Documents without the approval of the Servicer or the
Special Servicer, as the case may be.  Neither the existence of any subservicing
agreement nor any of the provisions of this Agreement relating to subservicing
shall relieve the Servicer or Special Servicer, as the case may be, of its
obligations to the Issuer hereunder.  Notwithstanding any such subservicing
agreement, the Servicer or Special Servicer, as the case may be, shall be
obligated to the same extent and under the same terms and conditions as if the
Servicer or the Special Servicer, as the case may be, alone was servicing the
related Commercial Real Estate Loans in accordance with the terms of this
Agreement.  The Servicer or Special Servicer, as the case may be, shall be
solely liable for all fees owed by it to any subservicer, regardless of whether
the compensation hereunder of the Servicer or Special Servicer, as the case may
be, is sufficient to pay such fees.  The Servicer and the Special Servicer shall
be permitted to provide a copy of this Agreement, the Indenture and the
Collateral Interest Purchase Agreement to any sub-servicer retained by the
Servicer or the Special Servicer, as applicable.  The parties hereto acknowledge
that as of the Closing Date the Sub-Servicer is a Qualified Servicer.

 

(b)                     Each sub-servicer shall be (i) authorized to transact
business in the applicable state(s), if, and to the extent, required by
applicable law to enable the sub-servicer to perform its obligations hereunder
and under the applicable sub-servicing agreement, and (ii) qualified to service
investments comparable to the Serviced Commercial Real Estate Loans.

 

(c)                      Any sub-servicing agreement entered into by the
Servicer or Special Servicer, as the case may be, with respect to any Serviced
Commercial Real Estate Loans shall provide that it may be assumed or, other than
the Sub-Servicing Agreement, terminated by (i) the Servicer or the Special
Servicer, as the case may be, (ii) the Trustee, if the Trustee has assumed the
duties of the Servicer or Special Servicer, as the case may be, or if the
Servicer or Special Servicer, as the case may be, is otherwise terminated
pursuant to the terms of this Agreement, or (iii) a successor servicer if such
successor servicer has assumed the duties of the Servicer or Special Servicer,
as the case may be, in each case without cause and without cost or obligation to
the Trustee, the successor servicer or the successor special servicer.  In no
event shall the Trustee be responsible for the payment of any termination fee in
connection with any sub-servicing agreement entered into by the Servicer or
Special Servicer or any successor servicer.  In no event shall any sub-servicing
agreement give a sub-servicer direct rights against the assets of the Issuer.

 

Any subservicing agreement and any other transactions or services relating to
the Serviced Commercial Real Estate Loans involving a sub-servicer shall be
deemed to be between the sub-servicer and the Servicer or Special Servicer, as
the case may be, alone and the Trustee shall not be deemed a party thereto and
shall have no claims, rights, obligations, duties or liabilities with respect to
any sub-servicer except as set forth in Section 2.01(c) and Section 6.02.

 

The Trustee shall not be (a) liable for any acts or omissions of any Servicer,
(b) obligated to make any Servicing Advance, (c) responsible for expenses of the
Servicer or the

 

31

--------------------------------------------------------------------------------



 

Special Servicer, (d) liable for any amount necessary to induce any successor
servicer to act as successor servicer or any successor special servicer to act
as special servicer hereunder.

 

(d)                     Notwithstanding any contrary provisions of the foregoing
subsections of this Section 2.02, the appointment by the Servicer or the Special
Servicer of one or more third-party contractors for the purpose of performing
discrete, ministerial functions shall not constitute the appointment of
sub-servicers and shall not be subject to the provisions of this Section 2.02;
provided, that (a) the Servicer or the Special Servicer, as the case may be,
shall remain responsible for the actions of such third-party contractors as if
it were alone performing such functions and shall pay all fees and expenses of
such third-party contractors; and (b) such appointment imposes no additional
duty on any other party to this Agreement, any successor hereunder to the
Servicer or the Special Servicer, as the case may be.

 

(e)                      Each sub-servicing agreement entered into by the
Servicer shall provide that the Collateral Manager with respect to a CLO
Controlled Collateral Interest (or, with respect to a Non-CLO Controlled
Collateral Interest, the holder of the related Controlling Companion
Participation) shall be entitled to terminate the rights and obligations of the
sub-servicer under such sub-servicing agreement with respect to such Collateral
Interest, with or without cause, upon ten (10) Business Days’ notice to the
Issuer, the Special Servicer, the Servicer, the Collateral Manager, the Trustee
and the Note Administrator, and replace such sub-servicer with a successor
sub-servicer that is a Qualified Servicer, subject to the consent of the
Servicer with respect to such replacement sub-servicer, which consent shall not
be unreasonably withheld, conditioned or delayed; provided that (a) all
applicable costs and expenses (including, without limitation, cost and expenses
of the Servicer) of any such termination made by the Collateral Manager (or,
with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation) shall be paid by the Collateral
Manager (or, with respect to a Non-CLO Controlled Collateral Interest, the
holder of the related Controlling Companion Participation) and (b) all
applicable accrued and unpaid Servicing Fees, Additional Servicing Compensation
and Servicing Expenses owed to such sub-servicer are paid in full.

 

(f)                       Unless the Issuer and the Servicer agree otherwise,
the Servicer shall not be required to pay a sub-servicing fee with respect to
any Collateral Interest or Companion Participation related to a Serviced
Commercial Real Estate Loan in excess of 0.0025% per annum.

 

Section 2.03                                               Authority of the
Servicer or the Special Servicer.  (a)  In performing its Servicing or Special
Servicing obligations hereunder, the Servicer or Special Servicer, as the case
may be, shall, except as otherwise provided herein and subject to the terms of
this Agreement, have full power and authority, acting alone or through others,
to take any and all actions in connection with such Servicing or Special
Servicing, as applicable, that it deems necessary or appropriate in accordance
with the Servicing Standard.  Without limiting the generality of the foregoing,
each of the Servicer or Special Servicer, as the case may be, is hereby
authorized and empowered by the Issuer when the Servicer or Special Servicer, as
the case may be, deems it appropriate in accordance with the Servicing Standard
and subject to the terms of this Agreement, including, without limitation,
Section 3.23, to execute and deliver, on behalf of the Issuer, (i) any and all
financing statements, continuation statements and other

 

32

--------------------------------------------------------------------------------



 

documents or instruments necessary to maintain the lien of each Mortgage or
other relevant Loan Documents on the related Mortgaged Property; (ii) any and
all instruments of satisfaction or cancellation, or of partial or full release
or discharge and all other comparable instruments with respect to each of the
Serviced Commercial Real Estate Loans and (iii) in the case of the Special
Servicer, to execute such instruments of assignment and sale on behalf of the
Issuer in accordance with the terms of the Indenture; provided, however, that
the Servicer or Special Servicer, as the case may be, shall notify the
Collateral Manager and any related Companion Participation Holder in writing in
the event that the Servicer or Special Servicer, as the case may be, intends to
execute and deliver any such instrument referred to in clause (ii) above.  The
Issuer agrees to cooperate with the Servicer or the Special Servicer, as the
case may be, by either executing and delivering to the Servicer or the Special
Servicer, as the case may be, from time to time (i) powers of attorney
evidencing the authority and power under this Section of the Servicer or the
Special Servicer, as the case may be, or (ii) such documents or instruments
deemed necessary or appropriate by the Servicer or the Special Servicer, as the
case may be, to enable the Servicer or the Special Servicer, as the case may be,
to carry out its Servicing or Special Servicing obligations hereunder.

 

(b)                     Subject to Section 2.03(c), in the performance of its
Servicing or Special Servicing obligations, the Servicer or the Special
Servicer, as the case may be, shall take any action or refrain from taking any
action that the Issuer (or the Collateral Manager acting on behalf of the
Issuer) directs shall be taken or not taken, as the case may be, which relates
to the Servicing or Special Servicing obligations under this Agreement;
provided, however, that neither the Servicer nor the Special Servicer shall take
or refrain from taking any action that the Issuer (or the Collateral Manager
acting on behalf of the Issuer) directs that the Servicer or the Special
Servicer, as the case may be, take or refrain from taking to the extent that the
Servicer or the Special Servicer, as the case may be, determines in accordance
with the Servicing Standard that such action or inaction, as the case may be: 
(i) may cause a violation of applicable laws, regulations, codes, ordinances,
court orders or restrictive covenants with respect to any Commercial Real Estate
Loan, Mortgaged Property or other collateral for a Commercial Real Estate Loan,
(ii) may cause a violation of any provision of a Loan Document, this Agreement,
the related Participation Agreement or the Indenture or (iii) may cause a
violation of the Servicing Standard.

 

(c)                      The Collateral Manager (or, with respect to a Non-CLO
Controlled Collateral Interest, the holder of the related Controlling Companion
Participation) shall have the right to consent to any decision that is a Major
Decision hereunder.

 

Section 2.04                                               Certain
Calculations.  (a)  All net present value calculations and determinations made
under this Agreement with respect to any Commercial Real Estate Loan or REO
Property shall be made using a discount rate (with respect to the selection of
which the Special Servicer will be required to consult, on a non-binding basis,
with the Collateral Manager) appropriate for the type of cash flows being
discounted; namely (i) for principal and interest payments on the Commercial
Real Estate Loan or sale of the Commercial Real Estate Loan if it is a Defaulted
Loan by the Special Servicer, the higher of (1) the rate determined by the
Special Servicer, that approximates the market rate that would be obtainable by
the related Obligor on similar debt of such Obligor as of such date of
determination and (2) the interest rate on such Commercial Real Estate Loan
based on its outstanding principal balance and (ii) for all

 

33

--------------------------------------------------------------------------------



 

other cash flows, including property cash flow, the “discount rate” set forth in
the most recent Appraisal (or update of such Appraisal).

 

(b)                     Allocations of payments among Participations in a
Participated Loan shall be made in accordance with the related Participation
Agreement.

 

ARTICLE III

 

SERVICES TO BE PERFORMED

 

Section 3.01                                               Servicing; Special
Servicing.  (a)  The Servicer hereby agrees to serve as the servicer with
respect to each of the Serviced Commercial Real Estate Loans and to perform
servicing as described below and as otherwise provided herein, upon and subject
to the terms of this Agreement.  Subject to any limitation of authority under
Section 2.03, “Servicing” shall mean those services pertaining to the Serviced
Commercial Real Estate Loans which, applying the Servicing Standard, are
required hereunder to be performed by the Servicer, and which shall include:

 

(i)                                     reviewing all documents in its
possession or otherwise reasonably available to it pertaining to such Serviced
Commercial Real Estate Loans, administering and maintaining the Servicing Files,
and inputting all necessary and appropriate information into the Servicer’s loan
servicing computer system all to the extent and when necessary to perform its
obligations hereunder;

 

(ii)                                  preparing and filing or recording all
continuation statements and other documents or instruments necessary to cause
the continuation of any UCC financing statements filed with respect to the
related Mortgaged Property and taking such other actions necessary to maintain
the lien of any Mortgage or other relevant Loan Documents on the related
Mortgaged Property, but only to the extent such other actions are within the
control of the Servicer;

 

(iii)                               in accordance with and to the extent
required by Section 3.05, monitoring each related Obligor’s maintenance of
insurance coverage on the related Mortgaged Property, as required by the related
Loan Documents and causing to be maintained adequate insurance coverage on the
related Mortgaged Property in accordance with Section 3.05;

 

(iv)                              in accordance with and to the extent required
by Section 3.02, monitoring the status of real estate taxes, assessments and
other similar items and verifying the payment of such items for the related
Mortgaged Property;

 

(v)                                 preparing and delivering all reports and
information required to be prepared or delivered by the Servicer hereunder;

 

(vi)                              performing payment processing, record keeping,
administration of escrow and other accounts, interest rate adjustment, and other
routine customer service functions;

 

34

--------------------------------------------------------------------------------



 

(vii)                           in accordance with the Servicing Standard
monitoring any casualty losses or condemnation proceedings and administering any
proceeds related thereto in accordance with the related Loan Documents; and

 

(viii)                        notifying the related Obligors of the appropriate
place for communications and payments, and collecting and monitoring all
payments made with respect to the Serviced Commercial Real Estate Loans.

 

(b)                     [Reserved]

 

(c)                      The Special Servicer hereby agrees to serve as the
special servicer with respect to each Specially Serviced Loan and REO Loan as
provided herein in accordance with the Servicing Standard (“Special Servicing”).

 

(d)                     The Special Servicer shall be responsible for
administering Major Decisions and Other Borrower Requests (other than waivers of
late payment charges and default interest on Performing Loans) with respect to
the Serviced Commercial Real Estate Loans as provided herein, and in each case
the Special Servicer is authorized to perform all administrative functions
related thereto.  The Special Servicer shall be responsible for cooperating with
the Collateral Manager to administer the purchase by the Issuer of any
Reinvestment Collateral Interest or Exchange Collateral Interest, as permitted
pursuant to the Indenture, and is authorized to perform all administrative
functions related thereto.

 

(e)                      In the event the Issuer is no longer a Qualified REIT
Subsidiary, but instead has received a No Trade or Business Opinion, the
Servicer and Special Servicer each acknowledge that the Issuer may deliver to
the Servicer and the Special Servicer written restrictions relating to the
Issuer’s ability to acquire, dispose of or modify Commercial Real Estate Loans
(and the related Pari Passu Participations), as may be required to ensure that
the Issuer is at no time treated as engaged in a trade or business in the United
States.  In this regard, the Servicer and Special Servicer, as applicable,
acknowledge that its actions on behalf of the Issuer under this Agreement shall
be subject to such written restrictions and that such restrictions will be
incorporated into the Servicer’s and Special Servicer’s duties under this
Agreement.

 

(f)                       With respect to each Non-Serviced Commercial Real
Estate Loan, the Servicer agrees to perform the following limited functions with
respect to the related Collateral Interest:

 

(i)                                     deposit in the Collection Account all
payments of interest, principal and all other amounts received by the Servicer
with respect to such Collateral Interest in accordance with Section 3.03 hereof;

 

(ii)                                  receive and promptly provide any and all
reports, budgets, material notices and related deliverables to which the holder
of such Collateral Interest is entitled and that the Servicer actually receives
pursuant to the terms of the related Loan Documents to the Trustee, the Note
Administrator, the Collateral Manager and the Rating Agencies, in the same
manner and form as, and to the extent that, any such reports, budgets, notices
and

 

35

--------------------------------------------------------------------------------



 

related deliverables are required to be provided hereunder with respect to the
Serviced Commercial Real Estate Loans; and

 

(iii)                               promptly provide written notice to the
Trustee, the Collateral Manager, the Note Administrator and the Rating Agencies
upon the receipt of written notice that there has been any termination or
replacement of the then-current servicer or special servicer of such
Non-Serviced Commercial Real Estate Loan, or any material change with respect to
the servicing agreement governing the servicing and administration of such
Non-Serviced Commercial Real Estate Loan.

 

(g)                      With respect to each Non-Serviced Commercial Real
Estate Loan, the Special Servicer agrees to perform the following limited
functions with respect to the related Collateral Interest and such Non-Serviced
Commercial Real Estate Loan:

 

(i)                                     enforce all rights and remedies reserved
for the holder of such Collateral Interest pursuant to the terms of the related
Participation Agreement and Loan Documents;

 

(ii)                                  exercise all consent, consultation, voting
and related rights reserved for the holder of such Collateral Interest pursuant
to the terms of the related Participation Agreement, in all such cases, in the
best interests of the Issuer and Noteholders, in their respective capacities as
beneficial holders of such Collateral Interest;

 

(iii)                               receive, review and promptly provide any and
all reports, budgets, material notices and related deliverables to which the
holder of such Collateral Interest is entitled and the Special Servicer actually
receives pursuant to the terms of the related Loan Documents to the Trustee, the
Collateral Manager, the Servicer, the Note Administrator and the Rating
Agencies, in the same manner and form as, and to the extent that, any reports,
budgets, notices and related deliverables that are required to be provided
hereunder with respect to the Serviced Commercial Real Estate Loans; and

 

(iv)                              promptly provide written notice to the
Trustee, the Collateral Manager, the Servicer, the Note Administrator and the
Rating Agencies upon the receipt of notice that there has been any termination
or replacement of the then-current servicer or special servicer, or any material
change with respect to the servicing agreement governing the servicing and
administration of such Non-Serviced Commercial Real Estate Loan.

 

(h)                     With respect to each Non-Serviced Commercial Real Estate
Loan, the parties to this Agreement shall have no obligation or authority to
(i) supervise the respective parties to the servicing agreement governing the
servicing and administration of such Non-Serviced Commercial Real Estate Loan or
(ii) make servicing advances with respect to such Non-Serviced Commercial Real
Estate Loan.  Any obligation of the Servicer or Special Servicer, as applicable,
to provide information and collections to the Trustee, the Note Administrator,
the Issuer, the Collateral Manager, the Noteholders or the Rating Agencies with
respect to any Non-Serviced Commercial Real Estate Loan shall be dependent on
its receipt of the corresponding information and/or collections from the
servicer or the special servicer under the servicing agreement governing the
servicing and administration of such Non-Serviced Commercial Real Estate Loan.

 

36

--------------------------------------------------------------------------------



 

Section 3.02                                               Escrow Accounts;
Collection of Taxes, Assessments and Similar Items.  (a)  Subject to and as
required by the terms of the related Loan Documents, the Servicer shall
establish and maintain one or more Eligible Accounts (each, an “Escrow Account”)
into which all Escrow Payments shall be deposited promptly after receipt and
identification.  Escrow Accounts shall be denominated “Wells Fargo Bank,
National Association, as Servicer, on behalf of Wilmington Trust, National
Association, as trustee, for the benefit of the Holders of the GPMT 2019-FL2
Notes, the other Secured Parties and the related Companion Participation
Holders”.  The Servicer shall notify the Issuer, the Collateral Manager, the
Special Servicer, the Note Administrator and the Trustee in writing of the
location and account number of each Escrow Account it establishes and shall
notify the Issuer, the Collateral Manager, the Special Servicer, the Note
Administrator and the Trustee promptly after any change thereof.  Except as
provided herein (including without limitation, the withdrawals described in the
following sentence, which may be made without Issuer, Special Servicer or
Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation)
consent), withdrawals of amounts from an Escrow Account may be made only
following notice to, and consent of, the Special Servicer subject to the consent
and consultation provisions set forth in Section 3.23.  Subject to any express
provisions to the contrary herein, to applicable laws, and to the terms of the
related Loan Documents governing the use of the Escrow Payments, withdrawals of
amounts from an Escrow Account may only be made:  (i) to effect payment of
taxes, assessments and insurance premiums; (ii) to effect payment of ground
rents and other items required or permitted to be paid from escrow; (iii) to
refund to the related Obligors any sums determined to be in excess of the
amounts required to be deposited therein; (iv) to pay interest, if required
under the Loan Documents, to the Obligors on balances in the Escrow Accounts;
(v) to pay to the Servicer from time to time any interest or investment income
earned on funds deposited therein pursuant to Section 3.04; (vi) to apply funds
to the indebtedness of the Serviced Commercial Real Estate Loan in accordance
with the terms thereof; (vii) to reimburse the Servicer or the Special Servicer,
the Collateral Manager or the Advancing Agent, as the case may be, for any
Servicing Advance or Servicing Expense, as the case may be, for which Escrow
Payments should have been made by the Obligors, but only from amounts received
on the Serviced Commercial Real Estate Loan which represent late collections of
Escrow Payments thereunder; (viii) to withdraw any amount deposited in the
Escrow Accounts which was not required to be deposited therein; or (ix) to clear
and terminate the Escrow Accounts at the termination of this Agreement.

 

(b)                     The Servicer shall maintain accurate records with
respect to each Mortgaged Property securing a Serviced Commercial Real Estate
Loan, reflecting the status of taxes, assessments and other similar items that
are or may become a lien thereon and the status of insurance premiums payable
with respect thereto as well as the payment of ground rents with respect to each
ground lease (to the extent such information is reasonably available).  To the
extent that the related Loan Documents require Escrow Payments to be made by an
Obligor under a Serviced Commercial Real Estate Loan, the Servicer shall use
reasonable efforts to obtain, from time to time, all bills for the payment of
such items, and shall effect payment prior to the applicable penalty or
termination date, employing for such purpose Escrow Payments paid by such
Obligor under a Serviced Commercial Real Estate Loan pursuant to the terms of
the Loan Documents and deposited in the related Escrow Account by the Servicer. 
To the extent that the Loan Documents do not require an Obligor under a Serviced
Commercial Real Estate Loan to make Escrow Payments (and no other loan secured
by the Mortgaged Property

 

37

--------------------------------------------------------------------------------



 

requires escrows or reserves for such amounts), the Servicer shall use its
reasonable efforts to require that any tax, insurance or other payment
referenced in the definition of Escrow Payment be made by such Obligors prior to
the applicable penalty or termination date (to the extent that the holder of the
related Serviced Commercial Real Estate Loan has the right to so require). 
Subject to Section 3.05 with respect to the payment of insurance premiums, if an
Obligor under a Serviced Commercial Real Estate Loan fails to make payment on a
timely basis or collections from such Obligor are insufficient to pay any such
item when due and the holder of the related Serviced Commercial Real Estate Loan
has the right to pay such premiums on behalf of such Obligor pursuant to the
terms of the related Loan Documents, the amount of any shortfall shall be paid
by the Advancing Agent, subject to Section 5.02, as a Servicing Advance.

 

Section 3.03                                               Collection Account
and Participated Loan Collection Account.  (a)  With respect to the Collateral
Interests, the Servicer shall establish and maintain an Eligible Account (the
“Collection Account”) for the benefit of the Issuer for the purposes set forth
herein.  The Collection Account shall be denominated “Wells Fargo Bank, National
Association, as Servicer, on behalf of Wilmington Trust, National Association,
as trustee, for the benefit of the Holders of the GPMT 2019-FL2 Notes and the
other Secured Parties, Collection Account.”  The Servicer shall deposit into the
Collection Account (1) within two (2) Business Days after receipt of properly
identified funds all payments and collections received by it on or after the
date hereof with respect to the Collateral Interests (other than Collateral
Interests related to Participated Loans that are Serviced Commercial Real Estate
Loans) and related REO Properties, other than (x) Escrow Payments, (y) payments
in the nature of Additional Servicing Compensation or (z) scheduled payments of
principal and interest due on or before the Closing Date and collected on or
after the Closing Date, which amounts described in this clause (z) shall be
remitted to the Seller; and (2) amounts from the Participated Loan Collection
Account pursuant to Section 3.03(d)(vii)(A) of this Agreement.

 

(b)                     With respect to the Collateral Interests, the Servicer
shall make withdrawals from the Collection Account only as follows (the order
set forth below not constituting an order of priority for such withdrawals):

 

(i)                                     to withdraw any amount deposited in the
Collection Account which was not required to be deposited therein;

 

(ii)                                  pursuant to Section 5.01, to pay itself
unpaid Servicing Fees, if applicable, and any unpaid Additional Servicing
Compensation on each Remittance Date;

 

(iii)                               pursuant to Section 5.03(a), (b) and (b), to
pay to the Special Servicer the Special Servicing Fee, Liquidation Fee, Workout
Fee and any unpaid Additional Special Servicing Compensation on each Remittance
Date;

 

(iv)                              [reserved;]

 

(v)                                 (A) to reimburse itself and the Advancing
Agent, as applicable (in that order), for unreimbursed Servicing Advances,
together with interest thereon at the Advance Rate, the respective rights of
each such Person to receive payment pursuant to this clause (A) with respect to
any Collateral Interest, Commercial Real Estate Loan,

 

38

--------------------------------------------------------------------------------



 

Mortgaged Property or REO Property being limited to, as applicable, related
payments by the applicable Obligor with respect to such Collateral Interest or
Commercial Real Estate Loan and Liquidation Proceeds, Insurance and Condemnation
Proceeds and REO Proceeds of the Collateral Interest, Commercial Real Estate
Loan, Mortgaged Property or REO Property for which such Servicing Advance was
made, and (B) to pay for any Servicing Expenses related to the Collateral
Interests, Commercial Real Estate Loans, Mortgaged Properties or REO Properties
(provided that, with respect to any Collateral Interest or Commercial Real
Estate Loan, such Servicing Expenses shall be paid first from amounts collected
on such Collateral Interest or Commercial Real Estate Loan);

 

(vi)                              to reimburse itself and the Advancing Agent,
as applicable (in that order), for Nonrecoverable Servicing Advances, together
with interest thereon at the Advance Rate, first, out of REO Proceeds,
Liquidation Proceeds and Insurance and Condemnation Proceeds received on the
related Collateral Interest or REO Property, then, out of the interest portion
of general collections on the Collateral Interests and REO Properties, then, to
the extent the interest portion of general collections is insufficient and with
respect to such excess only, out of other collections on the Collateral
Interests and REO Properties;

 

(vii)                           [reserved;]

 

(viii)                        to pay to itself, as the case may be, from time to
time any interest or investment income earned on funds deposited in the
Collection Account to the extent it is entitled thereto pursuant to
Section 3.04;

 

(ix)                              to remit to the Seller any collections
representing the Retained Interest;

 

(x)                                 to remit to the Note Administrator on each
Remittance Date, all amounts on deposit in the Collection Account (that
represent good and available funds) as of the close of business on the related
Servicer Determination Date, net of any withdrawals from the Collection Account
pursuant to this Section;

 

(xi)                              to clear and terminate the Collection Account
upon the termination of this Agreement; and

 

(xii)                           subject to receipt by the Servicer of a request
from the Collateral Manager satisfying the requirements set forth below in this
clause (xii), to remit to the Note Administrator by no later than five
(5) Business Days after receipt by the Servicer of Principal Proceeds in
properly identified funds, for deposit into the Reinvestment Account, any such
Principal Proceeds.  The Collateral Manager shall provide each such request to
the Servicer at least ten (10) Business Days prior to the expected prepayment
subject to such request.  Any such request referred to above (a) shall be
delivered no more than once in each Due Period and only during the Reinvestment
Period and (b) shall specify the requested date of remittance and amount of the
Principal Proceeds to be remitted.  The Servicer shall not be required to make
any determination with respect to, or verification of, the delivery or
sufficiency of any certification of the Collateral Manager required by
Section 11.1(a)(ii) of the Indenture.

 

39

--------------------------------------------------------------------------------



 

(c)                      With respect to each Participated Loan that is a
Serviced Commercial Real Estate Loan, the Servicer shall establish and maintain
an Eligible Account (or a sub-account of an Eligible Account) (the “Participated
Loan Collection Account”) for the benefit of the Issuer for the purposes set
forth herein.  The Participated Loan Collection Account may be a sub-account of
a single account, including of the Collection Account.  The Participated Loan
Collection Account shall be denominated “Wells Fargo Bank, National Association,
as Servicer, on behalf of Wilmington Trust, National Association, as trustee,
for the benefit of the Holders of the GPMT 2019-FL2 Notes, other Secured Parties
and the Companion Participation Holders, Participated Loan Collection Account.” 
The Servicer shall deposit in the Participated Loan Collection Account within
two (2) Business Days after receipt of properly identified funds, all payments
and collections received by it with respect to the Participated Loans that are
Serviced Commercial Real Estate Loans and any related REO Property.

 

(d)                     With respect to each Participated Loan that is a
Serviced Commercial Real Estate Loan, the Servicer shall make withdrawals from
the Participated Loan Collection Account only as follows (the order set forth
below not constituting an order of priority for such withdrawals):

 

(i)                                     to withdraw any amount deposited in the
Participated Loan Collection Account which was not required to be deposited
therein;

 

(ii)                                  pursuant to Section 5.01, to pay itself
unpaid Servicing Fees, if applicable, and any unpaid Additional Servicing
Compensation on each Remittance Date, but only to the extent earned on the
Participated Loans that are Serviced Commercial Real Estate Loans or related REO
Property;

 

(iii)                               pursuant to Section 5.03(a), (b) and (b), to
pay to the Special Servicer the Special Servicing Fee, Liquidation Fee, Workout
Fee and any unpaid Additional Special Servicing Compensation on each Remittance
Date, but only to the extent earned on the Participated Loans that are Serviced
Commercial Real Estate Loans or related REO Property;

 

(iv)                              (A) to reimburse itself and the Advancing
Agent, as applicable (in that order), for unreimbursed Servicing Advances,
together with interest thereon at the Advance Rate, the respective rights of
each such Person to receive payment pursuant to this clause (iv) with respect to
any Participated Loans that are Serviced Commercial Real Estate Loans or related
REO Property being limited to, as applicable, related payments by the applicable
Obligor with respect to the related Collateral Interest or Commercial Real
Estate Loan and Liquidation Proceeds, Insurance and Condemnation Proceeds and
REO Proceeds of the Collateral Interest, Commercial Real Estate Loan, Mortgaged
Property or REO Property for which such Servicing Advance was made, and (B) to
pay for any Servicing Expenses related to such Participated Loan, the related
Collateral Interests, Mortgaged Properties or REO Properties (provided that,
with respect to any Collateral Interest or Participated Loan, such Servicing
Expenses shall be paid first from amounts collected on such Collateral Interest
or Participated Loan);

 

(v)                                 to reimburse itself and the Advancing Agent,
as applicable (in that order), for Nonrecoverable Servicing Advances, together
with interest thereon at the Advance

 

40

--------------------------------------------------------------------------------



 

Rate, out of REO Proceeds, Liquidation Proceeds and Insurance and Condemnation
Proceeds received on the related Participated Mortgage Loan;

 

(vi)                              to pay to itself, as the case may be, from
time to time any interest or investment income earned on funds deposited in the
Participated Loan Collection Account to the extent it is entitled thereto
pursuant to Section 3.04;

 

(vii)                           (A) on each Remittance Date, to remit to the
Collection Account, all amounts on deposit in such Participated Loan Collection
Account (that represent good and available funds) as of the close of business on
the related Servicer Determination Date that are allocable to the Participations
owned by the Issuer pursuant to the related Participation Agreement, net of any
withdrawals from the Participated Loan Collection Account pursuant to this
Section 3.03(d) and (B) on each Remittance Date (or such later date as may be
set forth in the related Participation Agreement) after receipt thereof, to
remit to each related Companion Participation Holder, all amounts on deposit in
such Participated Loan Collection Account (that represent good and available
funds) as of the close of business on the related Servicer Determination Date
that are payable pursuant to the related Participation Agreement to such
Companion Participation Holder (taking into account other amounts due under such
Participation Agreement, net of any withdrawals from the Participated Loan
Collection Account pursuant to this Section 3.03(d));

 

(viii)                        to clear and terminate the Participated Loan
Collection Account upon the termination of this Agreement; and

 

(ix)                              subject to receipt by the Servicer of a
request from the Collateral Manager satisfying the requirements set forth below
in this clause (ix), to transfer to the Collection Account by no later than five
(5) Business Days after receipt by the Servicer of Principal Proceeds in
properly identified funds, for deposit into the Reinvestment Account, any such
Principal Proceeds.  The Collateral Manager shall provide each such request to
the Servicer at least ten (10) Business Days prior to the expected prepayment
subject to such request.  Any such request referred to above (a) shall be
delivered no more than once in each Due Period and only during the Reinvestment
Period and (b) shall specify the requested date of remittance and amount of the
Principal Proceeds to be remitted.  The Servicer shall not be required to make
any determination with respect to, or verification of, the delivery or
sufficiency of any certification of the Collateral Manager required by
Section 11.1(a)(ii) of the Indenture.

 

Section 3.04                 Permitted Investments.(a)    The Servicer or the
Special Servicer, as the case may be, may direct any depository institution or
trust company in which the Accounts are maintained to invest the funds held
therein in one or more Permitted Investments; provided, however, that (a) any
amounts held in the Collection Account or the Participated Loan Collection
Account that are invested shall be (x) invested only in short-term Permitted
Investments and (y) sold or have stated maturities no later than two Business
Days prior to each Remittance Date, and (b) in all cases, such funds shall be
either (i) immediately available or (ii) available in accordance with a schedule
which will permit the Servicer to meet its payment obligations hereunder.  The
Servicer or the Special Servicer, as the case may be, shall be entitled to all
income and gain realized from the investment of funds deposited in the

 

41

--------------------------------------------------------------------------------



 

Accounts that the Servicer or the Special Servicer, as applicable, maintains as
Additional Servicing Compensation or Additional Special Servicing Compensation,
as applicable.  The Servicer or the Special Servicer, as the case may be, shall
deposit from its own funds in the applicable Account that the Servicer or the
Special Servicer, as applicable, maintains the amount of any loss incurred in
respect of any such investment of funds immediately upon the realization of such
loss; provided, that neither the Servicer nor the Special Servicer shall be
required to deposit any loss on an investment of funds if such loss is incurred
solely as a result of the insolvency of the federal or state chartered
depository institution or trust company that holds such Account, so long as such
depository institution or trust company satisfied the qualifications set forth
in the definition of Eligible Account in the month in which the loss occurred
and at the time such investment was made.  Notwithstanding the foregoing, the
Servicer or the Special Servicer, as the case may be, shall not (other than in
the case of sub-clause (2) below) direct the investment of funds held in any
Escrow Account and shall not retain the income and gain realized therefrom if
the related Loan Documents or applicable law permit the Obligor to be entitled
to the income and gain realized from the investment of funds deposited therein. 
In such event, the Servicer or the Special Servicer, as applicable, shall direct
the depository institution or trust company in which such Escrow Accounts are
maintained to invest the funds held therein (1) in accordance with the Obligor’s
written investment instructions, if the Loan Documents or applicable law require
such funds to be invested in accordance with the Obligor’s direction; and (2) in
accordance with the written investment instructions of the Servicer or the
Special Servicer, as applicable, to invest such funds in a Permitted Investment,
if the Loan Documents and applicable law do not permit the related Obligor to
direct the investment of such funds; provided, however, that in either event
(i) such funds shall be either (y) immediately available or (z) available in
accordance with a schedule which will permit the Servicer or the Special
Servicer, as the case may be, to meet the payment obligations for which the
Escrow Account was established, (ii) the Servicer or the Special Servicer, as
the case may be, shall have no liability for any loss in investments of such
funds that are invested pursuant to such written instructions, (iii)  the
Servicer or the Special Servicer, as the case may be, will not be responsible
for paying interest to any Obligor at a rate in excess of a reasonable and
customary rate earned on similar accounts and (iv) in the absence of written
investment instructions, the Servicer may (without obligation) maintain the
funds in an interest-bearing Eligible Account.

 

Section 3.05                                               Maintenance of
Insurance Policies.  (a)  The Special Servicer (only with respect to Specially
Serviced Loans and REO Properties) or the Servicer (with respect to Performing
Loans) shall use efforts consistent with the Servicing Standard to cause the
related Obligor of each Serviced Commercial Real Estate Loan to maintain for
each such Serviced Commercial Real Estate Loan such insurance as is required to
be maintained pursuant to the related Loan Documents.  If the related Obligor
fails to maintain such insurance, the Servicer or the Special Servicer, as
applicable, shall notify the Issuer of such breach, and shall, to the extent
available at commercially reasonable rates and that the Issuer has an insurable
interest, cause such insurance to be maintained.  To the extent provided in the
applicable Loan Documents, all such policies shall contain standard mortgagee
clauses (if applicable) with loss payable to the Servicer or the Special
Servicer, as applicable, on behalf of the Issuer, and shall be in an amount
sufficient to avoid the application of any co-insurance clause. The costs of
maintaining the Insurance Policies which the Servicer or the Special Servicer,
as the case may be, is required to maintain pursuant to this Section shall be a
Servicing Expense or, if the amount

 

42

--------------------------------------------------------------------------------



 

in the Collection Account or the Participated Loan Collection Account is
insufficient to pay such costs, such costs shall be paid by the Advancing Agent
as a Servicing Advance.

 

(b)                     The Servicer or the Special Servicer, as the case may
be, may fulfill its obligation to maintain insurance, as provided in
Section 3.05(a), through a master force placed insurance policy with a Qualified
Insurer, the cost of which shall be a Servicing Expense or, if the amount in the
Collection Account or the Participated Loan Collection Account is insufficient
to pay such costs, such costs shall be paid by the Advancing Agent as a
Servicing Advance; provided that such cost is limited to the incremental cost of
such policy allocable to such Mortgaged Property or REO Property (i.e., other
than any minimum or standby premium payable for such policy whether or not such
Mortgaged Property or REO Property is then covered thereby, which shall be paid
by the Advancing Agent at the direction of the Servicer or the Special Servicer,
as the case may be).  Such master force placed insurance policy may contain a
deductible clause, in which case the Advancing Agent, the Servicer or the
Special Servicer shall, in the event that there shall not have been maintained
on the related Mortgaged Property or REO Property a policy otherwise complying
with the provisions of Section 3.05(a), and there shall have been one or more
losses which would have been covered by such a policy had it been maintained,
immediately deposit into the related Account from its own funds the amount not
otherwise payable under the master force placed insurance policy because of such
deductible to the extent that such deductible exceeds the deductible limitation
required under the related Loan Documents, or, in the absence of such deductible
limitation, the deductible limitation which is consistent with the Servicing
Standard.

 

(c)                      Each of the Servicer and the Special Servicer shall
obtain and maintain at its own expense, and keep in full force and effect, or be
covered by, throughout the term of this Agreement, a blanket fidelity bond and
an errors and omissions insurance policy covering losses that may be sustained
by the Servicer’s or the Special Servicer’s, as applicable, directors, officers
and employees, in connection with its activities under this Agreement.  The form
and amount of coverage shall be consistent with the Servicing Standard. 
Notwithstanding the foregoing, with respect to Trimont Real Estate Advisors,
LLC, if and for so long as it is acting as the Special Servicer, coverage in the
amount of $10,000,000 that otherwise meets the requirements described in this
paragraph will be deemed acceptable. In the event that any such bond or policy
ceases to be in effect, the Servicer or the Special Servicer, as applicable,
shall obtain a comparable replacement bond or policy.  Any fidelity bond and
errors and omissions insurance policy required under this Section 3.05(c) shall
be obtained from a Qualified Insurer.  Notwithstanding the foregoing, so long as
the unsecured obligations or deposits of the Servicer or Special Servicer (or
their respective corporate parent), as applicable, have been rated at least “A3”
by Moody’s, the Servicer or the Special Servicer, as applicable, shall be
entitled to provide self-insurance directly or through its parent (so long as
such parent is obligated to pay the related claims), as applicable, with respect
to its obligation to maintain a blanket fidelity bond and an errors and
omissions insurance policy.

 

No provision of this Section requiring such fidelity bond and errors and
omissions insurance shall diminish or relieve the Servicer or Special Servicer,
as applicable, from its duties and obligations as set forth in this Agreement. 
The Servicer and Special Servicer, as applicable, shall deliver or cause to be
delivered to the Trustee and the Note Administrator, upon request, a

 

43

--------------------------------------------------------------------------------



 

certificate of insurance from the surety and insurer certifying that such
insurance is in full force and effect.

 

Section 3.06                                               Delivery and
Possession of Servicing Files.  On or before the applicable Servicing Transfer
Date, the Issuer (or the Collateral Manager on behalf of the Issuer) shall
deliver or cause to be delivered to the Servicer (i) a Servicing File with
respect to each Commercial Real Estate Loan; (ii) the amounts, if any, received
by the Issuer representing Escrow Payments previously made by the Obligors; and
(iii) if such Servicing Transfer Date is not the Closing Date, the related
Subsequent Transfer Instrument including the related amount of Retained
Interest, if any.  The Servicer shall promptly acknowledge receipt of the
Servicing File and Escrow Payments and shall promptly deposit such Escrow
Payments in the Escrow Accounts established pursuant to this Agreement.  The
contents of each Servicing File delivered to the Servicer are and shall be held
in trust by the Servicer on behalf of the Issuer for the benefit of the Relevant
Parties in Interest.  The Servicer’s possession of the contents of each
Servicing File so delivered shall be for the sole purpose of servicing the
related Commercial Real Estate Loan and such possession by the Servicer shall be
in a custodial capacity only.  The Servicer shall release its custody of the
contents of any Servicing File only in accordance with written instructions from
the Issuer (or the Collateral Manager acting on behalf of the Issuer), and upon
written request of the Issuer (or the Collateral Manager acting on behalf of the
Issuer), the Servicer shall deliver to the Issuer, or its nominee, the Servicing
File or a copy of any document contained therein in accordance with such written
requests; provided, however, that if the Servicer is unable to perform its
Servicing obligations with respect to the related Commercial Real Estate Loan as
a result of any such release or delivery of the Servicing File, then the
Servicer shall not be liable, while the related Servicing File is not in the
Servicer’s possession, for any failure to perform any obligation hereunder with
respect to the related Commercial Real Estate Loan.

 

Section 3.07                                               Inspections;
Financial Statements.  (a)  With respect to each Performing Loan, the Servicer
shall perform, or cause to be performed, a physical inspection of the related
Mortgaged Property (i) with respect to any related Commercial Real Estate Loan
with a stated principal balance greater than or equal to $2,000,000, at least
once every twelve (12) months, and (ii) with respect to any related Commercial
Real Estate Loan with a stated principal balance less than $2,000,000, at least
once every 24 months, in each case, beginning in 2020 (and each related
Mortgaged Property shall be inspected on or prior to December 31, 2021), and, in
addition, if at any time (A) the Issuer (or the Collateral Manager acting on
behalf of the Issuer) requests such an inspection, or (B) the Servicer, with the
approval of the Issuer (or the Collateral Manager acting on behalf of the
Issuer), determines that it is prudent to conduct such an inspection.  The
Servicer shall prepare a written report of each such inspection and shall
promptly deliver a copy of such report to the Issuer, the Special Servicer and
the Collateral Manager.  The reasonable out-of-pocket expenses incurred by the
Servicer and a reasonable fee due the Servicer in connection with any such
inspections (including any out-of-pocket expenses related to travel and lodging
and any charges incurred through the use of a qualified third party to perform
such services) shall be paid by the Advancing Agent as a Servicing Advance;
provided, however, that with respect to the annual inspection of any such
Mortgaged Property, no additional fee shall be due and such expenses shall be
borne by the Servicer.

 

(b)                     With respect to a Specially Serviced Loan that is
secured directly or indirectly by real property and with respect to REO Property
related to a Serviced Commercial

 

44

--------------------------------------------------------------------------------



 

Real Estate Loan, the Special Servicer shall perform a physical inspection of
each such Mortgaged Property (i) as soon as possible after a Special Servicing
Transfer Event and thereafter at least annually, and, in addition (ii) if at any
time (x) the Issuer (or the Collateral Manager acting on behalf of the Issuer)
requests such an inspection, or (y) the Special Servicer, determines that it is
prudent to conduct such an inspection.  The Special Servicer shall prepare a
written report of each such inspection and shall promptly deliver a copy of such
report to the Issuer, the Servicer, and the Collateral Manager.  The reasonable
out-of-pocket expenses incurred by the Special Servicer and a reasonable fee due
the Special Servicer in connection with any such inspections (including any
out-of-pocket expenses related to travel and lodging and any charges incurred
through the use of a qualified third party to perform such services) shall be
paid by the Advancing Agent as a Servicing Advance.

 

Section 3.08                                               Exercise of Remedies
upon Serviced Commercial Real Estate Loan Defaults.  Upon the failure of any
Obligor under a Serviced Commercial Real Estate Loan to make any required
payment of principal, interest or other amounts due under such Serviced
Commercial Real Estate Loan, or otherwise to perform fully any material
obligations under any of the related Loan Documents, in either case within any
applicable grace period, the Servicer shall, upon discovery of such failure,
promptly notify the Special Servicer, the Advancing Agent, the Collateral
Manager and the Issuer in writing.  As directed in writing by the Issuer (or the
Collateral Manager acting on behalf of the Issuer) in each instance, the Special
Servicer shall issue notices of default, declare events of default, declare due
the entire outstanding principal balance, and otherwise take all reasonable
actions consistent with the Servicing Standard under the related Serviced
Commercial Real Estate Loan in preparation for the Special Servicer to realize
upon the related Underlying Note.

 

Section 3.09                                               Enforcement of
Due-On-Sale Clauses; Due-On-Encumbrance Clauses; Assumption Agreements;
Defeasance Provisions.  (a)  Subject to the terms of Section 2.03(c) hereof, if
any Serviced Commercial Real Estate Loan contains a provision in the nature of a
“due-on-sale” clause (including, without limitation, sales or transfers of
related Mortgaged Properties or Pledged Equity (in full or part) or the sale or
transfer of direct or indirect interests in the related Obligor, its
subsidiaries or its owners), which by its terms:

 

(i)                                     provides that such Commercial Real
Estate Loan will (or may at the lender’s option) become due and payable upon the
sale or other transfer of an interest in the related Mortgaged Property or
ownership interests in the Obligor,

 

(ii)                                  provides that such Commercial Real Estate
Loan may not be assumed without the consent of the related lender in connection
with any such sale or other transfer, or

 

(iii)                               provides that such Commercial Real Estate
Loan may be assumed or transferred without the consent of the lender, provided
certain conditions set forth in the Loan Documents are satisfied,

 

then, subject to the terms of Sections 3.09(d), 3.22 and Section 3.23 hereof,
the Special Servicer on behalf of the Issuer shall take such action as directed
by the Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation)
pursuant to Section 2.03(c); provided that the Special Servicer shall

 

45

--------------------------------------------------------------------------------



 

not waive, without first satisfying the Rating Agency Condition, any
“due-on-sale” clause under any Commercial Real Estate Loan for which the related
Collateral Interest (A) represents 5% or more of the principal balance of all
the Collateral Interests owned by the Issuer, (B) has a principal balance of
over $35,000,000 or (C) is one of the 10 largest Collateral Interests (based on
principal balance) owned by the Issuer; provided, further, that the Special
Servicer shall not be required to enforce any such due-on-sale clauses and in
connection therewith shall not be required to (x) accelerate the payments
thereon or (y) withhold its consent to such an assumption if the Special
Servicer determines, in accordance with the Servicing Standard (1) that such
provision is not enforceable under applicable law or the enforcement of such
provision is reasonably likely to result in meritorious legal action by the
related Obligor or (2) that granting such consent would be likely to result in a
greater recovery, on a present value basis (discounting at the related mortgage
rate), than would enforcement of such clause.

 

If, notwithstanding any directions to the contrary from the Collateral Manager
(or, with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation), the Special Servicer determines in
accordance with the Servicing Standard that (A) granting such consent would be
likely to result in a greater recovery, (B) such provision is not legally
enforceable, or (C) that the conditions described in clause (iii) above relating
to the assumption or transfer of the Commercial Real Estate Loan have been
satisfied, the Special Servicer is authorized to take or enter into an
assumption agreement from or with the Person to whom the related Commercial Real
Estate Loan has been or is about to be conveyed, and to release the original
Obligor from liability upon the Commercial Real Estate Loan and substitute the
new Obligor as obligor thereon, provided that the credit status of the
prospective new Obligor is in compliance with the Servicing Standard and
criteria and the terms of the related Loan Documents.  In connection with each
such assumption or substitution entered into by the Special Servicer, the
Special Servicer shall give prior notice thereof to the Servicer and the
Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation).  The
Special Servicer shall notify the Co-Issuers, the Servicer and the Collateral
Manager (or, with respect to a Non-CLO Controlled Collateral Interest, the
holder of the related Controlling Companion Participation) that any such
assumption or substitution agreement has been completed by forwarding to the
Issuer (with a copy to the Servicer and the Collateral Manager (or, with respect
to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation)) the original copy of such agreement, which
copies shall be added to the related Collateral Interest File and shall, for all
purposes, be considered a part of such Collateral Interest File to the same
extent as all other documents and instruments constituting a part thereof.  To
the extent not precluded by the Loan Documents, the Special Servicer shall not
approve an assumption or substitution without requiring the related Obligor to
pay any fees owed to the Rating Agencies associated with the approval of such
assumption or substitution.  However, in the event that the related Obligor is
required but fails to pay such fees, such fees shall be treated as a Servicing
Expense.  The Special Servicer shall provide copies of any waivers of any
due-on-sale clause to the 17g-5 Information Provider for posting on the 17g-5
Website.

 

46

--------------------------------------------------------------------------------



 

(b)                     Subject to the terms of Section 2.03(c) hereof, if any
Serviced Commercial Real Estate Loan contains a provision in the nature of a
“due-on-encumbrance” clause (including, without limitation, any mezzanine
financing of the related Obligor or the related Mortgaged Property), which by
its terms:

 

(i)                                     provides that such Commercial Real
Estate Loan shall (or may at the lender’s option) become due and payable upon
the creation of any lien or other encumbrance on the related Mortgaged Property
or Pledged Equity,

 

(ii)                                  requires the consent of the related lender
to the creation of any such lien or other encumbrance on the related Mortgaged
Property or underlying Real Property, or

 

(iii)                               provides that such Mortgaged Property or
Pledged Equity may be further encumbered without the consent of the lender,
provided certain conditions set forth in the Loan Documents are satisfied,

 

then, subject to the terms of Sections 3.09(d), 3.22 and Section 3.23 hereof,
the Special Servicer on behalf of the Issuer shall take such action as directed
by the Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation)
pursuant to Section 2.03(c); provided that, the Special Servicer shall not
waive, without first satisfying the Rating Agency Condition, any
“due-on-encumbrance” clause (which the Special Servicer shall interpret, if the
related Loan Documents allow such interpretation, to include requests for
approval of mezzanine financing or preferred equity) with regard to any
Commercial Real Estate Loan for which the related Collateral Interest
(A) represents 2% or more of the principal balance of all the Collateral
Interests owned by the Issuer, (B) has a principal balance of over $20,000,000,
(C) is one of the 10 largest Collateral Interests (based on principal balance)
owned by the Issuer, (D) has an aggregate loan-to-value ratio (including
existing and proposed additional debt) that is equal to or greater than 85%, or
(E) has an aggregate debt service coverage ratio (including the debt service on
the existing and proposed additional debt) that is less than 1.2x to 1.0x; and
(subject to the rights, if any, exercisable by the Trustee); provided, further
that, the Special Servicer shall not be required to enforce any such
due-on-encumbrance clauses and in connection therewith shall not be required to
(x) accelerate the payments thereon or (y) withhold its consent to such
encumbrance if the Special Servicer determines, in accordance with the Servicing
Standard (1) that such provision is not enforceable under applicable law or the
enforcement of such provision is reasonably likely to result in meritorious
legal action by the Obligor or (2) that granting such consent would be likely to
result in a greater recovery, on a present value basis (discounting at the
related interest rate), than would enforcement of such clause.

 

If, notwithstanding any directions to the contrary from the Collateral Manager
(or, with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation), the Special Servicer determines in
accordance with the Servicing Standard that (A) granting such consent would be
likely to result in a greater recovery, (B) such provision is not legally
enforceable, or (C) that the conditions described in clause (iii) above relating
to the further encumbrance have been satisfied, the Special Servicer is
authorized to grant such consent.  To the extent not precluded by the Loan
Documents, the Special Servicer shall not approve an additional encumbrance
without requiring the related Obligor to pay any

 

47

--------------------------------------------------------------------------------



 

fees owed to the Rating Agencies associated with the approval of such lien or
encumbrance.  However, in the event that the related Obligor is required but
fails to pay such fees, such fees shall be reimbursable as a Servicing Expense. 
The Special Servicer shall provide copies of any waivers of any due on
encumbrance clause to the 17g-5 Information Provider for posting on the 17g-5
Website.

 

(c)                      Both the Servicer (in the case of a Performing Loan)
and the Special Servicer may communicate directly with the Obligors in
connection with any Other Borrower Request or Major Decision. If the Servicer
receives any request for any assumption, transfer, further encumbrance or other
action contemplated by this Section 3.09 with respect to a Serviced Commercial
Real Estate Loan that is not a Specially Serviced Loan, the Servicer shall
forward such request to the Special Servicer for analysis and processing and the
Servicer shall have no further liability or duty with respect thereto. If the
Special Servicer receives any such request from an Obligor (or from the
Servicer) the Special Servicer shall analyze and process the request, subject to
approval by the Collateral Manager (or, with respect to a Non-CLO Controlled
Collateral Interest, the holder of the related Controlling Companion
Participation) with respect to any Major Decision. Once the Special Servicer has
approved the related Other Borrower Request or Major Decision and with respect
to a Major Decision, any other required approval has been obtained, the Special
Servicer shall notify the Servicer of such recommendation and when the related
transaction closes the Special Servicer shall promptly provide the Servicer with
the information necessary for the Servicer to update its records to reflect the
terms of the transaction.

 

(d)                     In connection with the taking of, or the failure to
take, any action pursuant to this Section 3.09, the Special Servicer shall not
agree to modify, waive or amend, and no assumption or substitution agreement
entered into pursuant to Section 3.09(a) shall contain any terms that are
different from, any term of any Commercial Real Estate Loan, other than pursuant
to Section 3.15 hereof.

 

Section 3.10                                               Appraisals;
Realization upon Defaulted Collateral Interests. (a)  Following (i) any
acquisition by the Special Servicer of an REO Property on behalf of the Issuer
for the benefit of the Relevant Parties in Interest, or (ii) an Appraisal
Reduction Event, the Special Servicer shall notify the Servicer thereof, and,
upon delivery of such notice, the Special Servicer shall (x) promptly, in the
case of an acquisition of REO Property and (y) within 60 days, in the case of an
Appraisal Reduction Event, use reasonable efforts to request an updated
Appraisal or a letter update for an existing Appraisal if such existing
Appraisal is less than two years old, in order to determine the fair market
value of such REO Property or Mortgaged Property, as applicable, and shall
notify the Issuer, the Servicer and the Collateral Manager of the results of
such Appraisal; provided that the Special Servicer shall not be required to
obtain an updated Appraisal of any Mortgaged Property with respect to which
there exists an Appraisal that is less than twelve (12) months old.  Any such
Appraisal shall be conducted by an Appraiser and the cost thereof shall be a
Servicing Advance.  The Special Servicer shall obtain a new updated Appraisal or
a letter update every twelve (12) months thereafter for so long as such
Commercial Real Estate Loan is subject to an Appraisal Reduction Event or until
the REO Property is sold, as applicable.

 

48

--------------------------------------------------------------------------------



 

(b)                     The Special Servicer shall monitor each Specially
Serviced Loan, evaluate whether the causes of the Special Servicing Transfer
Event can be corrected over a reasonable period without significant impairment
of the value of the Commercial Real Estate Loan and, subject to the rights of
the Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation)
pursuant to Section 3.23 hereof, initiate corrective action in cooperation with
the Obligor if, in the Special Servicer’s judgment, cure is likely, and take
such other actions (including without limitation, negotiating and accepting a
discounted payoff of a Commercial Real Estate Loan) as are consistent with the
Servicing Standard.  If, in the Special Servicer’s judgment, such corrective
action has been unsuccessful, no satisfactory arrangement can be made for
collection of delinquent payments, and the Specially Serviced Loan has not been
released from the Issuer pursuant to any provision hereof, and except as
otherwise specifically provided in Section 3.09(a) and 3.09(b), the Special
Servicer may, to the extent consistent with an Asset Status Report and with the
Servicing Standard and, subject to the rights of the Collateral Manager (or,
with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation) pursuant to Section 3.23 hereof,
accelerate such Specially Serviced Loan and commence a foreclosure or other
acquisition with respect to the related Commercial Real Estate Loan, provided
that the Special Servicer determines in accordance with the Servicing Standard
that such acceleration and foreclosure are more likely to produce a greater
recovery to the Relevant Parties in Interest on a present value basis
(discounting at the discount rate) than would a waiver of such default or an
extension or modification.  The Special Servicer shall notify the Advancing
Agent of the need to advance the costs and expenses of any such proceedings. 
With respect to any Combined Loan, in lieu of exercising the rights of the
lender under the related Mortgage Loan to foreclose on the related Mortgage
Property, subject to the rights of the Collateral Manager (or, with respect to a
Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation) pursuant to Section 3.23 hereof, the Special Servicer
may determine, in accordance with the Servicing Standard, to exercising the
rights of the lender under the related Mezzanine Loan to foreclose on the equity
in the Obligor under the related Mortgage Loan.

 

(c)                      If the Special Servicer elects to proceed with a
non-judicial foreclosure or other similar proceeding related to personal
property in accordance with the laws of the state where a Mortgaged Property is
located, the Special Servicer shall not be required to pursue a deficiency
judgment against the related Obligor or any other liable party if the laws of
the state do not permit such a deficiency judgment after a non-judicial
foreclosure or other similar proceeding related to personal property or if the
Special Servicer determines, in accordance with the Servicing Standard, that the
likely recovery if a deficiency judgment is obtained will not be sufficient to
warrant the cost, time, expense and/or exposure of pursuing the deficiency
judgment and such determination is evidenced by an Officer’s Certificate
delivered to the Issuer and the Collateral Manager (or, with respect to a
Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation).

 

(d)                     In the event that title to any Mortgaged Property is
acquired in foreclosure or by deed in lieu of foreclosure, the related
Commercial Real Estate Loan shall be considered to be an REO Loan until such
time as the Issuer’s interest in the related REO Property is sold and the REO
Loan shall be reduced only by collections net of expenses (which with respect to
any Commercial Real Estate Loan, shall be allocated in accordance with the
related

 

49

--------------------------------------------------------------------------------



 

Participation Agreement).  Consistent with the foregoing, for purposes of all
calculations hereunder, so long as such Commercial Real Estate Loan, as
applicable, shall be considered to be an outstanding Commercial Real Estate
Loan, as applicable:

 

(i)                                     it shall be assumed that,
notwithstanding that the indebtedness evidenced by the related Underlying Note
shall have been discharged, such Underlying Note and, for purposes of
determining the stated principal balance thereof, the related amortization
schedule in effect at the time of any such acquisition of title shall remain in
effect; and

 

(ii)                                  net REO Proceeds received in any month
shall be applied to amounts that would have been payable under the related
Underlying Note(s) in accordance with the terms of such Underlying Note(s).  In
the absence of such terms, net REO Proceeds shall be deemed to have been
received first, in reimbursement of Servicing Advances related to such
Commercial Real Estate Loan; second, in payment of Special Servicing Fees,
Liquidation Fees and Workout Fees related to such Commercial Real Estate Loan;
third, in payment of the unpaid accrued interest on such Commercial Real Estate
Loan; fourth, in payment of outstanding principal of such Commercial Real Estate
Loan; and thereafter, net proceeds received in any month shall be applied to the
payment of installments of principal and accrued interest deemed to be due and
payable in accordance with the terms of such Underlying Note(s) or related Loan
Documents, net of any withholding taxes, and such amortization schedule until
such principal has been paid in full and then to other amounts due under such
Commercial Real Estate Loan; provided that, with respect to any Participated
Loan, REO Proceeds shall be allocated in accordance with the related
Participation Agreement).

 

(e)                      Notwithstanding any provision to the contrary contained
in this Agreement, the Special Servicer shall not, on behalf of the Issuer, for
the benefit of the Relevant Parties in Interest, obtain title to any Mortgaged
Property as a result of or in lieu of foreclosure or otherwise, obtain title to
any direct or indirect equity interest in any Obligor pledged pursuant to a
pledge agreement and thereby be the beneficial owner of the related Mortgaged
Property, have a receiver of rents appointed with respect to, and shall not
otherwise acquire possession of, or take any other action with respect to, any
Mortgaged Property if, as a result of any such action, the Issuer, would be
considered to hold title to, to be a “mortgagee-in-possession” of, or to be an
“owner” or “operator” of, such Mortgaged Property within the meaning of the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended from time to time, or any comparable law, unless the Special Servicer
has previously determined in accordance with the Servicing Standard, based on an
updated environmental assessment report prepared by an Independent environmental
consultant who regularly conducts environmental audits, that:

 

(i)                                     such Mortgaged Property is in compliance
with applicable environmental laws or, if not, after consultation with an
environmental consultant, that it would be in the best economic interest of the
Issuer to take such actions as are necessary to bring such Mortgaged Property in
compliance therewith, and

 

(ii)                                  there are no circumstances present at such
Mortgaged Property relating to the use, management or disposal of any hazardous
materials for which investigation,

 

50

--------------------------------------------------------------------------------



 

testing, monitoring, containment, clean-up or remediation could be required
under any currently effective federal, state or local law or regulation, or
that, if any such hazardous materials are present for which such action could be
required, after consultation with an environmental consultant, it would be in
the best economic interest of the Issuer to take such actions with respect to
the affected Mortgaged Property.

 

In the event that the environmental assessment first obtained by the Special
Servicer with respect to the Mortgaged Property indicates that such Mortgaged
Property may not be in compliance with applicable environmental laws or that
hazardous materials may be present but does not definitively establish such
fact, the Special Servicer shall cause such further environmental tests to be
conducted by an Independent environmental consultant who regularly conducts such
tests as the Special Servicer shall deem prudent to protect the interests of the
Relevant Parties in Interest.  Any such tests shall be deemed part of the
environmental assessment obtained by the Special Servicer for purposes of this
Section 3.10.

 

(f)                       The environmental assessment contemplated by
Section 3.10(e) shall be prepared within three (3) months (or as soon thereafter
as practicable) of the determination that such assessment is required by an
Independent environmental consultant who regularly conducts environmental audits
for purchasers of commercial property where the Commercial Real Estate Loan is
located, as determined by the Special Servicer in a manner consistent with the
Servicing Standard.  The Special Servicer shall request (with a copy to the
Servicer) that the Advancing Agent to advance the cost of preparation of such
environmental assessments.

 

(g)                      The Special Servicer shall take such action with
respect to a Mortgaged Property that is not in compliance with applicable
environmental laws as is directed by the Collateral Manager (or, with respect to
a Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation); provided, however, that subject to the terms of
Section 3.22 and Section 3.23 hereof and the Servicing Standard, if the Special
Servicer determines pursuant to Section 3.10(e)(i) that any Mortgaged Property
is not in compliance with applicable environmental laws but that it is in the
best economic interest of the Issuer to take such actions as are necessary to
bring such Mortgaged Property in compliance therewith, or if the Special
Servicer determines pursuant to Section 3.10(e)(ii) that the circumstances
referred to therein relating to hazardous materials are present but that it is
in the best economic interest of the Issuer to take such action with respect to
the containment, clean-up or remediation of hazardous materials affecting such
Mortgaged Property as is required by law or regulation, the Special Servicer
shall take such action as it deems to be in the best economic interest of the
Issuer, but only if the Issuer (or the Note Administrator) has mailed notice to
the Noteholders of such proposed action, which notice shall be prepared by the
Special Servicer, and only if the Issuer (or the Note Administrator) does not
receive, within 30 days of such notification, instructions from the Noteholders
entitled to a majority of the voting rights directing the Special Servicer not
to take such action.  Notwithstanding the foregoing, if the Special Servicer
reasonably determines that it is likely that within such 30-day period
irreparable environmental harm to such Mortgaged Property would result from the
presence of such hazardous materials and provides a prior written statement to
the Issuer setting forth the basis for such determination, then the Special
Servicer may take such action to remedy such condition as may be consistent with
the Servicing Standard.  Neither the Issuer nor the Special Servicer shall be
obligated to take any action or not take any action pursuant to this

 

51

--------------------------------------------------------------------------------



 

Section 3.10(g) at the direction of the Noteholders or the related Companion
Participation Holder, unless the Noteholders or such Companion Participation
Holder agree to indemnify the Issuer and the Special Servicer with respect to
such action or inaction.  The Special Servicer shall notify the Advancing Agent
of the need to advance the costs of any such compliance, containment, clean-up
or remediation as a Servicing Advance.

 

(h)                     The Special Servicer shall notify the Servicer of any
Mortgaged Property securing a Serviced Commercial Real Estate Loan which is
abandoned or foreclosed that requires reporting to the IRS and shall provide the
Servicer with all information regarding forgiveness of indebtedness and required
to be reported with respect to any such Mortgaged Property which is abandoned or
foreclosed, and the Servicer shall report to the IRS and the related Obligor, in
the manner required by applicable law, such information, and the Servicer shall
report, via IRS Form 1099C, all forgiveness of indebtedness to the extent such
information has been provided to the Servicer by the Special Servicer. The
Servicer shall deliver a copy of any such report to the Collateral Manager.

 

(i)                         The costs of any updated Appraisal obtained pursuant
to this Section 3.10 shall be paid by the Advancing Agent as a Servicing
Advance.

 

Section 3.11                                               Annual Statement as
to Compliance.  The Servicer and the Special Servicer (each a “Reporting
Person”) shall each deliver to the Issuer, the Note Administrator, the Trustee,
the Collateral Manager and the 17g-5 Information Provider on or before April 30
of each year, beginning with April 30, 2020, an Officer’s Certificate stating,
as to each signatory thereof, (i) that a review of the activities of the
Reporting Person during the preceding calendar year and of its performance under
this Agreement has been made under such Officer’s supervision, and (ii) that, to
the best of such Officer’s knowledge, based on such review, the Reporting Person
has fulfilled all of its obligations under this Agreement in all material
respects throughout such year or, if there has been a default in the fulfillment
of any such obligation, specifying each such default known to such officer, the
nature and status thereof and what action it proposes to take with respect
thereto.

 

Section 3.12                                               Annual Independent
Public Accountants’ Servicing Report. (a) On or before April 30 of each year,
beginning with April 30, 2020, the Servicer and the Special Servicer, each at
its own expense, shall cause a registered public accounting firm (which may also
render other services to the Servicer) that is a member of the American
Institute of Certified Public Accountants to furnish a report to the Issuer, the
Note Administrator, the Trustee, the Collateral Manager and the 17g-5
Information Provider, regarding the Servicer’s compliance during the prior
calendar year with (a) the applicable servicing criteria in Item 1122 of
Regulation AB set forth on Exhibit B hereto or (b) the minimum servicing
standards identified in the Uniform Single Attestation Program for Mortgage
Bankers.

 

Section 3.13                                               Title and Management
of REO Properties and REO Accounts. (a)  In the event that title to any
Mortgaged Property is acquired on behalf of the Relevant Parties in Interest in
foreclosure, by deed in lieu of foreclosure or upon abandonment or reclamation
from bankruptcy, the deed or certificate of sale shall be taken (x) in the name
of a U.S. corporation (or a limited liability company treated as a corporation
for U.S. federal income tax

 

52

--------------------------------------------------------------------------------



 

purposes) wholly owned by the Issuer or (y) in such manner as is required
pursuant to the terms of any related Participation Agreement.  The Special
Servicer, on behalf of the Relevant Parties in Interest, shall dispose of any
REO Property as soon after acquiring it as is practicable and feasible in a
manner consistent with the Servicing Standard and as so advised by GPMT in
accordance with the REIT Provisions.  The Special Servicer shall manage,
conserve, protect and operate each REO Property for the Relevant Parties in
Interest solely for the purpose of its prompt disposition and sale.

 

(b)                     The Special Servicer shall have full power and
authority, subject only to the Servicing Standard, the terms of Section 3.22 and
Section 3.23 hereof, and the other specific requirements and prohibitions of
this Agreement, to do any and all things in connection with any REO Property,
all on such terms and for such period as the Special Servicer deems to be in the
best interests of the Relevant Parties in Interest and, in connection therewith,
the Special Servicer shall agree to the payment of property management fees that
are consistent with general market standards.  The Special Servicer shall
request the Advancing Agent to pay such fees as a Servicing Advance.

 

(c)                      The Special Servicer shall segregate and hold all
revenues received by it with respect to any REO Property separate and apart from
its own funds and general assets and shall establish and maintain with respect
to any REO Property a segregated custodial account (a “REO Account”), which
shall be an Eligible Account and shall be entitled “Trimont Real Estate
Advisors, LLC, as special servicer, for the benefit of Wilmington Trust,
National Association, as trustee, for the benefit of the Holders of GPMT
2019-FL2 Notes — REO Account” to be held for the benefit of the Noteholders, the
Preferred Shareholders and the related Companion Participation Holder.  The
Special Servicer shall be entitled to withdraw for its account any interest or
investment income earned on funds deposited in the REO Account to the extent
provided in Section 3.04.  The Special Servicer shall deposit or cause to be
deposited REO Proceeds in the REO Account within two (2) Business Days after
receipt of such REO Proceeds, and shall withdraw therefrom funds necessary for
the proper operation, management and maintenance of such REO Property and for
other Servicing Advances with respect to such REO Property, including:

 

(i)                                     all insurance premiums due and payable
in respect of any REO Property;

 

(ii)                                  all real estate taxes and assessments in
respect of any REO Property that may result in the imposition of a lien thereon
and all federal, state and local income taxes payable by the owner of the REO
Property; and

 

(iii)                               all costs and expenses reasonable and
necessary to protect, maintain, manage, operate, repair and restore any REO
Property including, if applicable, the payments of any ground rents in respect
of such REO Property.

 

To the extent that such REO Proceeds are insufficient for the purposes set forth
in clauses (i) through (iii) above (other than income taxes), the Special
Servicer shall request the Advancing Agent to pay such amounts as Servicing
Advances.  The Special Servicer may retain in each REO Account reasonable
reserves for repairs, replacements and necessary capital improvements and other
related expenses. The Special Servicer shall withdraw from each REO Account and
remit to the Servicer (i) for deposit into the Collection Account and (ii) for
transfer

 

53

--------------------------------------------------------------------------------



 

to the servicer of the Companion Participation in accordance with the related
Participation Agreement, on a monthly basis on or prior to the first Business
Day following each Servicer Determination Date, the aggregate of all amounts
received in respect of each REO Property as of such Servicer Determination Date
that are then on deposit in such REO Account, provided, however, the Special
Servicer may retain in each REO Account reasonable reserves for repairs,
replacements and necessary capital improvements and other related expenses.

 

The Special Servicer shall be entitled to enter into an agreement with any
Independent Contractor performing services for it related to its duties and
obligations hereunder.  Such agreement shall provide:  (A) for indemnification
of the Special Servicer by such Independent Contractor, and nothing in this
Agreement shall be deemed to limit or modify such indemnification; and (B) that
the Independent Contractor’s fees be reasonable.  The Special Servicer shall
provide oversight and supervision with regard to the performance of all
contracted services and any Independent Contractor agreement shall be consistent
with and subject to the provisions of this Agreement.  Neither the existence of
any Independent Contractor agreement nor any of the provisions of this Agreement
relating to the Independent Contractor shall relieve the Special Servicer of its
obligations to the Issuer hereunder, including without limitation, the Special
Servicer’s obligation to service such REO Property in accordance with the
Servicing Standard.

 

(d)                     When and as necessary, the Special Servicer shall send
to the Servicer and the Issuer a statement prepared by the Special Servicer
setting forth the amount of net income or net loss, as determined for U.S.
federal income tax purposes, resulting from the REO Property.  To perform its
obligations hereunder, the Special Servicer shall be entitled to retain an
Independent accountant or property manager on behalf of the Issuer for the
benefit of the Relevant Parties in Interest to prepare such statements and the
cost of which shall be paid by and reimbursed to the Advancing Agent as a
Servicing Advance.

 

(e)                      The parties hereto acknowledge that for so long as the
Issuer maintains its status as a Qualified REIT Subsidiary, and unless otherwise
directed by GPMT (or any subsequent REIT), the Special Servicer intends to
conduct its activities such that any REO Property will qualify as “foreclosure
property” within the meaning of Section 856(e) of the Code with respect to
GPMT.  In connection with the foregoing, and unless otherwise directed by GPMT
(or any subsequent REIT), the Special Servicer shall not:

 

(i)                                     enter into, renew or extend any New
Lease, if such New Lease by its terms will give rise to any income that does not
constitute Rents from Real Property;

 

(ii)                                  permit any amount to be received or
accrued under any New Lease, other than amounts that will constitute Rents from
Real Property;

 

(iii)                               authorize or permit any construction on any
REO Property, other than the completion of a building or other improvement
thereon, and then only if more than ten percent of the construction of such
building or other improvement was completed before default on the related
Commercial Real Estate Loan became imminent, all within the meaning of
Section 856(e)(4)(B) of the Code; or

 

54

--------------------------------------------------------------------------------



 

(iv)                              Directly Operate or allow any Person to
Directly Operate any REO Property on any date more than 90 days after the
acquisition thereof unless such Person is an Independent Contractor.

 

Section 3.14                                               Cash Collateral
Accounts.  With respect to a Serviced Commercial Real Estate Loan, in the event
that any related Loan Documents permit or require the related Obligor to deliver
additional or substitute collateral in the form of cash (“Cash Collateral”) to
the holder of such Serviced Commercial Real Estate Loan and such Obligor
deposits such Cash Collateral with the Servicer, the Servicer shall segregate
and hold such Cash Collateral separate and apart from its own funds and general
assets and shall establish and maintain with respect to such Cash Collateral a
segregated custodial account, which may be a sub-account of the Collection
Account, to be held for the benefit of the Relevant Parties in Interest (each, a
“Cash Collateral Account”), each of which shall be an Eligible Account or a
sub-account of an Eligible Account and shall be entitled “Wells Fargo Bank,
National Association, as Servicer, on behalf of Wilmington Trust, National
Association, as trustee, for the benefit of the Holders of the GPMT 2019-FL2
Notes, other Secured Parties and the related Companion Participation Holder -
Cash Collateral Account” or such other name as may be required pursuant to the
terms of the related Loan Documents.  The Servicer shall deposit or cause to be
deposited any such Cash Collateral in the Cash Collateral Account within two
(2) Business Days after receipt of properly identified funds such Cash
Collateral, and shall hold and disburse such Cash Collateral in accordance with
the terms of the related Loan Documents.

 

Section 3.15                                               Modification, Waiver,
Amendment and Consents.  (a)  Subject to Section 3.23(b), all modifications,
waivers (other than waivers of late payment charges and default interest on
Performing Loans, which will be processed by the Servicer) and consents with
respect to the Serviced Commercial Real Estate Loans shall be processed by the
Special Servicer; provided that, the right to approve future fundings under any
Future Funding Companion Participation shall be held by the related Companion
Participation Holder.  Both the Servicer and the Special Servicer may
communicate directly with the Obligors in connection with any Other Borrower
Request or Major Decision in connection with a Performing Loan. If the Servicer
receives any request for such modification, waiver (other than waivers of late
payment charges and default interest on Performing Loans) or consent with
respect to a Performing Loan, the Servicer shall forward such request to the
Special Servicer for analysis and processing and the Servicer shall have no
further liability or duty with respect thereto.  Subject to the terms of
Section 3.22 and Section 3.23 hereof and Section 10.10(f) of the Indenture, and
in accordance with the Servicing Standard, the Special Servicer may agree to any
modification, waiver or amendment of any term of, forgive or defer interest on
and principal of, capitalize interest on, permit the release, addition or
substitution of collateral securing any such Commercial Real Estate Loan (but
with respect to substitution of collateral securing any Serviced Commercial Real
Estate Loan, subject to satisfaction of the Rating Agency Condition), convert or
exchange a Commercial Real Estate Loan for any other type of consideration,
and/or permit the release of the related Obligor on or any guarantor of any such
Commercial Real Estate Loan and/or permit any change in the management company
or franchise with respect to any such Serviced Commercial Real Estate Loan
without the consent of the Co-Issuers, the Trustee, any Noteholder or any
Companion Participation Holder (in each case, other than any consent that is
required pursuant to Section 3.22), subject, however, to each of the following
limitations, conditions and restrictions:

 

55

--------------------------------------------------------------------------------



 

(i)                                     the Special Servicer has determined that
such modification, waiver or amendment is reasonably likely to produce a greater
recovery to the Relevant Parties in Interest on a present value basis than would
liquidation;

 

(ii)                                  the Special Servicer shall not permit any
Obligor to add or substitute any collateral for an outstanding Commercial Real
Estate Loan, which collateral constitutes real property, unless the Special
Servicer shall have first determined, in its reasonable and good faith judgment,
in accordance with the Servicing Standard, based upon a Phase I environmental
assessment (and such additional environmental testing as the Special Servicer
deems necessary and appropriate) prepared by an Independent environmental
consultant who regularly conducts environmental assessments (and such additional
environmental testing), at the expense of the related Obligor, that such new
real property is in compliance with applicable environmental laws and
regulations and that there are no circumstances or conditions present with
respect to such new real property relating to the use, management or disposal of
any hazardous materials for which investigation, testing, monitoring,
containment, clean-up or remediation would be required under any then-applicable
environmental laws and regulations;

 

(iii)                               unless a release or substitution is
permissible under the related Loan Document without the consent or approval of
the lender, the Special Servicer shall not release or substitute any Mortgaged
Property securing an outstanding Performing Loan except in the case of a release
where (A) the loss of the use of the Mortgaged Property to be released will not,
in the Special Servicer’s good faith and reasonable judgment, materially and
adversely affect the net operating income being generated by or the use of the
related Mortgaged Property, (B) except in the case of the release of
non-material parcels, there is a corresponding principal paydown of the related
Commercial Real Estate Loan in an amount at least equal to the appraised value
of the Mortgaged Property to be released and (C) the remaining Mortgaged
Property and any substitute mortgaged property is, in the Special Servicer’s
good faith and reasonable judgment, adequate security for the related Commercial
Real Estate Loan; and

 

(iv)                              the Special Servicer shall not agree to any
modification, waiver or amendment of any term of a Commercial Real Estate Loan
relating to maturity or contractual extension options unless, following such
modification, waiver or amendment, the Weighted Average Life of the Collateral
Interests, assuming the exercise of all contractual extension options (if any)
that are exercisable by the borrower under each Collateral Interest, is less
than or equal to the number of years (rounded to the nearest one hundredth
thereof) during the period from such date of determination to 5.5 years from the
Closing Date;

 

provided that notwithstanding clauses (i) through (iv) above, neither the
Servicer nor the Special Servicer shall be required to oppose the confirmation
of a plan in any bankruptcy or similar proceeding involving an Obligor if in its
reasonable and good faith judgment such opposition would not ultimately prevent
the confirmation of such plan or one substantially similar.

 

(b)                     The Special Servicer shall not have any liability to the
Issuer, the Noteholders, any Companion Participation Holder or any other Person
if its analysis and

 

56

--------------------------------------------------------------------------------



 

determination that the modification, waiver, amendment or other action
contemplated in Section 3.15(a) is reasonably likely to produce a greater
recovery to the Issuer, the Noteholders,  the Preferred Shareholders and, if
applicable, the related Companion Participation Holder on a net present value
basis than would liquidation, should prove to be wrong or incorrect, so long as
the analysis and determination were made on a reasonable basis in good faith and
in accordance with the Servicing Standard by the Special Servicer. 
Notwithstanding the foregoing, a net present value calculation may not be
relevant to a particular modification, waiver, amendment or other action
contemplated under this Section 3.15(b) and the absence of such calculation
shall not create or infer any failure by the Special Servicer to meet the
Servicing Standard or liability on the part of the Special Servicer.

 

(c)                      Any payment of interest, which is deferred pursuant to
any modification, waiver or amendment permitted hereunder, shall not, for
purposes hereof (including, without limitation, calculating monthly
distributions to Noteholders, Preferred Shareholders and Companion Participation
Holders), be added to the unpaid principal balance of the related Commercial
Real Estate Loan, notwithstanding that the terms of such Commercial Real Estate
Loan or such modification, waiver or amendment so permit.

 

(d)                     To the extent that the Issuer, as holder of the
Collateral Interest identified on Exhibit A as “Shippan Landing,” has the right,
as “Directing Holder” (as defined in the GPMT 2018-FL1 Servicing Agreement)
under the GPMT 2018-FL1 Servicing Agreement, to direct the special servicer
under the GPMT 2018-FL1 Servicing Agreement to approve a “Pre-Approved
Modification” (as defined in the GPMT 2018-FL1 Servicing Agreement) with respect
to the related Commercial Real Estate Loan, the Collateral Manager shall be
entitled to exercise such direction and approval rights on behalf of the Issuer.

 

(e)                      All material modifications, waivers and amendments of
any Commercial Real Estate Loan entered into pursuant to this Section 3.15 shall
be in writing.

 

(f)                       The Special Servicer shall notify the Issuer, the
Servicer, the Trustee, the Note Administrator, the Collateral Manager, the
related Companion Participation Holder and the 17g-5 Information Provider, in
writing (and to the 17g-5 Information Provider by email, which email shall
contain the information in the form of an electronic document suitable for
posting on the 17g-5 Information Provider’s website), of any modification,
waiver, material consent or amendment of any term of any Commercial Real Estate
Loan and the date thereof, and shall deliver to the Custodian, on behalf of the
Trustee for deposit in the related Collateral Interest File, an original
counterpart of the agreement relating to such modification, waiver, material
consent or amendment, promptly (and in any event within ten (10) Business Days)
following the execution thereof.

 

(g)                      The Special Servicer may (subject to the Servicing
Standard), as a condition to granting any request by an Obligor for consent,
modification, waiver or indulgence or any other matter or thing, the granting of
which is within its discretion pursuant to the terms of the Loan Documents
evidencing or securing the related Commercial Real Estate Loan and is permitted
by the terms of this Agreement and applicable law, require that such Obligor pay
to it directly, to the extent consistent with applicable law and the Loan
Documents, (i) a reasonable and customary fee for the additional services
performed in connection with

 

57

--------------------------------------------------------------------------------



 

such request (which fee shall be deposited in the Collection Account), and
(ii) any related costs and expenses incurred by it.

 

(h)                     Any modification, waiver (other than waivers of late
payment charges and default interest on a Performing Loan) or amendment of or
consents or approvals relating to any Serviced Commercial Real Estate Loan shall
be performed by the Special Servicer and not the Servicer.

 

(i)                         Notwithstanding the foregoing or any other provision
herein, the Special Servicer may take any action with respect to any Commercial
Real Estate Loan requiring the consent, direction or approval of the Issuer, the
Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation), the
Note Administrator or the Trustee at any other time without such consent,
direction or approval if the Special Servicer determines in accordance with the
Servicing Standard, that such action is required by the Servicing Standard in
order to avoid a material adverse effect on the Relevant Parties in Interest or
is in the nature of an emergency.

 

(j)                        In connection with any servicing action where the
related Obligor under a Serviced Commercial Real Estate Loan is required to
obtain, or is otherwise obtaining, an interest rate cap agreement (other than an
interest rate cap agreement in effect as of the Closing Date), the Special
Servicer shall use efforts consistent with the Servicing Standard to cause the
related Obligor to enter into such interest rate cap agreement with a financial
institution having a long term unsecured and unsubordinated debt rating of at
least “A1” by Moody’s (or “Aa3” so long as such financial institution has a
short term unsecured debt obligation or commercial paper rating of at least
“P-1”).

 

(k)                     With respect to any modification or amendment of a
Combined Loan, the related Mortgage Loan and Mezzanine Loan shall be treated as
a single loan, and the effect of any such modification or amendment shall apply
equally to such Mortgage Loan and Mezzanine Loan.

 

(l)                         With respect to the Collateral Interest identified
on Exhibit A as “Andover Landing,” the release of a parcel of excess land from
the Mortgaged Property that was not included in the appraised value of the
Mortgaged Property and related paydown of the Commercial Real Estate Loan will
require the approval of the Special Servicer and the consent of the Collateral
Manager with respect to the related Major Decision, but will not require
satisfaction of the Rating Agency Condition with respect to waivers of
“due-on-sale” or “due-on-encumbrance” clauses or substitutions of Collateral. 
For the avoidance of doubt, any modification in connection with such release and
related paydown shall not cause such Commercial Real Estate Loan to be a
Modified Loan.

 

Section 3.16                                               Transfer of Servicing
Between Servicer and Special Servicer; Record Keeping; Asset Status Report. 
(a)  Upon the occurrence of a Special Servicing Transfer Event with respect to
any Serviced Commercial Real Estate Loan of which the Servicer has notice, the
Servicer (or the Special Servicer, if such Special Servicing Transfer Event
occurs due to the Special Servicer’s receipt of notice pursuant to clause
(vii) or (viii) under the definition thereof) shall promptly give notice thereof
to the Special Servicer (or Servicer, as applicable), the Issuer, the Trustee,
the Note Administrator, the Seller, the Collateral Manager,

 

58

--------------------------------------------------------------------------------



 

any related Companion Participation Holder and the Servicer shall deliver the
related Servicing File to the Special Servicer and use its reasonable efforts to
provide the Special Servicer with all information, documents (but excluding the
original documents constituting the Collateral Interest File) and records
(including records stored electronically on computer tapes, magnetic discs and
the like) relating to such Serviced Commercial Real Estate Loan in the
Servicer’s possession and reasonably requested by the Special Servicer to enable
it to assume its duties hereunder with respect thereto without acting through a
sub-servicer. The Servicer shall use its reasonable efforts to comply with the
preceding sentence within five (5) Business Days of the date such Serviced
Commercial Real Estate Loan becomes a Specially Serviced Loan and in any event
shall continue to act as Servicer and administrator of such Serviced Commercial
Real Estate Loan until the Special Servicer has commenced the servicing of such
Serviced Commercial Real Estate Loan, which shall occur upon the receipt by the
Special Servicer of the information, documents and records referred to in the
preceding sentence; provided, that the Servicer shall continue to receive
payments and make all calculations, and prepare, or cause to be prepared, all
reports, required hereunder with respect to the Specially Serviced Loans, except
for the reports specified herein as prepared by the Special Servicer, as if no
Special Servicing Transfer Event had occurred and with respect to the REO
Properties as if no REO acquisition had occurred, and to render such services
with respect to such Specially Serviced Loans and REO Properties as are
specifically provided for herein; provided, further, however, that the Servicer
shall not be liable for failure to comply with such duties insofar as such
failure results from a failure of the Special Servicer to provide sufficient
information to the Servicer to comply with such duties or failure by the Special
Servicer to otherwise comply with its obligations hereunder. The Servicer, in
its capacity as Servicer, will not have any responsibility for performance by
the Special Servicer, in its capacity as Special Servicer, of its duties under
this Agreement. The Special Servicer, in its capacity as Special Servicer, will
not have any responsibility for the performance by the Servicer, in its capacity
as Servicer, of its duties under this Agreement.  With respect to each such
Serviced Commercial Real Estate Loan, the Servicer shall instruct the related
Obligor to continue to remit all payments in respect of such Serviced Commercial
Real Estate Loan to the Servicer.  The Special Servicer shall remit to the
Servicer any such payments received by its pursuant to the preceding sentence
within two (2) Business Days of receipt of properly identified funds.  The
Servicer shall forward any notices it would otherwise send to the related
Obligor of a Specially Serviced Loan to the Special Servicer who shall send such
notice to the related Obligor.

 

(b)                     Upon determining that a Specially Serviced Loan has
become a Corrected Loan, the Special Servicer shall immediately give notice
thereof to the Servicer, the Issuer, the Collateral Manager, any related
Companion Participation Holder and the Seller and shall return the Servicing
File to the Servicer, and upon delivery of such notice and returning the related
Servicing File to the Servicer, such Commercial Real Estate Loan shall cease to
be a Specially Serviced Loan in accordance with the definition of Specially
Serviced Loan, the Special Servicer’s obligation to service such Commercial Real
Estate Loan shall terminate and the obligations of the Servicer to service and
administer such Commercial Real Estate Loan as a Performing Loan shall resume. 
The Special Servicer shall use its reasonable efforts to comply with the
preceding sentence within five (5) Business Days of the date such Specially
Serviced Loan becomes a Corrected Loan.

 

59

--------------------------------------------------------------------------------



 

(c)                      In servicing any Specially Serviced Loan, the Special
Servicer shall provide to the Custodian on behalf of the Trustee originals of
any documents executed by the Special Servicer that are included within the
definition of “Collateral Interest File” for inclusion in the related Collateral
Interest File (to the extent such documents are in the possession of the Special
Servicer) and shall provide to the Servicer, copies of any additional related
Commercial Real Estate Loan information, including correspondence with the
related Obligor, as well as copies of any analysis or internal review prepared
by or for the benefit of the Special Servicer.

 

(d)                     Not later than two (2) Business Days preceding each date
on which the Servicer is required to furnish reports under Section 4.01 to the
Issuer and the Note Administrator, the Special Servicer shall deliver to the
Servicer, with a copy to the Issuer and the Collateral Manager, (i) the
CREFC® Special Servicer Loan File and (ii) such additional information relating
to the Specially Serviced Loans and REO Loans as the Servicer or the Issuer (or
the Collateral Manager acting on behalf of the Issuer) reasonably requests to
enable it to perform its duties under this Agreement.  Such statement and
information shall be furnished to the Servicer in writing and/or in such
electronic media as is acceptable to the Servicer.

 

(e)                      Notwithstanding the provisions of the preceding
Section 3.16(d), the Servicer shall maintain ongoing payment records with
respect to each of the Specially Serviced Loans and shall provide the Special
Servicer with any information in its possession reasonably required by the
Special Servicer to perform its duties under this Agreement.  The Special
Servicer shall provide the Servicer with any information reasonably required by
the Servicer to perform its duties under this Agreement.

 

(f)                       No later than sixty (60) days after a Serviced
Commercial Real Estate Loan becomes a Specially Serviced Loan, the Special
Servicer shall deliver to the 17g-5 Information Provider, the Servicer, the
Issuer, the Collateral Manager (or, with respect to a Non-CLO Controlled
Collateral Interest, a holder of the related Controlling Companion
Participation), any related Companion Participation Holder, the Note
Administrator and the Trustee, a report (the “Asset Status Report”) with respect
to such Commercial Real Estate Loan.  Such Asset Status Report shall set forth
the following information to the extent reasonably determinable

 

(i)                                     the date of transfer of servicing of
such Commercial Real Estate Loan to the Special Servicer;

 

(ii)                                  a summary of the status of such Specially
Serviced Loan and any negotiations with the related Obligor;

 

(iii)                               a discussion of the legal and environmental
considerations reasonably known to the Special Servicer, consistent with the
Servicing Standard, that are applicable to the exercise of remedies as aforesaid
and to the enforcement of any related guaranties or other collateral for the
related Commercial Real Estate Loan and whether outside legal counsel has been
retained;

 

60

--------------------------------------------------------------------------------



 

(iv)                              the most current rent roll and income or
operating statement available for the related Mortgaged Property or the related
underlying real property, as applicable;

 

(v)                                 the Special Servicer’s recommendations on
how such Specially Serviced Loan might be returned to performing status
(including the modification of a monetary term, and any work-out, restructure or
debt forgiveness) and returned to the Servicer for regular servicing or
foreclosed or otherwise realized upon (including any proposed sale of a
Specially Serviced Loan or REO Property);

 

(vi)                              a copy of the last obtained Appraisal of the
Mortgaged Property;

 

(vii)                           the status of any foreclosure actions or other
proceedings undertaken with respect thereto, any proposed workouts with respect
thereto and the status of any negotiations with respect to such workouts, and an
assessment of the likelihood of additional events of default;

 

(viii)                        a summary of any proposed actions and an analysis
of whether or not taking such action is reasonably likely to produce a greater
recovery on a present value basis than not taking such action, setting forth the
basis on which Special Servicer made such determination; and

 

(ix)                              such other information as the Special Servicer
deems relevant in light of the Servicing Standard.

 

If within ten (10) Business Days of receiving an Asset Status Report, the Issuer
(or the Collateral Manager acting on behalf of the Issuer) (or, with respect to
a Non-CLO Controlled Collateral Interest, a holder of the related Controlling
Companion Participation) does not disapprove of such Asset Status Report in
writing, the Special Servicer shall implement the recommended action as outlined
in such Asset Status Report; provided, however, that such Special Servicer may
not take any action that is contrary to applicable law, this Agreement, the
Servicing Standard (taking into consideration the best interests of the Relevant
Parties in Interest)) or the terms of the applicable Loan Documents.  If the
Issuer (or the Collateral Manager acting on behalf of the Issuer) (or, with
respect to a Non-CLO Controlled Collateral Interest, a holder of the related
Controlling Companion Participation) disapproves such Asset Status Report within
such ten (10) Business Day period, the Special Servicer will revise such Asset
Status Report and deliver to the Issuer, the 17g-5 Information Provider, the
Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation), the
Trustee, the Note Administrator and the Servicer a new Asset Status Report as
soon as practicable, but in no event later than twenty (20) Business Days after
such disapproval.  The Special Servicer shall revise such Asset Status Report
until the Issuer (or the Collateral Manager acting on behalf of the Issuer) (or,
with respect to a Non-CLO Controlled Collateral Interest, a holder of the
related Controlling Companion Participation) fails to disapprove such revised
Asset Status Report in writing within ten (10) Business Days of receiving such
revised Asset Status Report or until the Special Servicer makes a determination
consistent with the Servicing Standard, that such objection is not in the best
interests of the Relevant Parties in Interest, in which case the Special
Servicer, upon making such determination, shall implement the recommended action
outlined in the Asset Status Report.

 

61

--------------------------------------------------------------------------------



 

The Special Servicer may, from time to time, modify any Asset Status Report,
including, without limitation, a Final Asset Status Report, it has previously
delivered and implement such report, provided such report shall have been
prepared, reviewed and not rejected pursuant to the terms of this Section, and
in particular, shall modify and resubmit such Asset Status Report to the Issuer
and the Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, a holder of the related Controlling Companion Participation) if
(i) the estimated sales proceeds, foreclosure proceeds, work-out or restructure
terms or anticipated debt forgiveness varies materially from the estimates,
terms or amounts on which the original report was based or (ii) the related
Obligor becomes the subject of bankruptcy proceedings.

 

Notwithstanding the foregoing, the Special Servicer may, following the
occurrence of an extraordinary event with respect to the related Commercial Real
Estate Loan, take any action set forth in such Asset Status Report before the
expiration of the relevant approval period if the Special Servicer has
determined, in accordance with the Servicing Standard, that failure to take such
action would materially and adversely affect the interests of the Relevant
Parties in Interest and it has made a reasonable effort to contact the Issuer
(or the Collateral Manager acting on behalf of the Issuer) (or, with respect to
a Non-CLO Controlled Collateral Interest, a holder of the related Controlling
Companion Participation). The Asset Status Report is not intended to replace or
satisfy any specific consent or approval right which the Issuer or the
Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation) may
have.

 

The Special Servicer shall have the authority to meet with the Obligor for any
Specially Serviced Loan and take such actions consistent with the Servicing
Standard and the related Asset Status Report.  The Special Servicer shall not
take any action inconsistent with the related Asset Status Report, unless such
action would be required in order to act in accordance with the Servicing
Standard, this Agreement, applicable law or the related Loan Documents.

 

No direction of the Issuer (or the Collateral Manager acting on behalf of the
Issuer) (or, with respect to a Non-CLO Controlled Collateral Interest, a holder
of the related Controlling Companion Participation) shall (a) require, permit or
cause the Servicer or the Special Servicer to violate the terms of any
Commercial Real Estate Loan, the Servicing Standard, applicable law or any
provision of this Agreement or (b) materially expand the scope of the Special
Servicer’s, Issuer’s or the Servicer’s responsibilities under this Agreement.

 

Section 3.17                                               [Reserved]

 

Section 3.18                                               [Reserved]

 

Section 3.19                                               Repurchase Requests. 
If the Servicer or the Special Servicer (i) receives a Repurchase Request, or
such a Repurchase Request is forwarded to the Servicer or Special Servicer by a
party to the Indenture in accordance with Section 7.17 of the Indenture (the
Servicer or the Special Servicer, as applicable, to the extent it receives a
Repurchase Request, the “Repurchase Request Recipient” with respect to such
Repurchase Request); or (ii) receives any withdrawal of a Repurchase Request by
the Person making such Repurchase Request, then the Repurchase Request Recipient
shall deliver a notice (which may be by electronic format so long as a “backup”
hard copy of such notice is also delivered on or

 

62

--------------------------------------------------------------------------------



 

prior to the second Business Day following receipt) of such Repurchase Request
or withdrawal of a Repurchase Request (each, a “15Ga-1 Notice”) to the Issuer
and the Seller, in each case within ten (10) Business Days from such Repurchase
Request Recipient’s receipt thereof.

 

Each 15Ga-1 Notice shall include (i) the identity of the related Collateral
Interest, (ii) the date the Repurchase Request is received by the Repurchase
Request Recipient or the date any withdrawal of the Repurchase Request is
received by the Repurchase Request Recipient, as applicable, (iii) if known by
the Repurchase Request Recipient, the basis for the Repurchase Request (as
asserted in the Repurchase Request) and (iv) a statement from the Repurchase
Request Recipient as to whether it currently plans to pursue such Repurchase
Request.

 

A Repurchase Request Recipient shall not be required to provide any information
in a 15Ga-1 Notice protected by the attorney client privilege or attorney work
product doctrines.  The Collateral Interest Purchase Agreement will provide that
(i) any 15Ga-1 Notice provided pursuant to this Section 3.19 is so provided only
to assist the Seller and Issuer or their respective Affiliates to comply with
Rule 15Ga-1 under the Exchange Act, Items 1104 and 1121 of Regulation AB and any
other requirement of law or regulation and (ii) (A) no action taken by, or
inaction of, a Repurchase Request Recipient and (B) no information provided
pursuant to this Section 3.19 by a Repurchase Request Recipient, shall be deemed
to constitute a waiver or defense to the exercise of any legal right the
Repurchase Request Recipient may have with respect to the Collateral Interest
Purchase Agreement, including with respect to any Repurchase Request that is the
subject of a 15Ga-1 Notice.

 

Section 3.20                                               Investor Q&A Forum
and Rating Agency Q&A Forum and Servicer Document Request Tool.  Following
receipt of an inquiry submitted to the Investor Q&A Forum and forwarded by the
Note Administrator to the Collateral Manager, the Servicer or the Special
Servicer, as applicable (based on whether such Inquiry falls within the scope of
such party’s responsibilities hereunder), unless such party determines not to
answer such Inquiry as provided below, such party shall reply to the inquiry,
which reply of the Collateral Manager, the Servicer or the Special Servicer, as
applicable, shall be delivered to the Note Administrator by electronic mail. If
the Collateral Manager, the Servicer or the Special Servicer determines, in its
respective sole discretion, that (i) the Inquiry is not of a type described in
Section 10.13(a) of the Indenture, (ii) answering any Inquiry would not be in
the best interests of the Issuer or the Noteholders, (iii) answering any Inquiry
would be in violation of applicable law, the applicable Loan Documents or the
Transaction Documents, (iv) answering any Inquiry would materially increase the
duties of, or result in significant additional cost or expense to, the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer, as
applicable, (v) answering any Inquiry would reasonably be expected to result in
the waiver of an attorney-client privilege or the disclosure of attorney work
product, or (vi) answering any Inquiry is otherwise, not advisable, it shall not
be required to answer such Inquiry and shall promptly notify the Note
Administrator of such determination.

 

Following receipt of an inquiry submitted to the Rating Agency Q&A Forum and
Servicer Document Request Tool, and forwarded by the 17g-5 Information Provider
to the Servicer or the Special Servicer, as applicable (based on whether such
Inquiry falls within the scope of such party’s responsibilities hereunder),
unless such party determines not to answer such Inquiry as provided below, such
party shall reply to the inquiry, which reply of the Servicer,

 

63

--------------------------------------------------------------------------------



 

or the Special Servicer, as applicable, shall be delivered to the Note
Administrator by electronic mail. If the Servicer or the Special Servicer
determines, in its respective sole discretion, that (i) answering the inquiry
would be in violation of applicable law, Acceptable Servicing Practices, the
Indenture, this Agreement or the applicable Loan Documents, (ii) answering the
inquiry would or is reasonably expected to result in a waiver of an
attorney-client privilege or the disclosure of attorney work product, or
(iii) answering the inquiry would materially increase the duties of, or result
in significant additional cost or expense to, such party, and the performance of
such additional duty or the payment of such additional cost or expense is beyond
the scope of its duties under the Indenture or this Agreement, as applicable, it
shall not be required to answer such Inquiry and shall promptly notify the Note
Administrator of such determination.

 

Section 3.21                                               Duties under
Indenture; Miscellaneous.  (a)  Each of the Collateral Manager, the Servicer and
the Special Servicer hereby acknowledge that the terms of the Indenture
reference certain duties and functions to be performed by each of them.
Notwithstanding any provision in the Indenture or herein to the contrary, the
Servicer shall not be required to take any enforcement action with respect to
the Commercial Real Estate Loans.  To the extent not inconsistent with the
express terms of this Agreement, each of the Collateral Manager, the Servicer
and the Special Servicer hereby agree with respect to the Commercial Real Estate
Loans to perform the duties referenced for them in the Indenture, which
performance shall benefit from the exculpatory and indemnification provisions
hereunder.

 

(b)                     The Servicer (based on its own information and
information received from the Special Servicer with respect to any Specially
Serviced Loans and REO Loans or from the servicer of a Non-Serviced Collateral
Interests) shall promptly upon request forward to the Note Administrator any
information in its possession or reasonably available to it concerning the
Collateral Interests to enable the Note Administrator to prepare any report or
perform any duty or function on its part to be performed under the terms of the
Indenture.

 

(c)                      The Servicer or the Special Servicer shall return to
the Custodian each Loan Document released from custody pursuant to
Section 3.3(h)(iii) of the Indenture when its need for such documents is
finished (except such Loan Documents as are released in connection with a sale,
exchange or other disposition, in each case only as permitted under the
Indenture, of the related Collateral Interest).

 

Section 3.22                                               [Reserved]

 

Section 3.23                                               Control and
Consultation.  (a)  The Collateral Manager (or, with respect to a Non-CLO
Controlled Collateral Interest, the holder of the related Controlling Companion
Participation) shall have the right to consent to any Major Decisions with
respect to a Collateral Interest and the related underlying Commercial Real
Estate Loan, as the Collateral Manager (or, with respect to a Non-CLO Controlled
Collateral Interest, the holder of the related Controlling Companion
Participation) may deem advisable or as to which provision is otherwise made
herein, consult with and direct the Servicer and the Special Servicer with
respect to any other actions to be taken or not taken with respect to such
Collateral Interest and the related underlying Serviced Commercial Real Estate
Loan that relates to the Servicing or Special Servicing obligations under this
Agreement, in each case subject to the Servicer’s or Special Servicer’s, as
applicable, compliance with the Servicing Standard.

 

64

--------------------------------------------------------------------------------



 

(b)                     Both the Servicer (in the case of a Performing Loan) and
the Special Servicer may communicate directly with the Obligors in connection
with any Major Decision or Other Borrower Request.  If the Servicer receives any
request for a Major Decision or Other Borrower Request (other than waivers of
late payment charges and default interest on Performing Loans) on the Serviced
Commercial Real Estate Loans that are not Specially Serviced Loans, the Servicer
shall promptly forward such request to the Special Servicer for analysis and
processing and the Servicer shall have no further liability or duty with respect
thereto.  The Special Servicer shall send the Collateral Manager (or, with
respect to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation) a copy of any written request of an Obligor
for a decision that is a Major Decision or any written notification of the
occurrence of an event or circumstance that requires the making of a Major
Decision within two (2) Business Days of receipt thereof.  If the Collateral
Manager receives any request for a Major Decision on the Commercial Real Estate
Loans, the Collateral Manager shall promptly, and in any event within two
(2) Business Days, forward such request to the Special Servicer for analysis and
processing.   If the Special Servicer receives any such request from an Obligor
(or from the Servicer or the Collateral Manager) the Special Servicer shall
analyze and process the request subject to the terms of this Section 3.23.  The
Special Servicer (i) shall promptly upon its completion thereof send the
Collateral Manager (or, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation) a copy
of its written recommendation and analysis of any proposed Major Decision,
together with all information reasonably necessary to make an informed decision
with respect thereto, and (ii) shall obtain the consent of the Collateral
Manager (or, with respect to a Non-CLO Controlled Collateral Interest, the
holder of the related Controlling Companion Participation) prior to making or
refraining from making any Major Decision or providing or denying any waiver or
consent with regard to a Major Decision.  If the Collateral Manager (or, with
respect to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation) objects to such proposed Major Decision, it
must object in writing to the Special Servicer and propose an alternative course
of action within ten (10) Business Days after receipt of the written
recommendation and analysis described above.  In the event that the Special
Servicer has requested consent for Major Decisions from the Collateral Manager
(or, with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation) and the Collateral Manager (or,
with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation) fails to object to the Special
Servicer within such ten (10) Business Day period then the Special Servicer
shall take such action as it deems appropriate in accordance with the Servicing
Standard.  In the event that the Special Servicer determines that the Collateral
Manager’s (or, with respect to a Non-CLO Controlled Collateral Interest, the
holder’s of the related Controlling Companion Participation’s) alternative
proposal is in accordance with the Servicing Standard, then the Special Servicer
shall take such actions as proposed by the Collateral Manager (or, with respect
to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation).  In the event that the Special Servicer
determines that the Collateral Manager’s (or, with respect to a Non-CLO
Controlled Collateral Interest, the holder of the related Controlling Companion
Participation’s) alternative proposal is not in accordance with the Servicing
Standard, or if the Collateral Manager (or, with respect to a Non-CLO Controlled
Collateral Interest, the holder of the related Controlling Companion
Participation) fails to give notice of the actions to be taken within such ten
(10) Business Day period, then the Special

 

65

--------------------------------------------------------------------------------



 

Servicer shall not be bound the Collateral Manager’s (or, with respect to a
Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation’s) determination with respect to such action and shall
take such action or refrain from taking such action, as applicable, as the
Special Servicer determines is in accordance with the Servicing Standard.  After
a Major Decision or Other Borrower Request (other than waivers of late payment
charges and default interest on Performing Loans) is approved, the Special
Servicer shall notify the Servicer of such approval and when the related
transaction closes the Special Servicer shall promptly provide the Servicer with
the information necessary for the Servicer to update its records to reflect the
terms of the transaction.

 

(c)                      [Reserved]

 

(d)                     [Reserved]

 

(e)                      Subject to Section 3.23(j), the Special Servicer shall
recognize the consent and consultation rights of any Companion Participation
Holder in accordance with applicable Participation Agreement.

 

(f)                       Neither the Collateral Manager nor, with respect to a
Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation, shall owe any fiduciary duty to the Note Administrator,
the Trustee, the Servicer, the Special Servicer or any Noteholder.  Neither
Collateral Manager nor, with respect to a Non-CLO Controlled Collateral
Interest, the holder of the related Controlling Companion Participation, shall
have any duty or liability to any Noteholder for any action taken, or for
refraining from the taking of any action or the giving of any consent or failure
to give any consent in good faith pursuant to this Agreement or any such error
in judgment.  By its acceptance of a Note, each Noteholder shall be deemed to
have confirmed its agreement that (i) the Collateral Manager and, with respect
to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation, may take or refrain from taking actions, or
give or refrain from giving any consents or consult and make recommendations or
refrain from consulting or making recommendations with respect to the Commercial
Real Estate Loans, that favor the interests of any Noteholder (or holder of a
Companion Participation, as applicable,) over any other Noteholder, (ii) the
Collateral Manager or, with respect to a Non-CLO Controlled Collateral Interest,
the holder of the related Controlling Companion Participation, may have special
relationships and interests that conflict with the interests of any Noteholder,
(iii) it shall take no action against the Collateral Manager or, with respect to
a Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation or any of their respective officers, directors,
employees, principals or agents as a result of such special relationships or
interests, and (iv) neither Collateral Manager nor, with respect to a Non-CLO
Controlled Collateral Interest, the holder of the related Controlling Companion
Participation, shall be deemed to have been negligent or reckless, or to have
acted in bad faith or engaged in willful misconduct or to have recklessly
disregarded any exercise of its rights or obligations by reason of its having
acted or refrained from acting, or having given any consent or having failed to
give any consent, solely in the interests of the Noteholders.

 

(g)                      The Note Administrator shall: (i) upon receipt of
notice of any change in the Collateral Manager or upon request, provide the name
of the Collateral Manager to the

 

66

--------------------------------------------------------------------------------



 

Trustee, the Servicer and the Special Servicer and (ii) with respect to a
Non-CLO Controlled Collateral Interest, upon receipt of notice of any change in
the holder of the related Controlling Companion Participation or upon request,
provide the name of such holder to the Trustee, the Collateral Manager, the
Servicer and the Special Servicer.

 

(h)                     [Reserved]

 

(i)                         For the avoidance of doubt, in the event the
Servicer or the Special Servicer, as applicable, determines, in accordance with
the Servicing Standard, that any direction or refusal to consent by the
Collateral Manager, any Companion Participation Holder, the Trustee or the
Controlling Class, or any advice from the Collateral Manager, any Companion
Participation Holder or the Trustee, would cause the Servicer or the Special
Servicer, as applicable, to violate applicable law, the terms of the applicable
Loan Documents, or the terms of this Agreement, including without limitation,
the Servicing Standard, the Servicer or the Special Servicer, as applicable,
shall disregard such direction or refusal to consent or advice, as the case may
be, and notify the Collateral Manager, such Companion Participation Holder, the
Trustee or the Controlling Class of its determination, along with a reasonably
detailed explanation of the basis therefor.

 

(j)                        To the extent that the Collateral Manager or, with
respect to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation has the right hereunder to give its consent
or make a decision with respect to any servicing matter, in the event that the
Servicer or the Special Servicer, as applicable, determines in accordance with
the Servicing Standard that immediate action is necessary to protect the
interests of the Issuer, the Servicer or the Special Servicer, as applicable,
may take such action without waiting for the Collateral Manager’s or, with
respect to a Non-CLO Controlled Collateral Interest, the holder’s of the related
Controlling Companion Participation response.

 

Section 3.24                                               [Reserved]

 

Section 3.25                                               Certain Matters
Related to the Participated Loans.  (a) Allocation of Servicing Advances,
Servicing Expenses, and Indemnification Amounts.  Any Servicing Advance,
Servicing Expense or indemnification amount with respect to a Participated Loan
shall be reimbursed, subject to the related Participation Agreement, on a pro
rata and pari passu basis (based on the outstanding principal balance thereof)
from amounts allocable to each related Participation.  To the extent that the
Issuer bears more than its allocable share of Servicing Advances, Servicing
Expenses or indemnification amounts with respect to any Participated Loan, the
Servicer shall (i) promptly notify the related Companion Participation Holder
and (ii) use commercially reasonable efforts in accordance with the Servicing
Standard to exercise on behalf of the Issuer any rights under the related
Participation Agreement to obtain reimbursement from the related Companion
Participation Holder for the portion of such amount allocable to such holder’s
Companion Participation.  Notwithstanding the foregoing, any Servicing Advance,
Servicing Expense or indemnification amount that the Servicer or the Special
Servicer determines in its reasonable judgment to only relate to the Pari Passu
Participation and not to any related Companion Participation, shall not be
allocated to such Companion Participation.

 

67

--------------------------------------------------------------------------------



 

(b)                     Participation Holder Register.  With respect to each
Companion Participation related to a Serviced Commercial Real Estate Loan, the
Servicer shall maintain the register of participants in accordance with the
terms of each related Participation Agreement (each, a “Participation Holder
Register”).  The Servicer shall record on the applicable Participation Holder
Register the names and contact information (including addresses, email addresses
and telephone numbers) of the holders of the related Participations, the
outstanding balances and/or Future Funding Amounts held by such holders and the
wire transfer instructions for such holders, to the extent such information is
provided in writing to the Servicer by the applicable holder in accordance with
the related Participation Agreement.  The initial Participation Holder Register
is set forth on Exhibit E attached hereto.  The Servicer shall update each
Participation Holder Register upon any transfer or reallocation in accordance
with the terms of the related Participation Agreement or upon written notice
from any holder of record on the Participation Holder Register with any change
applicable to such holder (including name, contact information and wire transfer
instructions).  Each related Companion Participation Holder has agreed to inform
the Servicer of its name, address, taxpayer identification number and wiring
instructions (to the extent the foregoing information is not already contained
in the related Participation Agreement) and of any transfer thereof (together
with any instruments of transfer).  Each related Companion Participation Holder
is required pursuant to the terms of the related Participation Agreement to
inform the Servicer of any future funding with respect to its Future Funding
Companion Participation.  Promptly upon receipt of notice from the Special
Servicer of a reallocation in accordance with the related Participation
Agreement, the Servicer shall reflect any such increase on the Participation
Holder Register and shall provide a copy of such updated register to the
Participation Agent (if applicable), the Issuer, the Collateral Manager and the
related Companion Participation Holder.

 

In no event shall the Servicer be obligated to pay any party the amounts payable
to a Companion Participation Holder hereunder other than the Person listed as
the applicable Companion Participation Holder on the applicable Participation
Holder Register.  In the event that a Companion Participation Holder transfers
its Companion Participation without notice to the Servicer, the Servicer shall
have no liability whatsoever for any misdirected payment on such Companion
Participation and shall have no obligation to recover and redirect such payment.

 

Each Participation Holder Register shall be made available by the Servicer to
the Note Administrator, the Trustee, the Seller and any related Companion
Participation Holder upon request by any such Person. The Servicer shall
promptly provide the names and addresses of any Companion Participation Holder
to any party hereto, any related Companion Participation Holder or any successor
thereto upon written request, and any such party or successor may, without
further investigation, conclusively rely upon such information.  The Servicer
shall have no liability to any Person for the provision of any such names and
addresses.

 

(c)                      Payments to Companion Participation Holders.  With
respect to each Companion Participation related to a Serviced Commercial Real
Estate Loan, any amounts payable to the related Companion Participation Holder
shall be transferred to the servicer of the Companion Participation (as
specified in a written notice from Companion Participation Holder to the
Servicer) in accordance with the related Participation Agreement within two
(2) Business Days after receipt of properly identified funds.

 

68

--------------------------------------------------------------------------------



 

(d)                     The Special Servicer (with respect to any Specially
Serviced Loan or REO Loan and with respect to matters it is processing with
respect to any Performing Loan) or the Servicer (with respect to any Performing
Loan other than matters being processed by the Special Servicer), as applicable,
shall take all actions relating to the servicing and/or administration of, the
preparation and delivery of reports and other information with respect to, the
Participated Loan or any related REO Property required to be performed by the
Issuer (as holder of a Pari Passu Participation) or contemplated to be performed
by a servicer, in any case pursuant to and as contemplated by the related
Participation Agreement and/or any related mezzanine intercreditor agreement. 
In addition, notwithstanding anything herein to the contrary, the following
considerations shall apply with respect to the servicing of a Participated Loan
that is a Serviced Commercial Real Estate Loan:

 

(i)                                     none of the Servicer, the Special
Servicer, the Collateral Manager, the Trustee, the Note Administrator or the
Advancing Agent shall make any Interest Advance with respect to any Companion
Participation; and

 

(ii)                                  the Servicer and the Special Servicer
shall each consult with and obtain the consent of the related Companion
Participation Holder to the extent required by the related Participation
Agreement.

 

The Special Servicer (with respect to any Specially Serviced Loan or REO Loan
and with respect to matters it is processing with respect to any Performing
Loan) or the Servicer (with respect to any Performing Loan other than matters
being processed by the Special Servicer), as applicable, shall timely provide to
each applicable Companion Participation Holder any reports or notices required
to be delivered to such Companion Participation Holder pursuant to the related
Participation Agreement, and the Special Servicer shall cooperate with the
Servicer in preparing/delivering any such report or notice with respect to
special servicing matters.

 

The parties hereto recognize and acknowledge the respective rights of each
Companion Participation Holder under the related Participation Agreement.

 

Any reference to servicing any of the Participated Loans in accordance with any
of the related Loan Documents shall also mean in accordance with the related
Participation Agreement.

 

(e)                      Notwithstanding anything herein to the contrary, with
respect to any Participated Loan, the Companion Participation Holder shall be
entitled to exercise any of its rights to the extent expressly set forth in the
applicable Participation Agreement, in accordance with the terms of such
Participation Agreement and this Agreement.

 

(f)                       [Reserved]

 

(g)                      Notices, Reports and Information.  With respect to each
Participated Loan that is a Serviced Commercial Real Estate Loan, the Servicer
or the Special Servicer, as applicable, shall provide each related Companion
Participation Holder (or its designee or representative), any reports, notices
or information required to be delivered to such Companion Participation Holder
pursuant to the related Participation Agreement and otherwise provided by the
Servicer or the Special Servicer, as applicable, hereunder within the same time
frame and to

 

69

--------------------------------------------------------------------------------



 

the same extent it is required to provide such reports, notices or information
and materials to the Note Administrator or the Collateral Manager, as
applicable, hereunder.

 

With respect to any certificates issued pursuant to Section 15 of a
Participation Agreement, the Issuer shall issue such certificates.

 

Section 3.26                                               Ongoing Future
Advance Estimates.

 

(a)                     Pursuant to the Indenture, the Note Administrator and
the Trustee, on behalf of the Noteholders and the Holders of the Preferred
Shares, will be directed by the Issuer to (i) enter into the Future Funding
Agreement and the Future Funding Account Control Agreement, pursuant to which
the Seller will agree to pledge certain collateral described therein in order to
secure certain future funding obligations of the Affiliated Future Funding
Companion Participation Holders as holders of the Future Funding Companion
Participations under the Participation Agreements and (ii) administer the rights
of the Note Administrator and the secured party, as applicable, under the Future
Funding Agreement and the Future Funding Account Control Agreement.  In the
event an Access Termination Notice (as defined in the Future Funding Agreement)
has been sent by the Note Administrator to the related account bank and for so
long as such Access Termination Notice is not withdrawn by the Note
Administrator, the Note Administrator will be required, pursuant to the
direction of the Issuer or the Collateral Manager on its behalf, to direct the
use of funds on deposit in the Collateral Interest Controlled Reserve Account
pursuant to the terms of the Future Funding Agreement.  Neither the Trustee nor
the Note Administrator will have any obligation to ensure that the Seller is
depositing or causing to be deposited all amounts into the Collateral Interest
Controlled Reserve Account that are required to be deposited therein pursuant to
the Future Funding Agreement.

 

(b)                     Pursuant to the Future Funding Agreement, on the Closing
Date, (i) GPMT shall deliver its Largest One Quarter Future Advance Estimate to
the Special Servicer, the Servicer, the Collateral Manager and the Note
Administrator and (ii) the Future Funding Indemnitor shall deliver to the
Special Servicer, the Servicer, the Collateral Manager, the Note Administrator
and the 17g-5 Information Provider a certification of a responsible financial
officer of the Future Funding Indemnitor that the Future Funding Indemnitor has
Segregated Liquidity at least equal to the Largest One Quarter Future Advance
Estimate.  Thereafter, so long as any Future Funding Companion Participation is
held by an Affiliated Future Funding Companion Participation Holder and any
future advance obligations remain outstanding under such Future Funding
Companion Participation, no later than the 18th day (or, if such day is not a
Business Day, the next succeeding Business Day) of the calendar-month preceding
the beginning of each calendar quarter, the Future Funding Indemnitor shall
deliver (which may be by email) to the Special Servicer, the Servicer, the
Collateral Manager, the Note Administrator and the 17g-5 Information Provider a
certification of a responsible financial officer of the Future Funding
Indemnitor that the Future Funding Indemnitor has Segregated Liquidity equal to
the greater of (i) the Largest One Quarter Future Advance Estimate or (ii) the
controlling Two Quarter Future Advance Estimate for the immediately following
two calendar quarters.

 

(c)                      Pursuant to the Future Funding Agreement, for so long
as any Future Funding Companion Participation is held by an Affiliated Future
Funding Companion

 

70

--------------------------------------------------------------------------------



 

Participation Holder and so long as any future advance obligations remain
outstanding under such Future Funding Companion Participation and, except as
otherwise provided in clause (e) below, by (x) no earlier than thirty-five (35)
days prior to, and (y) no later than the fifth (5th) day of, the calendar-month
preceding the beginning of each calendar quarter, the Seller is required to
deliver to the Collateral Manager, the Servicer, the Special Servicer, the Note
Administrator and the Future Funding Indemnitor (i) a Two Quarter Future Advance
Estimate for the immediately following two calendar quarters and (ii) such
supporting documentation and other information (including any relevant
calculations) as is reasonably necessary for the Special Servicer to perform its
obligations described below.  The Special Servicer shall, within ten (10) days
after receipt of the Two Quarter Future Advance Estimate and supporting
documentation from the Seller, (A) review Seller’s Two Quarter Future Advance
Estimate and such supporting documentation and other information provided by the
Seller in connection therewith, (B) consult with the Seller with respect thereto
and make such inquiry, and request such additional information (and the Seller
shall promptly respond to each such request for consultation, inquiry or request
for information), in each case as is commercially reasonable for the Special
Servicer to perform its obligations described in the following subclause (C),
and (C) by written notice to the Note Administrator, the Seller and the Future
Funding Indemnitor substantially in the form of Exhibit D hereto, either
(1) confirm that nothing has come to the attention of the Special Servicer in
the documentation provided by the Seller that in the reasonable opinion of the
Special Servicer would support a determination of a Two Quarter Future Advance
Estimate that is at least 25% higher than Seller’s Two Quarter Future Advance
Estimate for such period and shall state that Seller’s Two Quarter Future
Advance Estimate for such period shall control or (2) deliver its own Two
Quarter Future Advance Estimate for such period.  If the Special Servicer’s Two
Quarter Future Advance Estimate is at least 25% higher than Seller’s Two Quarter
Future Advance Estimate for any period, then the Special Servicer’s Two Quarter
Future Advance Estimate for such period shall control; otherwise, the Seller’s
Two Quarter Future Advance Estimate for such period shall control.

 

(d)                     The Seller shall provide the Special Servicer with the
current operating budget for the Mortgaged Property securing each Participated
Loan for which the related Future Funding Companion Participation is held by an
Affiliated Future Funding Companion Participation Holder within thirty (30) days
following the Closing Date, and shall provide the Special Servicer with copies
of any updates to such budgets, and shall provide the Special Servicer with any
other documentation and information reasonably requested by the Special Servicer
with respect to any such Future Funding Companion Participation from time to
time.

 

The Special Servicer may conclusively rely on any and all documents and
information provided to the Special Servicer with respect to any Future Funding
Companion Participation, including the supporting documentation (including any
accretive costs, expenditures or other amounts provided by the Seller) and
additional information provided by the Seller pursuant to this Section 3.26,
without any further investigation or inquiry obligation (except for any
investigation or inquiry in subclause (B) of clause (c) above necessary to
perform its obligations under subclause (C) of clause (c) above).  The Special
Servicer shall not, under any circumstances, be required or permitted (w) to
perform site inspections, (x) consult with parties other than the Seller
(including any Obligors or property managers), (y) confirm or otherwise
investigate any accretive costs, expenditures or other similar amounts provided
by the Seller, or (z) request information not reasonably available to the
Seller.

 

71

--------------------------------------------------------------------------------



 

(e)                      No Two Quarter Future Advance Estimate shall be made by
the Seller or the Special Servicer for a calendar quarter if, by the fifth (5th)
day of the calendar-month preceding the beginning of such calendar quarter, the
Future Funding Indemnitor delivers (which may be by email) to the Collateral
Manager, the Servicer, the Special Servicer, the Note Administrator and the
17g-5 Information Provider a certificate of a responsible financial officer of
the Future Funding Indemnitor certifying that (i) the Future Funding Indemnitor
has Segregated Liquidity equal to at least 100% of the aggregate amount of
outstanding future advance obligations (subject to the same exclusions as the
calculation of the Two Quarter Future Advance Estimate) under the Future Funding
Companion Participations held by Affiliated Future Funding Companion
Participation Holders or (ii) no such future funding obligations remain
outstanding under the Future Funding Companion Participations held by Affiliated
Future Funding Companion Participation Holders.  All certifications regarding
Segregated Liquidity, any Two Quarter Future Advance Estimates, or any notices
described in clauses (b) and (c) above shall be emailed by the provider thereof
to the Note Administrator at trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com or such other email address as provided by
the Note Administrator.

 

(f)                       Notwithstanding the provisions of Section 9.03, all
estimates, certifications, documents and other information to be provided to the
Special Servicer pursuant to this Section 3.26, shall be provided to the Special
Servicer electronically by email addressed to CMBSServicing@trimontrea.com with
a subject reference to “GPMT 2019-FL2” (or similar reference). Further, any
budgets, calculations or other numeric information delivered to the Special
Servicer shall be delivered in Microsoft Excel format or in a format as the
parties may agree upon from time to time.

 

ARTICLE IV

 

STATEMENTS AND REPORTS

 

Section 4.01                                               Reporting by the
Servicer and the Special Servicer.  (a)  On or before 2:00 p.m., one
(1) Business Day before the Remittance Date, the Servicer shall deliver to the
Issuer and the Note Administrator the CREFC® Loan Periodic Update File.

 

(b)                     The Servicer will provide the Issuer and the Collateral
Manager with on-line telephone access to all information with respect to the
Commercial Real Estate Loans via CMSView or any successor facility or system, as
applicable, subject to such reasonable policies, procedures and limitations as
the parties may agree upon from time to time.

 

(c)                      Each year, beginning in the calendar year of this
Agreement, to the extent the Servicer has the information necessary to prepare
such reports and returns, the Servicer shall prepare and file the reports of
foreclosures and abandonments of any Mortgaged Property securing a Serviced
Commercial Real Estate Loan and the annual information returns with respect to
each Obligor’s debt service payments under the Serviced Commercial Real Estate
Loans as required by Sections 6050J and 6050H, respectively, of the Code.

 

(d)                     One (1) Business Day after each Servicer Determination
Date, the Special Servicer shall provide the Servicer with the CREFC® Special
Servicer Loan File and any

 

72

--------------------------------------------------------------------------------



 

CREFC® Investor Reporting Package reports customarily prepared by the Special
Servicer.  On or before 2:00 p.m. on the Remittance Date, the Servicer shall
forward such CREFC® Special Servicer Loan File and such other reports prepared
by the Special Servicer, together with the reports and files in the
CREFC® Investor Reporting Package (other than the CREFC® Comparative Financial
Status Report, CREFC® NOI Adjustment Worksheet and CREFC® Operating Statement
Analysis Report) customarily prepared by the Servicer, to the Note Administrator
and any related Companion Participation Holder (if the related Participated Loan
is a Serviced Commercial Real Estate Loan). The Note Administrator shall
complete the CREFC® Investor Reporting Package and, to the extent such items
have been delivered to the Note Administrator by the Servicer, make the
CREFC® Investor Reporting Package (and any underlying operating statements and
rent rolls) available to Noteholders pursuant to Section 10.12(a) of the
Indenture.

 

(e)                      Commencing with respect to the calendar year ending
December 31, 2019 (as to annual information) and the calendar quarter ending on
June 30, 2019 (as to quarterly information), the Servicer, in the case of any
Performing Loan, and the Special Servicer, in the case of any Specially Serviced
Loan or REO Property, shall (i) make reasonable efforts to collect promptly from
the related Obligor quarterly and annual operating statements and rent rolls of
the related real property, financial statements of such Obligor and any other
documents or reports required to be delivered under the terms of the related
Loan Documents, if delivery of such items is required pursuant to the terms of
the related Loan Documents and (ii) promptly (A) review and analyze such items
as may be collected; (B) prepare or update, on a quarterly and annual basis,
CREFC NOI Adjustment Worksheets, CREFC Operating Statement Analysis Reports and
CREFC® Comparative Financial Status Reports based on such analysis; and (C) in
the case of the Special Servicer, deliver copies of such prepared written
reports and collected operating statements and rent rolls to the Servicer.  The
Servicer, with respect to each Performing Loan (and with respect to Specially
Serviced Loans and REO Properties, if the Special Servicer has delivered the
related CREFC® Operating Statement Analysis Report, CREFC® NOI Adjustment
Worksheet, CREFC® Comparative Financial Status Reports and operating statements
to the Servicer), shall deliver or make available copies (in electronic format)
of each CREFC® Operating Statement Analysis Report, CREFC® NOI Adjustment
Worksheet, CREFC® Comparative Financial Status Reports and, upon request, the
related operating statements (in each case, promptly following the initial
preparation and each material revision thereof) to the Note Administrator.

 

(f)                       Unless otherwise specifically stated herein, if the
Servicer is required to deliver any statement, report or information under any
provisions of this Agreement, the Servicer may satisfy such obligation by
(i) physically delivering a paper copy of such statement, report or information,
(ii) delivering such statement, report or information in a commonly used
electronic format, or (iii) subject to such reasonable policies, procedures and
limitations as the parties may agree upon from time to time, making such
statement, report or information available on the Servicer’s Internet website,
unless this Agreement expressly specifies a particular method of delivery;
except that delivery of the reports provided in Section 4.01(d) above and any
other reports that are required to be posted by the Note Administrator to its
internet website pursuant to the terms of the Indenture shall be delivered
electronically to the Note Administrator in a method acceptable to the Servicer
and the Note Administrator.

 

73

--------------------------------------------------------------------------------



 

(g)                      Except as provided in this Section 4.01 or elsewhere in
this Agreement, neither the Servicer nor the Special Servicer, as the case may
be, shall be required to provide any other report without its prior written
consent, which will not be unreasonably withheld.

 

(h)                     Notwithstanding anything in this Agreement to the
contrary, none of the Servicer, Special Servicer, Certificate Administrator or
Trustee shall have any obligation under this Agreement or the Indenture (i) to
provide any information or reports necessary to comply with the reporting
requirements of the EU Securitization Laws or (ii) to confirm the compliance by
the Issuer, GPMT or the Retention Holder with the U.S. credit risk retention
rules or the EU Securitization Laws.

 

(i)                         One (1) Business Day after each Determination Date,
the Collateral Manager shall deliver or cause the holder of the Future Funding
Companion Participations to deliver to the Servicer a report in the form of, and
containing the information called for in, Exhibit F hereto.

 

ARTICLE V

 

SERVICER AND SPECIAL SERVICER COMPENSATION AND EXPENSES

 

Section 5.01                                               Servicing
Compensation.  (a)  As consideration for servicing the Collateral Interests and
Commercial Real Estate Loans subject to this Agreement, the Servicer shall be
entitled to a Servicing Fee for each Collateral Interest and each Companion
Participation related to a Serviced Commercial Real Estate Loan (including
without limitation a Specially Serviced Loan, a REO Loan and Non-Serviced
Collateral Interest (including the Issuer’s interest in any REO Property related
to a Non-Serviced Collateral Interest)) remaining subject to this Agreement
during any calendar month or part thereof; provided that any Servicing Fee
payable in respect of a Companion Participation and the related Companion
Participation Holder’s interest in any related REO Property shall only be paid
from collections in respect of the related Commercial Real Estate Loan that are
allocated to such Companion Participation.  The Servicing Fee shall be payable
monthly on the Remittance Date (or earlier pursuant to the related Participation
Agreement) of each month and shall be computed on the basis of the outstanding
principal balance of the related Collateral Interest or on the Companion
Participation as of the first Business Day following the Determination Date in
the immediately preceding calendar month and for the period with respect to
which any related interest payment on the related Collateral Interest or on the
Companion Participation or distribution on the related Collateral Interest or on
the Companion Participation is computed.  The Servicer may pay itself the
Servicing Fee on the Remittance Date (or earlier pursuant to the related
Participation Agreement) of each month from amounts on deposit in the Collection
Account or the Participated Loan Collection Account, as applicable, or such
other funds permitted under the related Participation Agreement.  To the extent
that amounts on deposit in the Collection Account or the Participated Loan
Collection Account, as applicable, on the Remittance Date are insufficient to
pay the Servicing Fee allocated to any Commercial Real Estate Loan or related
REO Loan, the Issuer shall pay any such shortfall to the Servicer within ten
(10) Business Days after the Issuer’s receipt of an itemized invoice therefor. 
The right to receive the Servicing Fee may not be transferred in whole or in
part except in connection with (i) delegation in respect of servicing of a
Commercial Real Estate Loan in respect of which there is a Companion

 

74

--------------------------------------------------------------------------------



 

Participation to a sub-servicer, which sub-servicer or an affiliate of such
sub-servicer is also the servicer under the related A-1 Participation Servicing
Agreement, or (ii) the transfer of all of the Servicer’s responsibilities and
obligations under and as permitted pursuant to this Agreement.

 

(b)                     As further compensation for its activities hereunder,
the Servicer shall be entitled to retain, and shall not be required to deposit
in the Collection Account or the Participated Loan Collection Account pursuant
to Section 3.03, amounts constituting Additional Servicing Compensation with
respect to the Commercial Real Estate Loans.

 

(c)                      The Servicer shall be required to pay all expenses
related to the Servicer’s internal costs, consisting of overhead and employee
costs and expenses incurred by it in connection with its servicing activities
hereunder and shall not be entitled to reimbursement thereof except as
specifically provided for herein.

 

Section 5.02                                               Servicing Advances;
Servicer Expenses.  (a)  The Special Servicer (for Specially Serviced Loans) or
the Servicer (for Performing Loans) shall, in the first instance, have the right
to determine, in accordance with the Servicing Standard, the necessity for all
Servicing Advances and Servicing Expenses.  With respect to the Serviced
Commercial Real Estate Loans only, the Advancing Agent at the direction of the
Special Servicer or the Servicer, as applicable, shall advance all such funds as
are necessary for the purpose of effecting the payment of (i) real estate taxes,
assessments and other similar items that are or may become a lien on a Mortgaged
Property or REO Property, (ii) ground rents (if applicable), (iii) premiums on
Insurance Policies, in each instance if and to the extent Escrow Payments
collected from the related Obligor (or related REO Proceeds, if applicable) are
insufficient to pay such item when due and the related Obligor has failed to pay
such item on a timely basis and (iv) all other customary, reasonable and
necessary out-of-pocket expenses paid or incurred by the Collateral Manager, the
Servicer or the Special Servicer in connection with the servicing (or special
servicing, as applicable) and administering of the Serviced Commercial Real
Estate Loans; and provided, however, that the particular advance would not, if
made, constitute a Nonrecoverable Servicing Advance; and provided, further,
however, that with respect to the payment of real estate taxes, assessments and
similar items, the Advancing Agent shall not be required to make such advance
until the later of (x) five (5) Business Days after the Special Servicer or the
Servicer has received confirmation that such item has not been paid or (y) the
date prior to the date after which any penalty or interest would accrue in
respect of such taxes or assessments.

 

(b)                     The Special Servicer shall give the Advancing Agent, the
Collateral Manager, the Servicer and the Issuer no less than five (5) Business
Days’ written (facsimile or electronic) notice before the date on which the
Advancing Agent is requested to make any Servicing Advance with respect to a
given Specially Serviced Loan; provided, however, that only two (2) Business
Days’ written (facsimile or electronic) notice shall be required in respect of
Servicing Advances required to be made on an emergency or urgent basis;
provided, further, that the Special Servicer shall not be entitled to make such
a request (other than for Servicing Advances required to be made on an urgent or
emergency basis) more frequently than twice per calendar month (although such
request may relate to more than one Servicing Advance).  The Advancing Agent or
the Servicer, as applicable, may pay to the Special Servicer the aggregate
amount of such Servicing Advances listed on a monthly request, in which case the
Special Servicer shall provide the Servicer with such information in its
possession as the

 

75

--------------------------------------------------------------------------------



 

Servicer may reasonably request to enable the Servicer to determine whether a
requested Servicing Advance would constitute a Nonrecoverable Servicing
Advance.  Any request by the Special Servicer that the Advancing Agent or the
Servicer make a Servicing Advance shall be deemed to be a determination by the
Special Servicer that such requested Servicing Advance is not a Nonrecoverable
Servicing Advance, and the Advancing Agent and the Servicer shall be entitled to
conclusively rely on such determination; provided that the determination that
such requested Servicing Advance is not a Nonrecoverable Servicing Advance shall
not be binding on the Servicer and the Special Servicer’s determination that a
Servicing Advance is required to be made in accordance with the Servicing
Standard shall not be binding on the Advancing Agent.

 

The Servicer shall give the Advancing Agent, the Collateral Manager and the
Issuer no less than five (5) Business Days’ written (facsimile or electronic)
notice before the date on which the Advancing Agent is requested to make any
Servicing Advance with respect to a given Performing Loan; provided, however,
that only two (2) Business Days’ written (facsimile or electronic) notice shall
be required in respect of Servicing Advances required to be made on an emergency
or urgent basis; provided, further, that the Servicer shall not be entitled to
make such a request (other than for Servicing Advances required to be made on an
urgent or emergency basis) more frequently than twice per calendar month
(although such request may relate to more than one Servicing Advance).  The
Advancing Agent may pay to the Servicer the aggregate amount of such Servicing
Advances listed on a monthly request, in which case the Servicer shall provide
the Advancing Agent with such information in its possession as the Advancing
Agent may reasonably request to enable the Advancing Agent to determine whether
a requested Servicing Advance would constitute a Nonrecoverable Servicing
Advance.  Any request by the Servicer that the Advancing Agent make a Servicing
Advance shall be deemed to be a determination by the Servicer that such
requested Servicing Advance is not a Nonrecoverable Servicing Advance, and the
Advancing Agent shall be entitled to conclusively rely on such determination;
provided, that the determination that such requested Servicing Advance is not a
Nonrecoverable Servicing Advance shall not be binding on the Advancing Agent but
the Servicer’s determination that a Servicing Advance is required to be made in
accordance with the Servicing Standard is binding on the Advancing Agent.

 

(c)                      Notwithstanding anything to the contrary contained in
this Agreement, in the event that the Advancing Agent fails to make in a timely
manner any Servicing Advance that the Servicer or the Special Servicer has
determined is required in accordance with the Servicing Standard, and the
Advancing Agent has not determined that such Servicing Advance would be a
Nonrecoverable Servicing Advance:

 

(i)                                     the Note Administrator shall
(x) terminate the Advancing Agent hereunder and under the Indenture and, if the
Special Servicer is an Affiliate of, or the same entity as, the Advancing Agent,
terminate the Special Servicer pursuant to Section 7.02, (y) use reasonable
efforts for 90 days after such termination to replace the Advancing Agent
hereunder and under the Indenture in accordance with the applicable procedures
set forth in the Indenture, subject to satisfaction of the Rating Agency
Condition, and (z) if the Special Servicer is an Affiliate of, or the same
entity as, the Advancing Agent, terminate the Special Servicer and replace the
Special Servicer in accordance with the procedures

 

76

--------------------------------------------------------------------------------



 

set forth in Section 6.03 of this Agreement (but, for the avoidance of doubt,
the Note Administrator shall not be responsible for making any Servicing
Advance); and

 

(ii)                                  within five (5) Business Days of the
Servicer’s receipt of written notice of the Advancing Agent’s failure to make a
required Servicing Advance that the Advancing Agent or the Special Servicer has
not determined to be a Nonrecoverable Servicing Advance, the Servicer shall
promptly make such Servicing Advance, but subject to the Servicer’s
determination that such Servicing Advance is not a Nonrecoverable Servicing
Advance; provided that the Servicer shall be required to make Servicing Advances
pursuant to this Section 5.02(c)(ii) only until a successor Advancing Agent is
appointed, subject to satisfaction of the Rating Agency Condition.  After the
Advancing Agent has been removed pursuant to this Section 5.02(c), the Servicer
shall be primarily responsible for making Servicing Advances hereunder, in the
manner set forth in this Section 5.02 until a successor Advancing Agent is
appointed, subject to satisfaction of the Rating Agency Condition.  Any
successor Advancing Agent’s long-term unsecured debt shall be rated at least
“A2” by Moody’s and a rating by KBRA (if rated by KBRA) equivalent to at least a
“A2” rating by Moody’s and short-term unsecured debt shall be rated at least
“P-1” by Moody’s (and a rating by KBRA (if rated by KBRA) equivalent to at least
a “P-1” rating by Moody’s).

 

(d)                     The Advancing Agent or the Servicer, as applicable, each
at its own option and in its sole discretion, as applicable, instead of
obtaining reimbursement for any Nonrecoverable Servicing Advance immediately,
may elect to refrain from obtaining such reimbursement for such portion of the
Nonrecoverable Servicing Advance during the period ending on the then-current
Servicer Determination Date for successive one-month periods for a total period
not to exceed 12 months (with the consent of the Collateral Manager for any
deferral in excess of 6 months).  If the Advancing Agent or Servicer, as
applicable, makes such an election at its sole option to defer reimbursement
with respect to all or a portion of a Nonrecoverable Servicing Advance (and
interest thereon), then such Nonrecoverable Servicing Advance (and interest
thereon) or portion thereof shall continue to be fully reimbursable in any
subsequent one-month period.

 

(e)                      On the first Business Day after the Servicer
Determination Date for the related Remittance Date, the Advancing Agent or the
Special Servicer shall report to the Servicer if the Advancing Agent or the
Special Servicer determines that any Servicing Advance previously made by the
Advancing Agent or the Servicer is a Nonrecoverable Servicing Advance.  The
Servicer shall be entitled to conclusively rely on such a determination, and
such determination shall be binding upon the Servicer, but shall in no way limit
the ability of the Servicer in the absence of such determination to make its own
determination that any Servicing Advance is a Nonrecoverable Servicing Advance. 
All such Servicing Advances shall be reimbursable in the first instance from
related collections from the Obligors and further as provided in
Section 3.03(b) and Section 3.03(d).

 

(f)                       Notwithstanding anything herein to the contrary, no
Servicing Advance shall be required hereunder if such Servicing Advance would,
if made, constitute a Nonrecoverable Servicing Advance.  Except as set forth in
Section 5.02(c)(ii), the Servicer shall have no obligation under this Agreement
to make any Servicing Advances.

 

77

--------------------------------------------------------------------------------



 

Notwithstanding anything to the contrary contained in this Section 5.02, the
Servicer may in its reasonable judgment elect (but shall not be required) to
make a payment from amounts on deposit in the Collection Account or the
Participated Loan Collection Account (which shall be deemed first made from
amounts distributable as interest collections and then from all other amounts
comprising principal collections) to pay for certain expenses set forth below
notwithstanding that the Servicer (or Special Servicer, as applicable) has
determined that a Servicing Advance with respect to such expenditure would be a
Nonrecoverable Servicing Advance (unless, with respect to Specially Serviced
Loans or REO Loans, the Special Servicer has notified the Servicer to not make
such expenditure), where making such expenditure would prevent (i) the related
Mortgaged Property (or REO Property) from being uninsured or being sold at a tax
sale or (ii) any event that would cause a loss of the priority of the lien of
the related Mortgage or security instrument, or the loss of any security for the
related Commercial Real Estate Loan; provided that in each instance, the
Servicer or the Special Servicer, as applicable, determines in accordance with
the Servicing Standard (as evidenced by an Officer’s Certificate delivered to
the Issuer) that making such expenditure is in the best interest of the Relevant
Parties in Interest.

 

(g)                      At such time as it is reimbursed for any Servicing
Advance out of the Collection Account pursuant to Section 3.03(b) or the
Participated Loan Collection Account pursuant to Section 3.03(d), the Advancing
Agent and the Servicer, as the case may be, shall be entitled to receive, out of
any amounts then on deposit in the Collection Account or such Participated Loan
Collection Account in accordance with the provisions of Section 3.03(b) or
3.03(d), as applicable, interest at the Advance Rate in effect from time to
time, accrued on the amount of such Servicing Advance from the date made to, but
not including, the date of reimbursement.  The Servicer shall reimburse the
Advancing Agent or itself, as the case may be, for any outstanding Servicing
Advance as soon as practically possible after receipt of payments from the
related Obligor that represent reimbursement of such Servicing Advances,
Liquidation Proceeds, Insurance and Condemnation Proceeds and REO Proceeds of
the Commercial Real Estate Loan, Mortgaged Property or REO Property for which
such Servicing Advance was made or if such Servicing Advance has been determined
to be a Nonrecoverable Servicing Advance, from general collections in respect of
all of the Commercial Real Estate Loans as reimbursement for such Servicing
Advance.

 

(h)                     Neither the Servicer nor the Advancing Agent shall have
any liability to the Issuer, the Noteholders, any Companion Participation Holder
or any other Person if its determination that a Servicing Advance made or to be
made is a Nonrecoverable Servicing Advance should prove to be wrong or
incorrect, so long as such determination in the case of the Advancing Agent was
made on a reasonable basis in good faith or, in the case of the Servicer was
made in accordance with the Servicing Standard.

 

(i)                         The Servicer shall not be obligated to make Interest
Advances.

 

Section 5.03                                               Special Servicer
Compensation.  (a)  As compensation for its activities hereunder, the Special
Servicer shall be entitled to receive the Special Servicing Fee with respect to
each Specially Serviced Loan and REO Loan; provided that any Special Servicing
Fee allocable to a Companion Participation shall be paid only from amounts
allocated to such Companion Participation in accordance with the related
Participation Agreement.  As to

 

78

--------------------------------------------------------------------------------



 

each Specially Serviced Loan and REO Loan, the Special Servicing Fee shall
accrue from time to time at the Special Servicing Fee Rate and shall be computed
on the basis of the outstanding principal balance of such Specially Serviced
Loan as of the first Business Day following the Determination Date in the
immediately preceding calendar month and in the same manner as interest is
calculated on the Specially Serviced Loans and, in connection with any partial
month interest payment, for the same period respecting which any related
interest payment due on such Specially Serviced Loan or deemed to be due on such
REO Loan is computed. The Special Servicing Fee with respect to any Specially
Serviced Loan or REO Loan shall cease to accrue if a Liquidation Event occurs in
respect thereof.  The Special Servicing Fee shall be payable monthly, on an
asset-by-asset basis, in accordance with the provisions of Section 3.03(b).  The
right to receive the Special Servicing Fee may not be transferred in whole or in
part except in connection with the transfer of all of the Special Servicer’s
responsibilities and obligations under this Agreement.  The Special Servicer
shall be required to pay all expenses related to the Special Servicer’s internal
costs consisting as overhead and employees expenses incurred by it in connection
with its servicing activities hereunder and shall not be entitled to
reimbursement thereof except as specifically provided for herein.

 

(b)                     The Special Servicer shall be entitled to a Workout Fee
with respect to each Corrected Loan at the Workout Fee Rate on such Commercial
Real Estate Loan for so long as it remains a Corrected Loan; provided that any
Workout Fee allocable to a Companion Participation shall be paid only from
amounts allocated to such Companion Participation in accordance with the related
Participation Agreement.  The Workout Fee with respect to any Corrected Loan
will cease to be payable if such Commercial Real Estate Loan again becomes a
Specially Serviced Loan; provided that a new Workout Fee will become payable if
and when such Specially Serviced Loan again becomes a Corrected Loan.  If the
Special Servicer is terminated or resigns, it shall retain the right to receive
any and all Workout Fees payable in respect of Commercial Real Estate Loans that
became Corrected Loans prior to the time of such termination or resignation,
except the Workout Fees will no longer be payable if the Commercial Real Estate
Loan subsequently becomes a Specially Serviced Loan.  If the Special Servicer
resigns or is terminated (other than for cause), it will receive any Workout
Fees payable on Specially Serviced Loans for which the resigning or terminated
Special Servicer had cured the event of default through a modification,
restructuring or workout negotiated by the Special Servicer and evidenced by a
signed writing, but which had not as of the time the Special Servicer resigned
or was terminated become a Corrected Loan solely because the Obligor had not had
sufficient time to make three (3) consecutive timely Monthly Payments and which
subsequently becomes a Corrected Loan as a result of the Obligor making such
three (3) consecutive timely Monthly Payments. The successor Special Servicer
will not be entitled to any portion of such Workout Fees to which the
predecessor Special Servicer is entitled pursuant to the preceding two
(2) sentences.  The Special Servicer shall be entitled to a Liquidation Fee with
respect to each Specially Serviced Loan as to which the Special Servicer
receives any Liquidation Proceeds or Insurance and Condemnation Proceeds subject
to the exceptions set forth in the definition of Liquidation Fee (such
Liquidation Fee to be paid out of such Liquidation Proceeds, Insurance and
Condemnation Proceeds); provided that any Liquidation Fee allocable to a
Companion Participation shall be paid only from amounts allocated to such
Companion Participation in accordance with the related Participation Agreement. 
Notwithstanding anything to the contrary described above, no Liquidation Fee
will be payable based on, or out of, Liquidation Proceeds received in connection
with (w) the

 

79

--------------------------------------------------------------------------------



 

repurchase of any Commercial Real Estate Loan by the Seller for a breach of
representation or warranty or for defective or deficient Commercial Real Estate
Loan documentation so long as such repurchase is completed within the period
(including any extension thereof) provided for such repurchase in the Collateral
Interest Purchase Agreement (x) the sale of any Commercial Real Estate Loan or
Collateral Interest pursuant to Section 12.1 of the Indenture, or (y) the
purchase of a Specially Serviced Loan or REO Property by any lender or Companion
Participation Holder pursuant to any purchase option.  If, however, Liquidation
Proceeds or Insurance and Condemnation Proceeds are received with respect to any
Corrected Loan and the Special Servicer is properly entitled to a Workout Fee,
such Workout Fee will be payable based on and out of the portion of such
Liquidation Proceeds and Insurance and Condemnation Proceeds that constitute
principal and/or interest on such Commercial Real Estate Loan.  Notwithstanding
anything herein to the contrary, the Special Servicer shall be entitled to
receive only a Liquidation Fee or a Workout Fee, but not both, with respect to
proceeds on any Commercial Real Estate Loan.

 

(c)                      As further compensation for its activities hereunder,
the Special Servicer shall be entitled to retain, and shall not be required to
deposit in the Collection Account or the Participated Loan Collection Account
pursuant to Section 3.03 or any REO Account pursuant to Section 3.13, amounts
constituting Additional Special Servicing Compensation with respect to the
Commercial Real Estate Loans.

 

ARTICLE VI

 

THE SERVICER AND THE ISSUER

 

Section 6.01                                               No Assignment; Merger
or Consolidation.  Except as otherwise provided for in this Section or in
Section 2.02 or 6.03(b), neither the Servicer nor the Special Servicer may
assign this Agreement or any of its rights, powers, duties or obligations
hereunder; provided, however, that the Servicer or the Special Servicer may
assign this Agreement to a Qualified Affiliate upon satisfaction of the Rating
Agency Condition and upon the written consent of the Issuer (or the Collateral
Manager acting on behalf of the Issuer).

 

The Servicer or the Special Servicer may be merged or consolidated with or into
any Person, or transfer all or substantially all of its assets to any Person, in
which case any Person resulting from any merger or consolidation to which it
shall be a party, or any Person succeeding to its business, shall be the
successor of the Servicer or the Special Servicer hereunder, and shall be deemed
to have assumed all of the liabilities of the Servicer or the Special Servicer
hereunder.

 

Section 6.02                                               Liability and
Indemnification.  None of the Servicer, the Sub-Servicer, the Special Servicer,
the Trustee, the Note Administrator, the Collateral Manager nor their Affiliates
nor any of the managers, members, directors, officers, employees or agents
thereof shall be under any liability to either the Issuer or the Co-Issuer or
any third party (including the Noteholders) for taking or refraining from taking
any action, in good faith pursuant to or in connection with this Agreement, or
for errors in judgment; provided, however, that none of the Servicer, the
Sub-Servicer, the Special Servicer, the Note Administrator, the Collateral
Manager or the Trustee or any such Person will be protected against any breach
of its

 

80

--------------------------------------------------------------------------------



 

representations or warranties (if any) made in this Agreement or any liability
that would otherwise be imposed by reason of willful misfeasance, bad faith or
negligence in the performance of its duties hereunder.  The Servicer, the
Sub-Servicer, the Special Servicer, the Note Administrator, the Collateral
Manager or the Trustee, as the case may be, and any director, officer, manager,
member, employee or agent thereof may rely in good faith on any document of any
kind which, prima facie, is properly executed and submitted by any appropriate
Person respecting any matters arising hereunder.  The Servicer, the
Sub-Servicer, the Special Servicer, the Note Administrator, the Collateral
Manager or the Trustee, as the case may be, and any member, manager, director,
officer, employee or agent thereof shall be indemnified and held harmless by the
Issuer and the Co-Issuer against any loss, liability or expense incurred,
including reasonable attorneys’ fees, including in connection with the
enforcement of such indemnity, in connection with any claim, legal action,
investigation or proceeding relating to this Agreement, the performance
hereunder by, or any specific action which the Issuer, the Co-Issuer, the
Collateral Manager, the Servicer, the Special Servicer, the Note Administrator,
the holder of the Controlling Companion Participation or the Trustee authorized,
requested or advised the Servicer, the Sub-Servicer, the Special Servicer, the
Note Administrator, the Collateral Manager or the Trustee, as the case may be,
to perform pursuant to this Agreement, as such are incurred, except for any
loss, liability or expense incurred by reason of the willful misfeasance, bad
faith, or negligence in the performance of the duties of the Servicer, the
Sub-Servicer, the Special Servicer, the Note Administrator, the Collateral
Manager or the Trustee, as the case may be, or breach of the Servicer’s, the
Special Servicer’s, the Note Administrator’s, the Collateral Manager’s or the
Trustee’s, as the case may be, representations and warranties set forth in
Section 7.01.  Any such indemnification shall be payable from any amounts on
deposit in the Collection Account or the Participated Loan Collection Account
(other than in the case of the Note Administrator and the Trustee) and pursuant
to the Priority of Payments under the Indenture.

 

In the event that the Servicer, the Special Servicer, the Note Administrator,
the Collateral Manager or the Trustee, as the case may be, sustains any loss,
liability or expense which results from any overcharges to Obligors under the
Commercial Real Estate Loans, to the extent that such overcharges were collected
by the Servicer or the Special Servicer, as the case may be, and remitted to the
Issuer, the Issuer (or the Collateral Manager acting on behalf of the Issuer)
shall promptly remit such overcharge to the related Obligor or other Obligors
after the Issuer’s receipt of written notice from the Servicer or the Special
Servicer, as the case may be, regarding such overcharge.

 

The Issuer and any director, officer, employee or agent thereof shall be
indemnified and held harmless by the Servicer, the Special Servicer, the Note
Administrator or the Trustee, as the case may be, against any loss, liability or
expense incurred, including reasonable attorneys’ fees, including in connection
with the enforcement of this indemnity, by reason of (i) the willful
misfeasance, bad faith or negligence in the performance of the duties of the
Servicer, the Special Servicer, the Note Administrator or the Trustee, as
applicable, hereunder or (ii) a breach of the representations and warranties of
the Servicer or the Special Servicer set forth in Section 7.01.

 

Each of the Servicer and the Special Servicer, severally and not jointly, shall
indemnify and hold harmless each of the Trustee and the Note Administrator from
and against

 

81

--------------------------------------------------------------------------------



 

any claims, losses, damages, penalties, fines, forfeitures, reasonable legal
fees and expenses, including the costs of enforcing this indemnity, and related
costs, judgments and other costs and expenses incurred by the Trustee or the
Note Administrator, as the case may be, that arise out of or are based upon the
negligence, bad faith, fraud or willful misconduct on the part of the Servicer
or the Special Servicer, as the case may be, in the performance of its
obligations under this Agreement or its negligent disregard of its obligations
and duties under this Agreement.

 

Each of the Trustee, the Note Administrator and the Advancing Agent, severally
and not jointly, shall indemnify and hold harmless each of the Servicer and the
Special Servicer from and against any claims, losses, damages, penalties, fines,
forfeitures, reasonable legal fees and expenses, including the costs of
enforcing this indemnity, and related costs, judgments and other costs and
expenses incurred by the Servicer or the Special Servicer, as the case may be,
that arise out of or are based upon the negligence, bad faith, fraud or willful
misconduct on the part of the Trustee, the Note Administrator or the Advancing
Agent, as the case may be, in the performance of its obligations under this
Agreement or the Indenture or its negligent disregard of its obligations and
duties under this Agreement or the Indenture.

 

Each of the Servicer and the Special Servicer shall be entitled to the same
rights, protections, immunities and indemnities afforded to each herein in
connection with any matter contained in the Indenture.

 

Neither the Servicer nor the Special Servicer shall be responsible for any delay
or failure in performance resulting from acts beyond its control (such acts
include but are not limited to acts of God, strikes, lockouts, riots and acts of
war); provided that such delay or failure is not also a result of its own
negligence, bad faith or willful misconduct.  Additionally, neither the Servicer
nor the Special Servicer shall be liable for the actions or omissions of the
Issuer, the Collateral Manager (or, with respect to a Non-CLO Controlled
Collateral Interest, the holder of the related Controlling Companion
Participation), the Co-Issuer, the Trustee, the Note Administrator, the Servicer
(in the case of the Special Servicer), the Special Servicer (in the case of the
Servicer), and without limiting the foregoing, neither the Servicer nor the
Special Servicer shall be under any obligation to verify compliance by any party
hereto with the terms of the Indenture (other than itself) or to verify or
independently determine the accuracy of information received by it from the
Trustee, the Collateral Manager, the Issuer or Note Administrator (or from any
selling institution, agent bank, trustee or similar source) with respect to the
Commercial Real Estate Loans or Collateral Interests.

 

The provisions of this Section shall survive any termination of the rights and
obligations of the Servicer, the Special Servicer, the Note Administrator or the
Trustee hereunder.

 

Section 6.03                                               Eligibility;
Successor, the Servicer or the Special Servicer.  (a)  The Issuer, the
Collateral Manager, the Servicer and the Special Servicer shall each be liable
in accordance herewith only to the extent of the obligations specifically and
respectively imposed upon and undertaken by the Issuer, the Collateral Manager,
the Servicer and the Special Servicer herein.

 

(b)                     (i) Subject to the provisions of Section 7.03, within
thirty (30) days of the Servicer or the Special Servicer, as applicable,
receiving a notice of termination pursuant to

 

82

--------------------------------------------------------------------------------



 

Section 7.02, the Issuer (or the Collateral Manager acting on behalf of the
Issuer) shall retain a successor servicer or special servicer, as applicable
(subject to the satisfaction of the Rating Agency Condition), or (ii) on or
after the date the Issuer receives the resignation of the Servicer or the
Special Servicer in accordance with Section 8.01(a), the resigning Servicer or
Special Servicer, as the case may be, shall identify and retain a successor
servicer or special servicer who shall assume the Servicer’s or Special
Servicer’s duties pursuant to Section 6.03(b), subject to satisfaction of the
Rating Agency Condition.  Such successor servicer or special servicer, as the
case may be, shall be collectively referred to herein as “Successor.”  The
Successor shall be the successor in all respects to the Servicer or Special
Servicer, as the case may be, in its capacity as Servicer or Special Servicer
under this Agreement and the transactions set forth or provided for herein and
shall have all the rights and powers and be subject to all the responsibilities,
duties and liabilities relating thereto placed on the Servicer or Special
Servicer, as the case may be, accruing after such termination or resignation;
provided, however, that any failure to perform such duties or responsibilities
caused by the Servicer’s or Special Servicer’s failure to comply with
Section 7.01 shall not be considered a default by the Successor hereunder.  In
its capacity as Successor, the Successor shall have the same limitation of
liability herein granted to the Servicer or Special Servicer, as the case may
be.  In connection with any such appointment and assumption, the Issuer (or the
Collateral Manager acting on behalf of the Issuer) may make such arrangements
for the compensation of such Successor as it and such Successor shall agree;
provided, however, that no compensation shall be in excess of that permitted the
Servicer or Special Servicer, as the case may be, hereunder.  If no Successor
servicer or special servicer, as the case may be, shall have been so appointed
and have accepted appointment within thirty (30) days after the Servicer or
Special Servicer receives notice of termination in accordance with Section 8.01,
the Issuer (or the Collateral Manager acting on behalf of the Issuer) may
petition any court of competent jurisdiction for the appointment of a Successor
servicer or special servicer, as the case may be.  Except as provided in
Section 6.03(b) herein, until the Successor is appointed and has accepted such
appointment, the Servicer or the Special Servicer shall continue to serve as
Servicer or Special Servicer hereunder, as applicable, and shall have all the
rights, benefits and powers and be subject to all the responsibilities, duties
and liabilities relating thereto placed on the Servicer or Special Servicer, as
the case may be, hereunder.  Once appointed, the Servicer or the Special
Servicer, as the case may be, shall cooperate with the Successor to take such
reasonable action, consistent with this Agreement, to effectuate any such
succession.

 

(c)          Subject to the provisions of Section 6.01, neither the Servicer nor
the Special Servicer shall resign from the obligations and duties hereby imposed
on it, except in the event that (i) its duties hereunder are no longer
permissible under applicable law or are in material conflict by reason of
applicable law with any other activities carried on by it or (ii) a successor
servicer or special servicer that is a Qualified Servicer, as applicable, has
assumed the Servicer’s or the Special Servicer’s, as applicable,
responsibilities and obligations, and the Rating Agency Condition has been
satisfied with respect to appointment of a successor servicer or special
servicer.  Any determination under clause (i) of the immediately preceding
sentence permitting the resignation of the Servicer shall be evidenced by an
opinion of counsel to such effect delivered to the Issuer, the Note
Administrator and the Trustee and the 17g-5 Information Provider.  Except for a
resignation described above in Section 6.03(b)(i), no resignation by the
Servicer or the Special Servicer under this Agreement shall become effective
until the Successor, in accordance with Error! Reference source not found.,
shall have

 

83

--------------------------------------------------------------------------------



 

assumed the Servicer’s or Special Servicer’s, as the case may be,
responsibilities and obligations.  Resignation under Section 6.03(b)(i) shall be
effective within thirty (30) days of such notice.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES; TERMINATION EVENTS

 

Section 7.01                                               Representations and
Warranties.  (a)  The Servicer hereby makes the following representations and
warranties to each of the other parties hereto:

 

(i)                    Due Organization, Qualification and Authority.  The
Servicer is a national banking association duly organized, validly existing and
in good standing under the laws of the United States of America, and is licensed
in each state to the extent necessary to ensure the enforceability of each
Commercial Real Estate Loan and to perform its duties and obligations under this
Agreement in accordance with the terms of this Agreement; the Servicer has the
full power, authority and legal right to execute and deliver this Agreement and
to perform in accordance herewith; the Servicer has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement; this Agreement constitutes the valid, legal, binding
obligation of the Servicer, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law);

 

(ii)                 No Conflicts.  Neither the execution and delivery of this
Agreement, nor the fulfillment of or compliance with the terms and conditions of
this Agreement by the Servicer, (v) conflicts with or results in a breach of any
of the terms, conditions or provisions of the Servicer’s articles of
association, as amended, or by laws; (w) conflicts with or results in a breach
of any material agreement or material instrument to which the Servicer is now a
party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Servicer to perform its obligations under this
Agreement in accordance with the terms hereof; (x) conflicts with or results in
a breach of any legal restriction if compliance therewith is necessary (1) to
ensure the enforceability of any Commercial Real Estate Loan, or (2) for the
Servicer to perform its obligations under this Agreement in accordance with the
terms hereof; (y) results in the violation of any law, rule, regulation, order,
judgment or decree to which the Servicer or its property is subject if
compliance therewith is necessary (1) to ensure the enforceability of any
Commercial Real Estate Loan, or (2) for the Servicer to perform its obligations
under this Agreement in accordance with the terms hereof; or (z) results in the
creation or imposition of any lien, charge or encumbrance that would have a
material adverse effect upon any of its properties pursuant to the terms of any
mortgage, contract, deed of trust or other instrument, or materially impairs the
ability of (1) the Issuer and the Companion Participation Holder to realize on
the Commercial Real Estate Loans, or (2) the Servicer to perform its obligations
hereunder;

 

84

--------------------------------------------------------------------------------



 

(iii)              No Litigation Pending.  There is no action, suit, or
proceeding pending or, to Servicer’s knowledge, threatened against the Servicer
which, either in any one instance or in the aggregate, would draw into question
the validity of this Agreement or the Commercial Real Estate Loans, or would be
likely to impair materially the ability of the Servicer to perform its duties
and obligations under the terms of this Agreement;

 

(iv)             No Consent Required.  No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority over the
Servicer is required for (x) the Servicer’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Servicer
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Servicer may not be
duly qualified to transact business as an entity or licensed in one or more
states if such qualification or licensing is not necessary (1) to ensure the
enforceability of any Commercial Real Estate Loan, or (2) for the Servicer to
perform its obligations under this Agreement in accordance with the terms
hereof;

 

(v)                No Default/Violation.  The Servicer is not in default with
respect to any order or decree of any court or any order, regulation or demand
of any federal, state, municipal or governmental agency, which, in the judgment
of the Servicer, will have consequences that would materially and adversely
affect the financial condition or operations of the Servicer or its properties
taken as a whole or its performance hereunder;

 

(vi)             E&O Insurance.  The Servicer currently maintains a fidelity
bond and errors and omissions insurance or self-insures, in either case meeting
the requirements of Section 3.05(c);

 

(b)       The Special Servicer hereby makes the following representations and
warranties to the each of the other parties hereto:

 

(i)                    Due Organization, Qualification and Authority.  The
Special Servicer is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Georgia, in good standing
and licensed in each state to the extent necessary to ensure the enforceability
of each Commercial Real Estate Loan and to perform its duties and obligations
under this Agreement in accordance with the terms of this Agreement; the Special
Servicer has the full power, authority and legal right to execute and deliver
this Agreement and to perform in accordance herewith; the Special Servicer has
duly authorized the execution, delivery and performance of this Agreement and
has duly executed and delivered this Agreement; this Agreement constitutes the
valid, legal, binding obligation of the Special Servicer, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
receivership, moratorium or other laws relating to or affecting the rights of
creditors generally and by general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);

 

(ii)                 No Conflicts.  Neither the execution and delivery of this
Agreement, nor the fulfillment of or compliance with the terms and conditions of
this Agreement by the

 

85

--------------------------------------------------------------------------------



 

Special Servicer, (v) conflicts with or results in a breach of any of the terms,
conditions or provisions of the Special Servicer’s articles of organization, as
amended, or operating agreement, as amended; (w) conflicts with or results in a
breach of any agreement or instrument to which the Special Servicer is now a
party or by which it (or any of its properties) is bound, or constitutes a
default or results in an acceleration under any of the foregoing if compliance
therewith is necessary (1) to ensure the enforceability of any Commercial Real
Estate Loan, or (2) for the Special Servicer to perform its obligations under
this Agreement in accordance with the terms hereof; (x) conflicts with or
results in a breach of any legal restriction if compliance therewith is
necessary (1) to ensure the enforceability of any Commercial Real Estate Loan,
or (2) for the Special Servicer to perform its obligations under this Agreement
in accordance with the terms hereof; (y) results in the violation of any law,
rule, regulation, order, judgment or decree to which the Special Servicer or its
property is subject if compliance therewith is necessary (1) to ensure the
enforceability of any Commercial Real Estate Loan, or (2) for the Special
Servicer to perform its obligations under this Agreement in accordance with the
terms hereof; or (z) results in the creation or imposition of any lien, charge
or encumbrance that would have a material adverse effect upon any of its
properties pursuant to the terms of any mortgage, contract, deed of trust or
other instrument, or materially impairs the ability of (1) the Issuer and the
Companion Participation Holder to realize on the Commercial Real Estate Loans,
or (2) the Special Servicer to perform its obligations hereunder;

 

(iii)              No Litigation Pending.  There is no action, suit, or
proceeding pending or, to Special Servicer’s knowledge, threatened against the
Special Servicer which, either in any one instance or in the aggregate, would
draw into question the validity of this Agreement or the Commercial Real Estate
Loans, or would be likely to impair materially the ability of the Special
Servicer to perform its duties and obligations under the terms of this
Agreement;

 

(iv)             No Consent Required.  No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority over the
Special Servicer is required for (x) the Special Servicer’s execution and
delivery of this Agreement, or (y) the consummation of the transactions of the
Special Servicer contemplated by this Agreement, or, to the extent required,
such consent, approval, authorization, order, registration, filing or notice has
been obtained, made or given (as applicable), except that the Special Servicer
may not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Commercial Real Estate
Loan, or (2) for the Special Servicer to perform its obligations under this
Agreement in accordance with the terms hereof.

 

(v)                No Default/Violation.  The Special Servicer is not in default
with respect to any order or decree of any court or any order, regulation or
demand of any federal, state, municipal or governmental agency, which, in the
judgment of the Special Servicer, will have consequences that would materially
and adversely affect the financial condition or operations of the Special
Servicer or its properties taken as a whole or its performance hereunder;

 

86

--------------------------------------------------------------------------------



 

(vi)             E&O Insurance.  The Special Servicer currently maintains a
fidelity bond and errors and omissions insurance or self-insures, in either case
meeting the requirements of Section 3.05(c) hereof.

 

(c)          The Issuer hereby makes the following representations and
warranties to the each of the other parties hereto:

 

(i)                    Due Authority.  The Issuer has the full power, authority
and legal right to execute and deliver this Agreement and to perform in
accordance herewith; the Issuer has duly authorized the execution, delivery and
performance of this Agreement and has duly executed and delivered this
Agreement; the Issuer has the right to authorize the Servicer to perform the
actions contemplated herein; this Agreement constitutes the valid, legal,
binding obligation of the Issuer, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, receivership, moratorium or other laws
relating to or affecting the rights of creditors generally and by general
principles of equity (regardless of whether such enforcement is considered in a
proceeding in equity or at law).

 

(ii)                 Non-Exempt Person.  The Issuer is a Non-Exempt Person.

 

(iii)              Anti-Money Laundering/International Trade Law Compliance.  As
of the date of this Agreement, each Remittance Date or payment date under
Section 3.02 or Section 3.03, and at all times until the Agreement has been
terminated and all amounts hereunder have been paid in full, that: (A) no
Covered Entity (1) is a Sanctioned Person; (2) has any of its assets in a
Sanctioned Country or in the possession, custody or control of a Sanctioned
Person in violation of any Anti-Terrorism Law; (3) does business in or with, or
derives any of its income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any Anti-Terrorism Law;
or (4) engages in any dealings or transactions prohibited by any Anti-Terrorism
Law; (B) the proceeds of this Agreement will not be used to fund any operations
in, finance any investments or activities in, or, make any payments to, a
Sanctioned Country or Sanctioned Person in violation of any Law; (C) the funds
used to pay the Servicer are not derived from any unlawful activity; and
(D) each Covered Entity is in compliance with, and no Covered Entity engages in
any dealings or transactions prohibited by, any Laws, including but not limited
to any Anti-Terrorism Laws. The Issuer covenants and agrees that it shall
immediately notify the Servicer in writing upon the occurrence of a Reportable
Compliance Event.

 

(iv)             Ownership of Collateral Interests.  The Issuer is the
beneficial owner of the Collateral Interests and has the right to perform the
actions contemplated herein.

 

(v)                No Conflicts.  Neither the execution and delivery of this
Agreement, nor the fulfillment of or compliance with the terms and conditions of
this Agreement by the Issuer:  (v) conflicts with or results in a breach of any
of the terms, conditions or provisions of the Issuer’s Governing Documents;
(w) conflicts with or results in a breach of any agreement or instrument to
which the Issuer is now a party or by which it (or any of its properties) is
bound, or constitutes a default or results in an acceleration under any of the
foregoing if compliance therewith is necessary (1) to ensure the enforceability
of any Commercial Real Estate Loan, or (2) for the Issuer to perform its
obligations under

 

87

--------------------------------------------------------------------------------



 

this Agreement in accordance with the terms hereof; (x) conflicts with or
results in a breach of any legal restriction if compliance therewith is
necessary (1) to ensure the enforceability of any Commercial Real Estate Loan,
or (2) for the Issuer to perform its obligations under this Agreement in
accordance with the terms hereof; (y) results in the violation of any law, rule,
regulation, order, judgment or decree to which the Issuer or its property is
subject if compliance therewith is necessary (1) to ensure the enforceability of
any Commercial Real Estate Loan, or (2) for the Issuer to perform its
obligations under this Agreement in accordance with the terms hereof; or
(z) results in the creation or imposition of any lien, charge or encumbrance
that would have a material adverse effect upon any of its properties pursuant to
the terms of any mortgage, contract, deed of trust or other instrument, or
materially impairs the ability of (1) the Issuer and the Companion Participation
Holder to realize on the Commercial Real Estate Loans, or (2) the Issuer to
perform its obligations hereunder.

 

(vi)             No Litigation Pending.  There is no action, suit, or proceeding
pending or, to Issuer’s knowledge, threatened against the Issuer which, either
in any one instance or in the aggregate, would draw into question the validity
of this Agreement or the Commercial Real Estate Loans, or would be likely to
impair materially the ability of the Issuer to perform its duties and
obligations under the terms of this Agreement.

 

(vii)          No Consent Required.  No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority over the
Issuer is required for (x) the Issuer’s execution and delivery of this
Agreement, or (y) the consummation of the transactions of the Issuer
contemplated by this Agreement, or, to the extent required, such consent,
approval, authorization, order, registration, filing or notice has been
obtained, made or given (as applicable), except that the Issuer may not be duly
qualified to transact business as a foreign company or licensed in one or more
states if such qualification or licensing is not necessary (1) to ensure the
enforceability of any Commercial Real Estate Loan, or (2) for the Issuer to
perform its obligations under this Agreement in accordance with the terms
hereof.

 

(viii)       No Default/Violation.  The Issuer is not in default with respect to
any order or decree of any court or any order, regulation or demand of any
federal, state, municipal or governmental agency, which default would materially
and adversely affect the ability of the Issuer to perform its obligations
hereunder.

 

(ix)             Commercial or Multifamily Loans.  The Commercial Real Estate
Loans relate to or are comprised of only commercial or multifamily loans, the
proceeds of which loans were used primarily for commercial or multifamily
purposes and not for personal, single family or single household purposes.

 

(d)         The Collateral Manager hereby makes the following representations
and warranties to each of the other parties hereto:

 

(i)                    Due Organization, Qualifications and Authority. The
Collateral Manager is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware.  The
Collateral Manager has the full power,

 

88

--------------------------------------------------------------------------------



 

authority and legal right to execute and deliver this Agreement and to perform
in accordance herewith; the Collateral Manager has duly authorized the
execution, delivery and performance of this Agreement and has duly executed and
delivered this Agreement; this Agreement constitutes the valid, legal, binding
obligation of the Collateral Manager, except as enforceability may be limited
by:  (A) bankruptcy, insolvency, reorganization, receivership, moratorium or
other laws relating to or affecting the rights of creditors generally; (B) by
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law); and (C) public policy
considerations regarding the enforceability of provisions providing or
purporting to provide indemnification or contribution with respect to violations
of securities laws.

 

(ii)                 No Conflicts.  Neither the execution and delivery of this
Agreement, nor the fulfillment of or compliance with the terms and conditions of
this Agreement by the Collateral Manager, (v) conflicts with or results in a
breach of any of the terms, conditions or provisions of the Collateral Manager’s
certificate of formation, as amended, or limited liability company agreement, as
amended; (w) conflicts with or results in a breach of any agreement or
instrument to which the Collateral Manager is now a party or by which it (or any
of its properties) is bound, or constitutes a default or results in an
acceleration under any of the foregoing if compliance therewith is necessary for
the Collateral Manager to perform its obligations under this Agreement in
accordance with the terms hereof; (x) conflicts with or results in a breach of
any legal restriction if compliance therewith is necessary for the Collateral
Manager to perform its obligations under this Agreement in accordance with the
terms hereof; or (y) results in the violation of any law, rule, regulation,
order, judgment or decree to which the Collateral Manager or its property is
subject if compliance therewith is necessary for the Collateral Manager to
perform its obligations under this Agreement in accordance with the terms
hereof.

 

(iii)              No Litigation Pending.  There is no action, suit, or
proceeding pending or, to the Collateral Manager’s knowledge, threatened against
the Collateral Manager which, either in any one instance or in the aggregate,
would draw into question the validity of this Agreement or the Commercial Real
Estate Loans, or would be likely to impair materially the ability of the
Collateral Manager to perform its duties and obligations under the terms of this
Agreement.

 

(iv)             No Consent Required.  No consent, approval, authorization or
order of, or registration or filing with, or notice to, any court or
governmental agency or body having jurisdiction or regulatory authority over the
Collateral Manager is required for (x) the Collateral Manager’s execution and
delivery of this Agreement, or (y) the consummation of the transactions of the
Collateral Manager contemplated by this Agreement, or, to the extent required,
such consent, approval, authorization, order, registration, filing or notice has
been obtained, made or given (as applicable), except that the Collateral Manager
may not be duly qualified to transact business as a foreign limited liability
company or licensed in one or more states if such qualification or licensing is
not necessary (1) to ensure the enforceability of any Commercial Real Estate
Loan, or (2) for the Collateral Manager to perform its obligations under this
Agreement in accordance with the terms hereof.

 

89

--------------------------------------------------------------------------------



 

(v)                No Default/Violation.  The Collateral Manager is not in
default with respect to any order or decree of any court or any order,
regulation or demand of any federal, state, municipal or governmental agency,
which default would materially and adversely affect the ability of the
Collateral Manager to perform its obligations hereunder.

 

(e)                      The representations and warranties of the Servicer, the
Special Servicer, the Collateral Manager and the Issuer set forth in this
Section 7.01 shall survive until the termination of this Agreement.

 

Section 7.02                                               Servicer Termination
Event.  Any one of the following events shall be a “Servicer Termination Event”:

 

(a)                     any failure (i) by the Servicer to remit to the Note
Administrator the amount required to be so remitted by the Servicer on any
Remittance Date pursuant to Section 3.03(b)(x) of this Agreement, which
continues unremedied by the Servicer by 11:00 a.m. on the following Business
Day, (ii) by the Special Servicer to remit to the Issuer or its nominee any
payment required to be so remitted by the Servicer or the Special Servicer, as
the case may be, under the terms of this Agreement, when and as due which
continues unremedied by the Servicer or the Special Servicer, as the case may
be, for a period of two (2) Business Days after the date on which such
remittance was due, or (iii) by the Servicer to remit to the Seller or a
Companion Participation Holder any payment required to be so remitted by the
Servicer under the terms of this Agreement, when and as due which continues
unremedied by the Servicer for a period of two (2) Business Days after the date
on which such remittance was due; or

 

(b)                     any failure by the Advancing Agent to make a Servicing
Advance in a circumstance that Section 5.02(c) of this Agreement requires
termination of the Special Servicer;

 

(c)                      any failure on the part of the Servicer or the Special
Servicer, as the case may be, duly to observe or perform in any material respect
any other of the covenants or agreements on the part of the Servicer or the
Special Servicer, as the case may be, contained in this Agreement, or any
representation or warranty set forth by the Servicer or the Special Servicer, as
the case may be, in Section 7.01 shall be untrue or incorrect in any material
respect, and, in either case, such failure or breach materially and adversely
affects the value of any Commercial Real Estate Loan or the priority of the lien
on any Commercial Real Estate Loans or the interest of the Issuer therein, which
in either case continues unremedied for a period of thirty (30) days after the
date on which written notice of such failure or breach, requiring the same to be
remedied, shall have been given to the Servicer or the Special Servicer, as the
case may be, by the Issuer (or the Collateral Manager acting on behalf of the
Issuer) (or such extended period of time approved by the Issuer (or the
Collateral Manager acting on behalf of the Issuer) provided that the Servicer or
the Special Servicer, as the case may be, is diligently proceeding in good faith
to cure such failure or breach); or

 

(d)                     a decree or order of a court or agency or supervisory
authority having jurisdiction in respect of the Servicer or the Special
Servicer, as the case may be, for the commencement of an involuntary case under
any present or future federal or state bankruptcy,

 

90

--------------------------------------------------------------------------------



 

insolvency or similar law, for the appointment of a conservator or receiver or
liquidator in any insolvency, readjustment of debt, marshaling of assets and
liabilities or similar proceedings, or for the winding-up or liquidation of its
affairs shall have been entered against the Servicer or the Special Servicer, as
the case may be, and such decree or order shall remain in force undischarged or
unstayed for a period of sixty (60) days; or

 

(e)                      the Servicer or the Special Servicer, as the case may
be, shall consent to the appointment of a conservator or receiver or liquidator
in any insolvency, readjustment of debt, marshalling of assets and liabilities
or similar proceedings of or relating to the Servicer or the Special Servicer,
as the case may be, or relating to all or substantially all of such entity’s
property; or

 

(f)                       the Servicer or the Special Servicer, as the case may
be, shall admit in writing its inability to pay its debts generally as they
become due, file a petition to take advantage of any applicable federal or state
bankruptcy, insolvency or similar law, make an assignment for the benefit of its
creditors or voluntarily suspend payment of its obligations; or

 

(g)                      the Servicer or the Special Servicer, as the case may
be, receives actual knowledge that any Rating Agency has (A) qualified,
downgraded or withdrawn its rating or ratings of one or more classes of Notes,
or (B) placed one or more classes of Notes on “watch status” in contemplation of
a rating downgrade or withdrawal (and such qualification, downgrade, withdrawal
or “watch status” placement has not been withdrawn by such Rating Agency within
sixty (60) days of the date that the Servicer or the Special Servicer, as the
case may be, obtained such actual knowledge) and, in the case of either of
clauses (A) or (B) above, publicly citing servicing concerns with the Servicer
or the Special Servicer, as the case may be, as the sole or material factor in
such rating action; or

 

(h)                     the Servicer or, following removal or resignation of the
Special Servicer, any successor to the Special Servicer, ceases to be a
Qualified Servicer,

 

then, and in each and every case, so long as the applicable Servicer Termination
Event has not been remedied, (i) the Issuer (or the Collateral Manager acting on
behalf of the Issuer) may, or (ii) in the case of a Servicer Termination Event
with respect to the Special Servicer that materially and adversely affects any
Companion Participation Holder, the Issuer shall, at the direction of such
Companion Participation Holder, or (iii) in the case of a Servicer Termination
Event with respect to the Special Servicer under clause (b) above, the Note
Administrator shall, by notice in writing to the Servicer (if such Servicer
Termination Event is with respect to the Servicer) or the Special Servicer (if
such Servicer Termination Event is with respect to the Special Servicer), as the
case may be, in addition to whatever rights the Issuer may have at law or in
equity, including injunctive relief and specific performance, terminate all of
the rights and obligations of the Servicer or the Special Servicer, as the case
may be, under this Agreement and in and to the Collateral Interests and the
related Commercial Real Estate Loans and the proceeds thereof, without the
Issuer (or the Collateral Manager acting on behalf of the Issuer) incurring any
penalty or fee of any kind whatsoever in connection therewith; provided,
however, that such termination shall be without prejudice to any rights of the
Servicer or the Special Servicer, as the case may be, relating to the payment of
its Servicing Fees, Special Servicing Fees, Additional Servicing Compensation,
Additional Special Servicing Compensation and the reimbursement of

 

91

--------------------------------------------------------------------------------



 

any Servicing Advance or Servicing Expense which have been made by it under the
terms of this Agreement through and including the date of such termination. 
Except as otherwise expressly provided in this Agreement, no remedy provided for
by this Agreement shall be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Event of Default.  On or after the
receipt by the Servicer or the Special Servicer, as the case may be, of such
written notice of termination from the Issuer (or the Collateral Manager acting
on behalf of the Issuer), all authority and power of the Servicer or the Special
Servicer, as the case may be, under this Agreement, whether with respect to the
Collateral Interests and the related Commercial Real Estate Loans, any
Participations or otherwise, shall pass to and be vested in the Trustee, and the
Servicer or the Special Servicer, as applicable, agrees to cooperate with the
Trustee in effecting the termination of the responsibilities and rights
hereunder of the Servicer or the Special Servicer, including, without
limitation, the transfer of the Servicing Files and the funds held in the
Accounts as set forth in Section 8.01.

 

The Issuer (or the Collateral Manager acting on behalf of the Issuer) may waive
any Servicer Termination Event (other than a Servicer Termination Event under
clause (b), (g), or (h) above), as the case may be, in the performance of its
obligations hereunder and its consequences provided that no waiver shall be
effective without the consent of the Note Administrator, which may be withheld
in its sole discretion.  Upon any such waiver of a past default, such default
shall cease to exist, and any Servicer Termination Event arising therefrom shall
be deemed to have been remedied for every purpose of this Agreement.  No such
waiver shall extend to any subsequent or other default or impair any right
consequent thereon except to the extent expressly so waived.

 

Section 7.03                                               Termination of the
Special Servicer by the Collateral Manager.  The Collateral Manager (or, with
respect to a Non-CLO Controlled Collateral Interest, the holder of the related
Controlling Companion Participation) shall be entitled to terminate the rights
and obligations of the Special Servicer under this Agreement with respect to any
Collateral Interest related to a Serviced Commercial Real Estate Loan and the
related Commercial Real Estate Loan, with or without cause, upon ten
(10) Business Days’ notice to the Issuer, Special Servicer, the Servicer, the
Note Administrator and the Trustee; provided that (a) such removal is subject to
Section 5.03 and Section 6.02 hereof, (b) all applicable costs and expenses of
any such termination made by the Collateral Manager (or, with respect to a
Non-CLO Controlled Collateral Interest, the holder of the related Controlling
Companion Participation) without cause shall be paid by the Collateral Manager
(or, with respect to a Non-CLO Controlled Collateral Interest, the holder of the
related Controlling Companion Participation), (c) all applicable accrued and
unpaid Special Servicing Fees, Additional Special Servicing Compensation and
Servicing Expenses owed to the Special Servicer are paid in full, (d) the
terminated Special Servicer shall retain the right to receive any
indemnifications amounts, and any applicable Liquidation Fees and Workout Fees
earned by it and, in each case, payable to it in accordance with the terms
hereof and (e) satisfaction of the Rating Agency Condition with respect to the
appointment of any successor thereto; provided, however, that, if a Commercial
Real Estate Loan was being administered by the Special Servicer at the time of
termination, the terminated Special Servicer and the successor Special Servicer
shall agree to apportion the applicable Liquidation Fee or Workout Fee, if any,
between themselves in a manner that reflects

 

92

--------------------------------------------------------------------------------



 

their relative contributions in earning the fee and if such parties are unable
to agree on such allocation, the Liquidation Fee or Workout Fee shall be
apportioned on the basis of the number of months that each administered such
Specially Serviced Loan, over a period commencing on the date the Commercial
Real Estate Loan became a Specially Serviced Loan and ending on the date of the
final liquidation of such Specially Serviced Loan or the closing date of the
related workout, as applicable.

 

Section 7.04                                               [Reserved]

 

Section 7.05                                               [Reserved]

 

Section 7.06                                               [Reserved]

 

Section 7.07                                               Note
Administrator/Trustee Termination Event.  As used herein, a “Note
Administrator/Trustee Termination Event” means any one of the following:

 

(a)                     any failure on the part of the Note Administrator or the
Trustee, as applicable, duly to observe or perform in any material respect any
of the covenants or agreements on the part of the Note Administrator or Trustee,
as applicable, contained in this Agreement, or any representation or warranty
set forth by the Trustee in Section 7.01 shall be untrue or incorrect in any
material respect, and, in either case, such failure or breach materially and
adversely affects the value of any Commercial Real Estate Loan or the priority
of the lien on any Commercial Real Estate Loans or the interest of the Issuer
therein, which in either case continues unremedied for a period of thirty (30)
days after the date on which written notice of such failure or breach, requiring
the same to be remedied, shall have been given to the Note Administrator or the
Trustee, as applicable, by the Issuer (or the Collateral Manager acting on
behalf of the Issuer) (or such extended period of time approved by the Issuer
(or the Collateral Manager acting on behalf of the Issuer)); provided that the
Note Administrator or the Trustee, as applicable, is diligently proceeding in
good faith to cure such failure or breach); or

 

(b)                     a decree or order of a court or agency or supervisory
authority having jurisdiction in respect of the Note Administrator or the
Trustee, as applicable, for the commencement of an involuntary case under any
present or future federal or state bankruptcy, insolvency or similar law, for
the appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshalling of assets and liabilities or similar
proceedings, or for the winding-up or liquidation of its affairs shall have been
entered against the Note Administrator or the Trustee, as applicable, and such
decree or order shall remain in force undischarged or unstayed for a period of
sixty (60) days; or

 

(c)                      the Note Administrator or the Trustee, as applicable,
shall consent to the appointment of a conservator or receiver or liquidator in
any insolvency, readjustment of debt, marshalling of assets and liabilities or
similar proceedings of or relating to the Note Administrator or the Trustee, as
applicable, or relating to all or substantially all of its property; or

 

(d)                     the Note Administrator or the Trustee, as applicable,
shall admit in writing its inability to pay its debts generally as they become
due, file a petition to take advantage of

 

93

--------------------------------------------------------------------------------



 

any applicable federal or state bankruptcy, insolvency or similar law, make an
assignment for the benefit of its creditors or voluntarily suspend payment of
its obligations; or

 

(e)                      the Trustee no longer qualifies as a Qualified Trustee
or the Note Administrator no longer satisfies the standards set forth in the
definition of Qualified Trustee.

 

then, and in each and every case, so long as an Event of Default with respect to
the Note Administrator or the Trustee, as applicable, shall not have been
remedied, the Issuer (or the Collateral Manager acting on behalf of the Issuer)
may, by notice in writing to the Note Administrator or the Trustee, as
applicable, in addition to whatever rights the Issuer may have at law or in
equity, including injunctive relief and specific performance, terminate all of
the rights and obligations of the Note Administrator or the Trustee, as
applicable, under this Agreement and in and to the Collateral Interests or the
related Commercial Real Estate Loans and the proceeds thereof, without the
Issuer (or the Collateral Manager acting on behalf of the Issuer) incurring any
penalty or fee of any kind whatsoever in connection therewith; provided,
however, that such termination shall be without prejudice to any rights of the
Note Administrator or the Trustee, as applicable, relating to the payment of any
compensation due hereunder or the reimbursement of any Servicing Advance or
Servicing Expense which have been made by it under the terms of this Agreement
through and including the date of such termination.  Except as otherwise
expressly provided in this Agreement, no remedy provided for by this Agreement
shall be exclusive of any other remedy, and each and every remedy shall be
cumulative and in addition to any other remedy, and no delay or omission to
exercise any right or remedy shall impair any such right or remedy or shall be
deemed to be a waiver of any Event of Default.  On or after the receipt by the
Note Administrator or the Trustee, as applicable, of such written notice of
termination from the Issuer (or the Collateral Manager on behalf of the Issuer),
all authority and power of the Note Administrator or the Trustee, as applicable,
under this Agreement, whether with respect to the Collateral Interests or the
Commercial Real Estate Loans or otherwise, shall pass to and be vested in the
Issuer, and the Note Administrator or the Trustee, as applicable, agrees to
cooperate with the Issuer (or the Collateral Manager on behalf of the Issuer) in
effecting the termination of the responsibilities and rights hereunder of the
Note Administrator or the Trustee, as applicable.

 

The Issuer (or the Collateral Manager on behalf of the Issuer) may waive any
default by the Note Administrator or the Trustee, as applicable, in the
performance of its obligations hereunder and its consequences.  Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

 

Section 7.08                 Trustee to Act; Appointment of Successor.  (a)   No
appointment of a successor to the Servicer or the Special Servicer hereunder
shall be effective until the assumption by such successor of all the Servicer’s
or Special Servicer’s responsibilities, duties and liabilities hereunder.

 

(b)                     Notwithstanding anything herein to the contrary, the
Trustee may, if it shall be unwilling to so act, or shall, if it is unable to so
act or if the Noteholders entitled to a

 

94

--------------------------------------------------------------------------------



 

majority of the voting rights so request in writing to the Trustee or if the
Trustee is not a Qualified Servicer, promptly appoint a Qualified Servicer as
the successor to the Servicer or Special Servicer, as the case may be, of all of
the responsibilities, duties and liabilities of the Servicer or the Special
Servicer, as the case may be, hereunder.  Pending appointment of a successor to
the Servicer or the Special Servicer, as the case may be, hereunder, unless the
Trustee shall be prohibited by law from so acting or is unable to act, the
Trustee shall act in such capacity as hereinabove provided.  In connection with
any such appointment and assumption described herein, the Trustee may make such
arrangements for the compensation of such successor out of payments on the
Commercial Real Estate Loans or otherwise as it and such successor shall agree;
provided, however, the Trustee is hereby authorized to make arrangements for
payment of increased compensation (including in the event that the Trustee or an
affiliate of the Trustee is the successor Servicer or Special Servicer) at
whatever market rate is reasonably necessary to identify and retain an
acceptable successor Servicer or Special Servicer, as the case may be. Any such
increased compensation shall be an expense of the Issuer.

 

Section 7.09                                               Collateral Manager
Termination Event.  As used herein, a “Collateral Manager Termination Event”
means any one of the following:

 

(a)                                 any failure by the Collateral Manager to
timely make any payment or reimbursement, as the case may be, under the terms of
this Agreement when and as due, which continues unremedied by the Collateral
Manager for a period of two (2) Business Days after the date on which such
payment or reimbursement was due; or

 

(b)                                 any failure on the part of the Collateral
Manager duly to observe or perform in any material respect any of the covenants
or agreements on the part of the Collateral Manager contained in this Agreement,
or any representation or warranty set forth by the Collateral Manager in
Section 7.01 shall be untrue or incorrect in any material respect, and, in
either case, such failure or breach materially and adversely affects the value
of any Commercial Real Estate Loan or the priority of the lien on any Commercial
Real Estate Loans or the interest of the Issuer therein, which in either case
continues unremedied for a period of thirty (30) days after the date on which
written notice of such failure or breach, requiring the same to be remedied,
shall have been given to the Collateral Manager by the Issuer (or such extended
period of time approved by the Issuer; provided that the Collateral Manager is
diligently proceeding in good faith to cure such failure or breach); or

 

(c)                                  a decree or order of a court or agency or
supervisory authority having jurisdiction in respect of the Collateral Manager
for the commencement of an involuntary case under any present or future federal
or state bankruptcy, insolvency or similar law, for the appointment of a
conservator or receiver or liquidator in any insolvency, readjustment of debt,
marshaling of assets and liabilities or similar proceedings, or for the
winding-up or liquidation of its affairs shall have been entered against
Collateral Manager and such decree or order shall remain in force undischarged
or unstayed for a period of sixty (60) days; or

 

(d)                                 the Collateral Manager shall consent to the
appointment of a conservator or receiver or liquidator in any insolvency,
readjustment of debt, marshaling of assets and

 

95

--------------------------------------------------------------------------------



 

liabilities or similar proceedings of or relating to the Collateral Manager or
relating to all or substantially all of its property; or

 

(e)                                  the Collateral Manager shall admit in
writing its inability to pay its debts generally as they become due, files a
petition to take advantage of any applicable federal or state bankruptcy,
insolvency or similar law, make an assignment for the benefit of its creditors
or voluntarily suspends payment of its obligations; or

 

(f)                                   the Collateral Manager receives actual
knowledge that any Rating Agency has (i) qualified, downgraded or withdrawn its
rating or ratings of one or more Classes of Notes, or (ii) placed one or more
Classes of Notes on “watch status” in contemplation of a rating downgrade or
withdrawal (and such qualification, downgrade, withdrawal or “watch status”
placement has not been withdrawn by such Rating Agency within sixty days of the
date that the Collateral Manager obtained such actual knowledge) and, in the
case of either of clauses (i) or (ii) above, citing servicing concerns with the
Collateral Manager or the Collateral Manager, as the case may be, as the sole or
material factor in such rating action;

 

then, and in each and every case, so long as a Collateral Manager Termination
Event shall not have been remedied, the Issuer may, by notice in writing to the
Collateral Manager in addition to whatever rights the Issuer may have at law or
in equity, including injunctive relief and specific performance, terminate all
of the rights and obligations of the Collateral Manager under this Agreement and
in and to the Collateral Interests and related Real Estate Loans and the
proceeds thereof, without the Issuer incurring any penalty or fee of any kind
whatsoever in connection therewith; provided, however, that such termination
shall be without prejudice to any rights of the Collateral Manager relating to
the reimbursement of any Servicing Expense which have been made by it under the
terms of this Agreement through and including the date of such termination. 
Except as otherwise expressly provided in this Agreement, no remedy provided for
by this Agreement shall be exclusive of any other remedy, and each and every
remedy shall be cumulative and in addition to any other remedy, and no delay or
omission to exercise any right or remedy shall impair any such right or remedy
or shall be deemed to be a waiver of any Collateral Manager Termination Event. 
On or after the receipt by the Collateral Manager of such written notice of
termination from the Issuer, all authority and power of the Collateral Manager
under this Agreement, whether with respect to the Collateral Interests or the
Real Estate Loans or otherwise, shall pass to and be vested in the Issuer, and
the Collateral Manager agrees to cooperate with the Issuer in effecting the
termination of the responsibilities and rights hereunder of the Collateral
Manager.

 

The Issuer may waive any Collateral Manager Termination Event.  Upon any such
waiver of a past default, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been remedied for every
purpose of this Agreement.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon except to the extent
expressly so waived.

 

Section 7.10                                               Closing Conditions;
Issuer Covenants.

 

(a)                                 Contemporaneously with the execution of this
Agreement and from time to time as necessary during the term of the Agreement,
the Issuer and any Companion Participation Holder shall deliver to each of the
Servicer, Special Servicer and the Collateral

 

96

--------------------------------------------------------------------------------



 

Manager, with a copy to the Note Administrator, evidence satisfactory to each of
the Servicer, Special Servicer and the Collateral Manager substantiating that it
is not a Non-Exempt Person and that the Servicer, Special Servicer and the
Collateral Manager is not obligated under applicable law to withhold Taxes on
sums paid to it with respect to the Collateral Interests, the related Commercial
Real Estate Loans or otherwise under this Agreement. Without limiting the effect
of the foregoing, provided it is a Qualified REIT Subsidiary at the time of the
execution of this Agreement, (A) the Issuer shall satisfy the requirements of
the preceding sentence by furnishing to each of the Servicer, Special Servicer
and the Collateral Manager, with a copy to the Note Administrator, an IRS
Form W-9 and (B) if the Issuer ceases to be a Qualified REIT Subsidiary or
entity disregarded as separate from a REIT (for U.S. federal income tax
purpose), then the Issuer shall satisfy the requirements of the preceding
sentence by furnishing to each of the Servicer, and the Special Servicer and the
Collateral Manager, with a copy to the Note Administrator, an IRS
Form W-8ECI, IRS Form W-8EXP, IRS Form W-8IMY (with appropriate statements), IRS
Form W-8BEN-E or successor forms, as may be required from time to time, duly
executed by the Issuer, as evidence of such Issuer’s exemption from the
withholding of United States tax with respect thereto. Each of the Servicer,
Special Servicer and the Collateral Manager shall not be obligated to make any
payments hereunder to the Issuer or any Companion Participation Holder until the
Issuer or such Companion Participation Holder, as the case may be, shall have
furnished to each of the Servicer, Special Servicer and the Collateral Manager
the requested forms, certificates, statements or documents.

 

(b)                                 The obligations of each of the Servicer, the
Special Servicer and the Collateral Manager under this Agreement or any
transaction contemplated hereby shall be subject to Issuer’s compliance with all
Laws, including Anti-Terrorism Laws, and the continued truthfulness and
completeness of Issuer’s representations and warranties found in
Section 7.01(c)(ii) and (iii).

 

Section 7.11                                               Post-Closing
Performance Conditions.

 

The Servicer, the Special Servicer and the Issuer (or the Collateral Manager
acting on behalf of the Issuer) agree to cooperate with reasonable requests made
by the Servicer or the Special Servicer or the Issuer (or the Collateral Manager
acting on behalf of the Issuer), as applicable, after signing this Agreement to
the extent reasonably necessary for the other to comply with laws and
regulations applicable to financial institutions in connection with this
transaction (e.g., the USA PATRIOT Act, OFAC and related regulations).

 

ARTICLE VIII

 

TERMINATION; TRANSFER OF COLLATERAL INTERESTS

 

Section 8.01                                               Termination of
Agreement.  (a)  Subject to the appointment of a Successor and the acceptance of
such appointment by such Successor pursuant to Error! Reference source not
found., this Agreement may be terminated by the Issuer, at the direction of the
Collateral Manager, with respect to any or all of the Commercial Real Estate
Loans only (i) upon thirty (30) days written notice to the Servicer or without
cause upon thirty (30) days written notice to the Special Servicer, or (ii) in
connection with a transfer described in Section 8.02 upon thirty (30) days prior
written notice.  Subject to the appointment of a Successor and

 

97

--------------------------------------------------------------------------------



 

the acceptance of such appointment by such Successor pursuant to
Section 6.03(b), the Servicer or the Special Servicer, as the case may be, may
resign from its duties and obligations hereunder with respect to any Commercial
Real Estate Loans, without cause, upon thirty (30) days written notice to the
Issuer.

 

(b)                     Termination pursuant to this Section or as otherwise
provided herein shall be without prejudice to any rights of the Issuer, the Note
Administrator, the Trustee, the Servicer, the Special Servicer or any Companion
Participation Holder, as the case may be, which may have accrued through the
date of termination hereunder.  Upon such termination, the Servicer shall
(i) remit all funds in the related Accounts to the Issuer or such other Person
designated by the Issuer, net of accrued Servicing Fees, Additional Servicing
Compensation, Additional Special Servicing Compensation, Special Servicing Fees,
Workout Fees or Liquidation Fees, Servicing Advances or Servicing Expenses
through the termination date to which the Servicer and/or Special Servicer would
be entitled to payment or reimbursement hereunder; (ii) deliver all related
Servicing Files to the successor servicer or to Persons designated by the
Trustee; and (iii) fully cooperate with the Trustee, the Note Administrator and
any new servicer or special servicer to effectuate an orderly transition of
Servicing or Special Servicing of the related Commercial Real Estate Loans. 
Upon such termination, any Servicing Fees, Special Servicing Fees, Workout Fees,
Liquidation Fees, Additional Servicing Compensation, Additional Special
Servicing Compensation, Servicing Advances (with interest thereon at the Advance
Rate), Servicing Expenses (with interest thereon at the Advance Rate) which
remain unpaid or unreimbursed after the Servicer or the Special Servicer, as the
case may be, has netted out such amounts pursuant to the preceding sentence,
shall be remitted by the Issuer to the Servicer or the Special Servicer, as the
case may be, within ten (10) Business Days after the Issuer’s receipt of an
itemized invoice therefor to the extent the Servicer or the Special Servicer, as
applicable, is terminated without cause.

 

Section 8.02                                               Transfer of
Collateral Interests.  (a)  The Servicer or the Special Servicer, as the case
may be, acknowledges that any or all of the Collateral Interests may be sold,
transferred, assigned or otherwise conveyed by the Issuer to any third party
pursuant to the terms and conditions of this Agreement and the Indenture without
the consent or approval of the Servicer or the Special Servicer, as the case may
be.  Any such transfer shall constitute a termination of this Agreement with
respect to such Collateral Interest and any Companion Participation, subject to
the Issuer’s notice requirements under Section 8.01(a).  The Issuer acknowledges
that the Servicer or the Special Servicer, as the case may be, shall not be
obligated to perform Servicing or Special Servicing, as applicable, with respect
to such transferred Collateral Interests (or any related Companion
Participation) for any such third party unless and until the Servicer or the
Special Servicer, as applicable, and such third party execute a servicing
agreement having terms which are mutually agreeable to the Servicer or the
Special Servicer, as applicable, and such third party; provided, however, no
such third party shall be obligated to engage the Servicer or the Special
Servicer, as the case may be, to perform Servicing or Special Servicing with
respect to the transferred Collateral Interests (or any related Companion
Participation) (or be liable for any of the obligations of Issuer hereunder).

 

(b)                     Until the Servicer or the Special Servicer, as the case
may be, receives written notice from the Issuer of the sale, transfer,
assignment or conveyance of one or more Collateral Interests, the Issuer shall
be presumed to be the owner and holder of such Collateral

 

98

--------------------------------------------------------------------------------



 

Interests, the Servicer or the Special Servicer, as the case may be, shall
continue to earn Servicing Fees, Special Servicing Fees, Workout Fees,
Liquidation Fees, Additional Servicing Compensation, Additional Special
Servicing Compensation and any other compensation hereunder with respect to such
Collateral Interests (or any related Companion Participations as provided
herein) and the Servicer shall continue to remit payments and other collections
in respect of such Collateral Interests to the Issuer or the Note Administrator,
as applicable, pursuant to the terms and provisions hereof.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

Section 9.01                                               Amendment; Waiver. 
This Agreement contains the entire agreement between the parties relating to the
subject matter hereof, and no term or provision hereof may be amended or waived
except from time to time by:

 

(a)                     The mutual agreement of the Issuer, the Collateral
Manager the Note Administrator, the Trustee, the Advancing Agent, the Servicer
and the Special Servicer, without the consent of any of the Noteholders or the
Rating Agencies, (i) to cure any ambiguity, (ii) to correct or supplement any
provision herein which may be inconsistent with any other provision herein or in
the Offering Memorandum, (iii) to add any other provisions with respect to
matters or questions arising under this Agreement or (iv) for any other purpose
provided, that such action shall not adversely affect in any material respect
the interests of any Noteholder without the consent of such Noteholder.

 

(b)                     The Issuer, the Collateral Manager, the Note
Administrator, the Trustee, the Servicer and the Special Servicer, and with the
written consent of the Noteholders evidencing, in the aggregate, not less than a
majority of the Voting Rights of the Noteholders for the purpose of adding any
provisions to or changing in any manner or eliminating any provisions of this
Agreement that materially and adversely affect the rights of the Noteholders;
provided, however, that no such amendment shall (i) reduce in any manner the
amount of, delay the timing of or change the manner in which payments received
on or with respect to the Commercial Real Estate Loans are required to be
distributed with respect to any Underlying Note without the consent of the
Noteholders, (ii) adversely affect in any material respect the interests of the
holders of a Class of Notes in a manner other than as set forth in (i) above
without the consent of the holders of such Class of Notes evidencing, in the
aggregate, not less than 51% of the Voting Rights of such Class of Notes;
(iii) reduce the aforesaid percentages of Voting Rights of the Notes, the
holders of which are required to consent to any such amendment without the
consent of 51% of the holders of any affected Class of Notes of then outstanding
or, (iv) alter the obligations of the Issuer to make an advance or to alter the
Servicing Standard set forth herein.

 

(c)                      It shall not be necessary for the consent of
Noteholders under this Section to approve the particular form of any proposed
amendment, but it shall be sufficient if such consent shall approve the
substance thereof.  The manner of obtaining such consents and of evidencing the
authorization of the execution thereof by Noteholders shall be subject to such
reasonable regulations as the Issuer may prescribe.

 

99

--------------------------------------------------------------------------------



 

(d)                     In connection with any proposed amendment hereto, the
Trustee, the Note Administrator, the Servicer and the Special Servicer (i) shall
each be entitled to receive such officer’s certificates as required for
amendments to and pursuant to this Agreement, and (ii) shall not be required to
enter into any amendment that affects its obligations, rights, or indemnities
hereunder.

 

(e)                      No amendment of this Agreement shall adversely affect
in any material respect the interests of any Companion Participation Holder
without the consent of such Companion Participation Holder.

 

(f)                       Promptly after the execution of any amendment to this
Agreement, the Issuer or the Note Administrator shall furnish a copy of such
amendment to each Noteholder and the 17g-5 Information Provider pursuant to the
terms of the Indenture.

 

(g)                      The parties to this Agreement shall be entitled to rely
upon an Officer’s Certificate of the Issuer in determining whether or not the
Securityholders would be materially or adversely affected by such change (after
giving notice of such change to the Securityholders).  Such determination shall
be conclusive and binding on all present and future Securityholders.  None of
the parties to this Agreement shall be liable for any such determination made in
good faith.

 

Section 9.02                                               Governing Law.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, and the obligations, rights and remedies of the parties
hereunder shall be determined in accordance with such laws, without giving
effect to principles of conflicts of laws.

 

Section 9.03                                               Notices.  All
demands, notices and communications hereunder shall be in writing and addressed
in each case as follows:

 

(a)                                 if to the Issuer, at:

 

GPMT 2019-FL2, Ltd.
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com;

 

(b)                                 if the Collateral Manager, at:

 

GPMT Collateral Manager LLC
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com;

 

100

--------------------------------------------------------------------------------



 

(c)                                  if to the Note Administrator, at

 

Wells Fargo Bank, National Association
Corporate Trust Services
9062 Old Annapolis Road
Columbia, Maryland  21045-1951
Attention:  Corporate Trust Services — GPMT 2019-FL2;

 

with a copy by email to:

 

trustadmistrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com;

 

(d)                                 if to the Trustee, at

 

Wilmington Trust, National Association
1100 North Market Street
Wilmington, Delaware 19890
Attention:  CMBS Trustee — GPMT 2019-FL2
Facsimile number:  (302) 636-6196;

 

with a copy to:

 

Email:  cmbstrustee@wilmingtontrust.com;

 

(e)                                  if to the Servicer, at

 

Wells Fargo Bank, National Association,
Commercial Mortgage Servicing
Three Wells Fargo
MAC D1050-084, 401 South Tryon Street, 8th Floor
Charlotte, North Carolina 28202
Attention:  GPMT 2019-FL2 Asset Manager
Facsimile number:  (704) 715-0036;

 

101

--------------------------------------------------------------------------------



 

(f)                                   if to the Special Servicer, at

 

Trimont Real Estate Advisors., LLC
One Alliance Center
3500 Lenox Road NE, Suite G1
Atlanta, Georgia 30326
Attention:  Special Servicing;

 

with copies by email to:

 

CMBSServicing@trimontrea.com

 

and

 

legaldepartment@trimontrea.com;

 

(g)                                  if to the Advancing Agent, at

 

GPMT Seller LLC
590 Madison Avenue, 38th Floor
New York, New York 10022
Attention:  General Counsel
Email:  GPMT2019-FL2@gpmortgagetrust.com; and

 

(h)                                 if to the initial Companion Participation
Holders, at the addresses set forth on Exhibit E hereto.

 

Any of the above-referenced Persons may change its address for notices hereunder
by giving notice of such change to the other Persons.  All notices and demands
shall be deemed to have been given at the time of the delivery at the address of
such Person for notices hereunder if personally delivered, mailed by certified
or registered mail, postage prepaid, return receipt requested, or sent by
overnight courier or telecopy; provided, however, that any notice delivered
after normal business hours of the recipient or on a day which is not a Business
Day shall be deemed to have been given on the next succeeding Business Day.

 

To the extent that any demand, notice or communication hereunder is given to the
Servicer or the Special Servicer, as the case may be, by a Responsible Officer
of the Issuer (or the Collateral Manager on its behalf), such Responsible
Officer shall be deemed to have the requisite power and authority to bind the
Issuer with respect to such communication, and the Servicer or the Special
Servicer, as the case may be, may conclusively rely upon and shall be protected
in acting or refraining from acting upon any such communication.  To the extent
that any demand, notice or communication hereunder is given to the Issuer by a
Responsible Officer of the Servicer, the Special Servicer, the Trustee or the
Note Administrator, as the case may be, such Responsible Officer shall be deemed
to have the requisite power and authority to bind such party with respect to
such communication, and the Issuer may conclusively rely upon and shall be
protected in acting or refraining from acting upon any such communication.

 

102

--------------------------------------------------------------------------------



 

Section 9.04                                               Severability of
Provisions.  If one or more of the provisions of this Agreement shall be for any
reason whatever held invalid or unenforceable, such provisions shall be deemed
severable from the remaining covenants, agreements and provisions of this
Agreement and such invalidity or unenforceability shall in no way affect the
validity or enforceability of such remaining provisions or the rights of any
parties thereunder.  To the extent permitted by law, the parties hereto hereby
waive any provision of law that renders any provision of this Agreement invalid
or unenforceable in any respect.

 

Section 9.05                                               Inspection and Audit
Rights.  (a)  The Servicer and the Special Servicer, as the case may be, agree
that, on reasonable prior notice, it will permit any agent or representative of
the Issuer, during the normal business hours, to examine all the books of
account, records, reports and other papers of the Servicer and the Special
Servicer, as the case may be, relating to the Commercial Real Estate Loans, to
make copies and extracts therefrom, to cause such books to be audited by
accountants selected by the Issuer, and to discuss matters relating to the
Commercial Real Estate Loans with the officers, employees and accountants of the
Servicer and the Special Servicer (and by this provision the Servicer and the
Special Servicer hereby authorize such accountants to discuss with such agents
or representatives such matters), all at such reasonable times and as often as
may be reasonably requested.  Any expense incident to the exercise by the Issuer
of any right under this Section shall be borne by the Issuer.

 

(b)         The Special Servicer shall, on reasonable prior notice, permit any
agent or representative of the Collateral Manager, the holder of a Controlling
Companion Participation, the Note Administrator, the Trustee and any applicable
person in accordance with the control and consultation procedures of
Section 3.23, during normal business hours, to examine all the books of account,
records, reports and other papers of the Special Servicer relating to the
Specially Serviced Loans and to generally review the Special Servicer’s
operational practices in respect of Specially Serviced Interests to formulate an
opinion as to whether or not those operational practices generally satisfy the
Servicing Standard under this Agreement.

 

Section 9.06                                               [Reserved]

 

Section 9.07                                               Binding Effect; No
Partnership; Counterparts.  The provisions of this Agreement shall be binding
upon and inure to the benefit of the respective successors and permitted assigns
of the parties hereto.  Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between the parties hereto and the
services of the parties hereto other than the Issuer shall be rendered as an
Independent Contractor for the Issuer.  For the purpose of facilitating the
execution of this Agreement as herein provided and for other purposes, this
Agreement may be executed simultaneously in any number of counterparts, each of
which counterparts shall be deemed to be an original, and such counterparts
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of a signature page of this Agreement in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Agreement.

 

Section 9.08                                               Protection of
Confidential Information.  The Servicer and the Special Servicer shall keep
confidential and shall not divulge to any party, without the Issuer’s prior
written consent, any information pertaining to the Commercial Real Estate Loans
or the Obligors except to the extent that (a) it is appropriate for the Servicer
or the Special

 

103

--------------------------------------------------------------------------------



 

Servicer to do so (i) in working with legal counsel, auditors, other advisors,
taxing authorities, regulators or other governmental agencies or in connection
with performing its obligations hereunder, (ii) in accordance with the Servicing
Standard or (iii) when required by any law, regulation, ordinance,
administrative proceeding, governmental agency, court order or subpoena or
(b) the Servicer or the Special Servicer, as the case may be, is disseminating
general statistical information relating to the assets (including the Commercial
Real Estate Loans) being serviced by the Servicer or the Special Servicer, as
the case may be, so long as the Servicer or the Special Servicer does not
identify the Obligors.  Unless prohibited by law, statute, rule or court order,
Servicer or the Special Servicer, as the case may be, shall promptly notify
Issuer of any such disclosure pursuant to clause (iii); provided, however, the
Servicer or the Special Servicer, as the case may be, shall still make such
disclosure absent a court order directing it to stop or terminate such
disclosure.

 

Section 9.09                                               General Interpretive
Principles.  For purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires:

 

(a)                     the terms defined in this Agreement have the meanings
assigned to them in this Agreement and include the plural as well as the
singular, and the use of any gender herein shall be deemed to include the other
gender;

 

(b)                     accounting terms not otherwise defined herein have the
meanings assigned to them in accordance with generally accepted accounting
principles;

 

(c)                      references herein to an “Article,” “Section,” or other
subdivision without reference to a document are to the designated Article,
Section or other applicable subdivision of this Agreement;

 

(d)                     reference to a Section, subsection, paragraph or other
subdivision without further reference to a specific Section is a reference to
such Section, subsection, paragraph or other subdivision, as the case may be, as
contained in the same Section in which the reference appears;

 

(e)                      the words “herein,” “hereof,” “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular provision;

 

(f)                       the term “include” or “including” shall mean without
limitation by reason of enumeration; and

 

(g)                      the Article, Section and subsection headings herein are
for convenience of reference only, and shall not limit or otherwise affect the
meaning of the provisions contained therein.

 

Section 9.10                                               Further Agreements. 
Each party hereto agrees:  (a)  to execute and deliver to the other such
additional documents, instruments or agreements as may be reasonably requested
by the other parties hereto and as may be necessary or appropriate to effectuate
the purposes of this Agreement;

 

104

--------------------------------------------------------------------------------



 

(b)                     that neither the Servicer nor the Special Servicer, as
the case may be, shall be responsible for any federal, state or local securities
reporting requirements related to servicing for the Commercial Real Estate
Loans; and

 

(c)                      that neither the Servicer nor the Special Servicer, as
the case may be, shall be (and cannot be) performing any broker-dealer
activities.

 

Section 9.11                                               Rating Agency
Notices.  (a)  The Issuer (or the Collateral Manager acting on behalf of the
Issuer) shall deliver written notice of the following events to (i) Kroll Bond
Rating Agency, Inc., 805 Third Avenue, 29th Floor, New York, New York 10022,
Attention: CMBS Surveillance (or by electronic mail at
cmbssurveillance@kbra.com) and (ii) Moody’s Investor Services, Inc., 7 World
Trade Center, 250 Greenwich Street, New York, New York 10007, Attention: CRE CDO
Surveillance, (or by electronic mail at moodys_cre_cdo_monitoring@moodys.com),
or such other address that any Rating Agency shall designate in the future,
promptly following the occurrence thereof: (a) any amendment to this Agreement
or any other documents included in the Indenture; (b) any Event of Default;
(c) any change in or the termination of the Collateral Manager; (d) the removal
of the Servicer or the Special Servicer or any successor servicer as Servicer or
successor special servicer as Special Servicer; (e) any inspection results
received in writing (whether structural, environmental or otherwise) of any
Mortgaged Property; (f) final payment to the Noteholders; or (g) any change in a
property manager.  In addition, the Monthly Reports, the CREFC® Investor
Reporting Package and the CREFC® Special Servicer Loan File and such other
reports provided for hereunder or under the Indenture shall be made available to
the Rating Agencies at the time such documents are required to be delivered
pursuant to the Indenture.  The Servicer or the Special Servicer and the Issuer
also shall furnish such other information regarding the Commercial Real Estate
Loans as may be reasonably requested by the Rating Agencies to the extent such
party has or can obtain such information without unreasonable effort or
expense.  Notwithstanding the foregoing, the failure to deliver such notices or
copies shall not constitute a Servicer Termination Event under this Agreement.

 

(b)                     All information and notices required to be delivered to
the Rating Agencies pursuant to this Agreement or requested by the Rating
Agencies in connection herewith, shall first be provided in electronic format to
the 17g-5 Information Provider in compliance with the terms of the Indenture
(who shall post such information to the 17g-5 Website in accordance with
Section 14.13 of the Indenture).  The Servicer may (but is not required to)
provide information and notices directly to the Rating Agencies the earlier of
(a) upon notice that the information is posted to the 17g-5 Website and (b) at
the same time the information or notice was provided to the 17g-5 Information
Provider in accordance with the procedures in Section 14.13 of the Indenture.

 

(c)                      Each party hereto, insofar as it may communicate with
any Rating Agency pursuant to any provision of this Agreement, each other party
to this Agreement, agrees to comply (and to cause each and every sub-servicer,
subcontractor, vendor or agent for such Person and each of its officers,
directors and employees to comply) with the provisions relating to
communications with the Rating Agencies set forth in this Section 9.11 and shall
not deliver to the Rating Agencies any report, statement, request or other
information relating to the Notes or the Commercial Real Estate Loans other than
in compliance with such provisions.

 

105

--------------------------------------------------------------------------------



 

(d)                     The Collateral Manager, the Servicer and the Special
Servicer shall be permitted (but not obligated) to orally communicate with the
Rating Agencies regarding any of the Loan Documents and any other matters
related to the Commercial Real Estate Loans, the related Mortgaged Properties,
the related Mortgagors or any other matters relating to this Agreement; provided
that such party summarizes the information provided to the Rating Agencies in
such communication in writing and provides the 17g-5 Information Provider with
such written summary in accordance with the procedures set forth herein the same
day such communication takes place; provided, further, that the summary of such
oral communications shall not identity which Rating Agency the communication was
with.  The 17g-5 Information Provider shall post such written summary on the
17g-5 Information Provider’s Website in accordance with the procedures set forth
in the Indenture.

 

(e)                      None of the foregoing restrictions in this Section 9.11
prohibit or restrict oral or written communications, or providing information,
between the Servicer or Special Servicer, on the one hand, and any Rating
Agency, on the other hand, with regard to (i) such Rating Agency’s review of the
ratings, if any, it assigns to such party, (ii) such Rating Agency’s approval,
if any, of such party as a commercial mortgage master, special or primary
servicer or (iii) such Rating Agency’s evaluation of such party’s servicing
operations in general; provided, however, that such party shall not provide any
information relating to the Notes or the Commercial Real Estate Loans to any
Rating Agency in connection with any such review and evaluation by such Rating
Agency unless (x) borrower, property or deal specific identifiers are redacted;
(y) such information has already been provided to the 17g-5 Information Provider
and has been uploaded onto the 17g-5 Website; or (z) the Rating Agency confirms
in writing that it does not intend to use such information in undertaking credit
rating surveillance with respect to the Notes.

 

Section 9.12                                               Limited Recourse and
Non-Petition.  (a)  Notwithstanding any other provision of this Agreement, the
Servicer, the Special Servicer, the Collateral Manager, the Note Administrator,
the Advancing Agent and the Trustee hereby agree and acknowledge that the
obligations of the Issuer under this Agreement are limited recourse obligations
of the Issuer payable solely from the Commercial Real Estate Loans as
contemplated hereby or in accordance with the Priority of Payments (as defined
in the Indenture), and, following realization of all of the Commercial Real
Estate Loans, all obligations of the Issuer and all claims of Servicer, the
Special Servicer, the Collateral Manager, the Advancing Agent, the Note
Administrator and the Trustee against the Issuer under this Agreement shall be
extinguished and shall not thereafter revive.  Each of the Servicer, the Special
Servicer, the Collateral Manager, the Advancing Agent, the Note Administrator
and the Trustee hereby agrees and acknowledges that the Issuer’s obligations
hereunder will be solely the corporate obligations of the Issuer, and that none
of the Servicer, the Special Servicer, the Collateral Manager, the Advancing
Agent, the Note Administrator or the Trustee will have any recourse to any of
the directors, officers, employees, shareholders or Affiliates of the Issuer
with respect to any claims, losses, damages, liabilities, indemnities or other
obligations in connection with any transaction contemplated hereby.

 

(b)                     Notwithstanding any other provision of this Agreement,
the Servicer, the Special Servicer, the Collateral Manager, the Advancing Agent,
the Note Administrator and the Trustee hereby agree not to file, cause the
filing of or join in any petition in bankruptcy against

 

106

--------------------------------------------------------------------------------



 

the Issuer for the non-payment to the Servicer, the Special Servicer, the
Collateral Manager, or the Trustee of any amounts due pursuant to this Agreement
until at least one year and one day, or, if longer, the applicable preference
period then in effect (including any period established pursuant to the laws of
the Cayman Islands), after the payment in full of all Notes.

 

(c)                      The provisions of this Section 9.12 shall survive the
termination of this Agreement for any reason whatsoever.

 

Section 9.13                                               Capacity of Trustee
and Note Administrator.  It is expressly understood and agreed by the parties
hereto that (i) this Agreement is executed and delivered by each of the Trustee
and the Note Administrator, not individually or personally, but solely in its
respective capacity as trustee and note administrator, as applicable, on behalf
of the Issuer, in the exercise of the powers and authority conferred and vested
in it under the Indenture for the Issuer, and pursuant to the direction of the
Issuer, (ii) under no circumstances shall the Trustee or Note Administrator be
liable for the payment of any indebtedness or expenses of the Issuer, or be
liable for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Issuer under this Agreement or any other
agreement including the Indenture for the Issuer or any related document; and
(iii) the Trustee and the Note Administrator shall not have any obligations or
duties under this Agreement except as expressly set forth herein, no implied
duties on the part of the Trustee or the Note Administrator shall be read into
this Agreement, and nothing herein shall be construed to be an assumption by the
Trustee or the Note Administrator of any duties or obligations of any other
party to this Agreement, the Indenture or any related document, the duties of
the Trustee and the Note Administrator being solely those set forth in the
related Servicing Agreement and/or Indenture, as applicable.

 

Each of the Trustee and the Note Administrator shall be entitled to all the
rights, protections, immunities, and indemnities under the Indenture as if
specifically set forth herein.

 

Section 9.14                                               Third-Party
Beneficiaries.  The parties to this Agreement acknowledge that the Seller and
each Companion Participation Holder is an intended third-party beneficiary in
respect of the rights afforded it under this Agreement and may directly enforce
such rights.

 

[SIGNATURE PAGES FOLLOW]

 

107

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Issuer, the Collateral Manager, the Servicer, the
Special Servicer, the Note Administrator, the Trustee and the Advancing Agent
have caused this Agreement to be duly executed by their respective officers
thereunto duly authorized as of the date first above written.

 

 

With respect to the Issuer only, executed as a Deed by

 

 

 

 

GPMT 2019-FL2, LTD., as Issuer

 

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Authorized Signatory

 

GPMT 2019-FL2 — Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

 

GPMT COLLATERAL MANAGER LLC, as Collateral Manager

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 — Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

 

 

 

By:

/s/ Drew Davis

 

 

Name:

Drew Davis

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 — Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

 

 

 

By:

/s/ Amber Nelson

 

 

Name:

Amber Nelson

 

 

Title:

Assistant Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 – Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

 

GPMT SELLER LLC, as Advancing Agent

 

 

 

By:

/s/ Michael J. Karber

 

 

Name:

Michael J. Karber

 

 

Title:

Deputy General Counsel

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 – Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Servicer

 

 

 

By:

/s/ MaryKate Walker

 

 

Name:

MaryKate Walker

 

 

Title:

Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

GPMT 2019-FL2 – Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

 

TRIMONT REAL ESTATE ADVISORS, LLC, as Special Servicer

 

 

 

By:

/s/ Steven M. Lauer

 

 

Name:

Steven M. Lauer

 

 

Title:

Authorized Signatory

 

GPMT 2019-FL2 – Signature Page to Servicing Agreement

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

COLLATERAL INTEREST SCHEDULE

 

#

 

Property Name

 

Collateral Interest Type

 

Initial Collateral Interest
 Balance

1

 

The Meier & Frank Building

 

Pari Passu Participation

 

$

58,967,901

2

 

Shippan Landing

 

Pari Passu Participation

 

$

54,298,318

3

 

100 Jefferson Road

 

Pari Passu Participation

 

$

47,484,318

4

 

St. Paul Place

 

Pari Passu Participation

 

$

46,002,213

5

 

One Union Center

 

Pari Passu Participation

 

$

44,593,151

6

 

Snow King Resort

 

Pari Passu Participation

 

$

41,000,000

7

 

St. Jean Apartments

 

Pari Passu Participation

 

$

40,478,228

8

 

Andover Landing

 

Pari Passu Participation

 

$

39,572,154

9

 

The Quinn At Westchase

 

Pari Passu Participation

 

$

38,325,871

10

 

Mill and Main

 

Pari Passu Participation

 

$

32,012,287

11

 

58-30 Grand Avenue

 

Pari Passu Participation

 

$

29,403,500

12

 

The Bloc

 

Whole Mortgage Loan

 

$

28,966,000

13

 

South City Plaza

 

Pari Passu Participation

 

$

28,569,014

14

 

Flats on LaSalle

 

Pari Passu Participation

 

$

26,885,000

15

 

Moxy Hotel

 

Whole Mortgage Loan

 

$

26,000,000

16

 

100 Park

 

Pari Passu Participation

 

$

24,330,000

17

 

One Commerce

 

Pari Passu Participation

 

$

23,779,823

18

 

446 West 14th Street

 

Pari Passu Participation

 

$

21,060,843

19

 

The Grand Hotel

 

Pari Passu Participation

 

$

20,500,000

20

 

Kenwood Village

 

Pari Passu Participation

 

$

19,500,000

21

 

Gramercy Plaza

 

Pari Passu Participation

 

$

18,980,249

22

 

Pueblo del Sol

 

Whole Mortgage Loan

 

$

18,700,000

23

 

Vantage on the Park

 

Pari Passu Participation

 

$

18,423,346

24

 

500 EJC

 

Pari Passu Participation

 

$

18,187,500

25

 

Wilton Shoppes

 

Pari Passu Participation

 

$

16,353,142

26

 

Alpine Creek Apartments

 

Pari Passu Participation

 

$

16,000,000

27

 

One Pine Apartments

 

Pari Passu Participation

 

$

13,500,000

28

 

Plaza at Eastlake

 

Pari Passu Participation

 

$

13,160,000

 

A-1

--------------------------------------------------------------------------------



 

EXHIBIT B

 

APPLICABLE SERVICING CRITERIA IN ITEM 1122 OF REGULATION AB

 

The assessment of compliance to be delivered shall address, at a minimum, the
criteria identified below as “Applicable Servicing Criteria” (with each
Applicable Party(ies) deemed to be responsible for the items applicable to the
functions it is performing.  In addition, this Exhibit B shall not be construed
to impose on any Person any servicing duty that is not otherwise imposed on such
Person under the main body of the Servicing Agreement of which this Exhibit B
forms a part or to require an assessment of the criterion that is not
encompassed by the servicing duties of the applicable party that are set forth
in the main body of the Servicing Agreement.  For the avoidance of doubt, for
purposes of this Exhibit B, other than with respect to Item 1122(d)(2)(iii),
references to Servicer below shall include any sub-servicer engaged by the
Servicer.

 

 

 

Applicable Servicing Criteria

 

Applicable
 Party(ies)

Reference

 

Criteria

 

 

 

General Servicing Considerations

 

 

1122(d)(1)(i)

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

Servicer; Special Servicer

1122(d)(1)(ii)

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

Servicer; Special Servicer

1122(d)(1)(iii)

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the loans are maintained.

 

N/A

1122(d)(1)(iv)

 

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

Servicer; Special Servicer

 

 

Cash Collection and Administration

 

 

1122(d)(2)(i)

 

Payments on loans are deposited into the appropriate custodial bank accounts and
related bank clearing accounts no more than two business days following receipt,
or such other number of days specified in the transaction agreements.

 

Servicer; Special Servicer

1122(d)(2)(ii)

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

N/A

 

B-1

--------------------------------------------------------------------------------



 

 

 

Applicable Servicing Criteria

 

Applicable
 Party(ies)

Reference

 

Criteria

 

1122(d)(2)(iii)

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

Servicer; Special Servicer

1122(d)(2)(iv)

 

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

Servicer; Special Servicer

1122(d)(2)(v)

 

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

Servicer; Special Servicer

1122(d)(2)(vi)

 

Unissued checks are safeguarded so as to prevent unauthorized access.

 

Servicer; Special Servicer

1122(d)(2)(vii)

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

Servicer; Special Servicer

 

 

Investor Remittances and Reporting

 

 

1122(d)(3)(i)

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s

 

N/A

 

B-2

--------------------------------------------------------------------------------



 

 

 

Applicable Servicing Criteria

 

Applicable
 Party(ies)

Reference

 

Criteria

 

 

 

records as to the total unpaid principal balance and number of loans serviced by
the Servicer.

 

 

1122(d)(3)(ii)

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

N/A

1122(d)(3)(iii)

 

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records or Note Administrator’s investor records, or such
other number of days specified in the transaction agreements.

 

N/A

1122(d)(3)(iv)

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

N/A

 

 

Loan Administration

 

 

1122(d)(4)(i)

 

Collateral or security on loans is maintained as required by the transaction
agreements or related loan documents.

 

Servicer; Special Servicer

1122(d)(4)(ii)

 

Loan and related documents are safeguarded as required by the transaction
agreements.

 

N/A

1122(d)(4)(iii)

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

Special Servicer

1122(d)(4)(iv)

 

Payments on loans, including any payoffs, made in accordance with the related
loan documents are posted to the Servicer’s obligor records maintained no more
than two business days after receipt, or such other number of days specified in
the transaction agreements, and allocated to principal, interest or other items
(e.g., escrow) in accordance with the related loan documents.

 

Servicer

1122(d)(4)(v)

 

The Servicer’s records regarding the loans agree with the Servicer’s records
with respect to an obligor’s unpaid principal balance.

 

Servicer

1122(d)(4)(vi)

 

Changes with respect to the terms or status of an obligor’s loans (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool loan
documents.

 

Special Servicer

 

B-3

--------------------------------------------------------------------------------



 

 

 

Applicable Servicing Criteria

 

Applicable
 Party(ies)

Reference

 

Criteria

 

1122(d)(4)(vii)

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

Special Servicer

1122(d)(4)(viii)

 

Records documenting collection efforts are maintained during the period a loan
is delinquent in accordance with the transaction agreements. Such records are
maintained on at least a monthly basis, or such other period specified in the
transaction agreements, and describe the entity’s activities in monitoring
delinquent loans including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

Servicer; Special Servicer

1122(d)(4)(ix)

 

Adjustments to interest rates or rates of return for loans with variable rates
are computed based on the related loan documents.

 

Servicer

1122(d)(4)(x)

 

Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s loan documents, on
at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable loan documents and state laws; and (C) such funds are
returned to the obligor within 30 calendar days of full repayment of the related
loans, or such other number of days specified in the transaction agreements.

 

Servicer

1122(d)(4)(xi)

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the Servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

Servicer

1122(d)(4)(xii)

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

Servicer

 

B-4

--------------------------------------------------------------------------------



 

 

 

Applicable Servicing Criteria

 

Applicable
 Party(ies)

Reference

 

Criteria

 

1122(d)(4)(xiii)

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the Servicer, or such other number of
days specified in the transaction agreements.

 

Servicer

1122(d)(4)(xiv)

 

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

Servicer

1122(d)(4)(xv)

 

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

N/A

 

B-5

--------------------------------------------------------------------------------



 

EXHIBIT C

 

[Reserved]

 

C-1

--------------------------------------------------------------------------------



 

EXHIBIT D

 

FORM OF SPECIAL SERVICER’S TWO QUARTER FUTURE ADVANCE ESTIMATE

 

[Date]

 

Servicer:

commercial.servicing@wellsfargo.com

 

 

Special Servicer:

CMBSServicing@trimontrea.com

 

 

Collateral Manager:

GPMT2019-FL2@gpmortgagetrust.com

 

 

Seller and Future Funding Indemnitor:

GPMT2019-FL2@gpmortgagetrust.com; and

 

 

Note Administrator:

trustadministrationgroup@wellsfargo.com;
and

 

cts.cmbs.bond.admin@wellsfargo.com

 

 

17g 5 Information Provider

17g5informationprovider@wellsfargo.com

 

Re:          GPMT 2019-FL2, Ltd. — Two Quarter Future Advance Estimate

 

Ladies and Gentlemen:

 

This notification is delivered pursuant to Section 3.26 of the Servicing
Agreement entered into in connection with the above referenced transaction. 
Capitalized terms used but not defined herein have the respective meanings set
forth in the Servicing Agreement.  The period covered by this notification is
from          to          (the “Relevant Period”).

 

Check One:

 

o                                                                                   
Nothing has come to the attention of the Special Servicer in the documentation
provided by the Seller that in the reasonable opinion of the Special Servicer
would support a determination of a Two Quarter Future Advance Estimate for the
Relevant Period that is at least 25% higher than Seller’s Two Quarter Future
Advance Estimate for the Relevant Period.  In accordance with Section 3.26 of
the Servicing Agreement, Seller’s Two Quarter Future Advance Estimate is the
controlling estimate for the Relevant Period.

 

o                                                                                   
The Special Servicer’s Two Quarter Future Advance Estimate for the Relevant
Period is $              .  In accordance with Section 3.26 of the Servicing
Agreement, the Special Servicer’s Two Quarter Future Advance Estimate is the
controlling estimate for the Relevant Period.

 

D-1

--------------------------------------------------------------------------------



 

 

TRIMONT REAL ESTATE ADVISORS, LLC,
      as Special Servicer

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

D-2

--------------------------------------------------------------------------------



 

EXHIBIT E

 

PARTICIPATION HOLDER REGISTER

 

#

 

Property Name

 

Collateral Interest
Principal Balance

 

Companion
Participation(s)
Principal
Balance

 

Outstanding Future
Funding Amount

 

Companion Participation
Holder(s)

 

Pari Passu Participation
Holder

 

1

 

The Meier & Frank Building

 

A-2 Participation: $58,967,901

 

$

23,325,222

 

A-1 Participation: $23,325,222

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

2

 

 

 

 

 

$

16,951,682

 

A-1 Participation: $16,951,682

 

A-1 Participation: TH Commercial GS LLC

 

GPMT 2019-FL2, Ltd.

 

 

Shippan Landing

 

A-3 Participation: $54,298,318

 

$

53,750,000

 

 

A-2 Participation: GPMT 2018-FL1, Ltd.

 

 

 

3

 

100 Jefferson Road

 

A-2 Participation: $47,484,318

 

$

4,715,682

 

A-1 Participation: $4,715,682

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

4

 

St. Paul Place

 

A-2 Participation: $46,002,213

 

$

1,633,198

 

A-1 Participation: $1,633,198

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

5

 

One Union Center

 

A-2 Participation: $44,593,151

 

$

30,186,849

 

A-1 Participation: $30,186,849

 

A-1 Participation: TH Commercial GS LLC

 

GPMT 2019-FL2, Ltd.

 

6

 

Snow King Resort

 

A-2 Participation: $41,000,000

 

$

5,000,000

 

A-1 Participation: $5,000,000

 

A-1 Participation: GP Commercial WF LLC

 

GPMT 2019-FL2, Ltd.

 

7

 

St. Jean Apartments

 

A-2 Participation: $40,478,228

 

$

6,486,382

 

A-1 Participation: $6,486,382

 

A-1 Participation: TH Commercial GS LLC

 

GPMT 2019-FL2, Ltd.

 

8

 

Andover Landing

 

A-2 Participation: $39,572,154

 

$

39,572,154

 

A-1 Participation: $7,605,691

 

A-1 Participation: GP Commercial CB LLC

 

GPMT 2019-FL2, Ltd.

 

 

E-1

--------------------------------------------------------------------------------



 

#

 

Property Name

 

Collateral Interest
Principal Balance

 

Companion
Participation(s)
Principal
Balance

 

Outstanding Future
Funding Amount

 

Companion Participation
Holder(s)

 

Pari Passu Participation
Holder

 

9

 

The Quinn at Westchase

 

A-2 Participation: $38,325,871

 

$

6,461,641

 

A-1 Participation: $6,461,641

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

10

 

Mill and Main

 

A-2 Participation: $32,012,287

 

$

6,767,713

 

A-1 Participation: $6,767,713

 

A-1 Participation: GP Commercial CB LLC

 

GPMT 2019-FL2, Ltd.

 

11

 

58-30 Grand Avenue

 

A-2 Participation: $29,403,500

 

$

7,366,801

 

A-1 Participation: $7,366,801

 

A-1 Participation: GP Commercial CB LLC

 

GPMT 2019-FL2, Ltd.

 

12

 

South City Plaza

 

A-2 Participation: $28,569,014

 

$

2,288,794

 

A-1 Participation: $2,288,794

 

A-1 Participation: TH Commercial GS LLC

 

GPMT 2019-FL2, Ltd.

 

13

 

Flats on LaSalle

 

A-2 Participation: $26,885,000

 

$

7,267,294

 

A-1 Participation: $7,267,294

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

14

 

100 Park

 

A-2 Participation: $24,330,000

 

$

3,220,000

 

A-1 Participation: $3,220,000

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

15

 

One Commerce

 

A-2 Participation: $23,779,823

 

$

4,778,986

 

A-1 Participation: $4,778,986

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

16

 

446 West 14th Street

 

A-2 Participation: $21,060,843

 

$

4,439,157

 

A-1 Participation: $4,439,157

 

A-1 Participation: TH Commercial GS LLC

 

GPMT 2019-FL2, Ltd.

 

17

 

The Grand Hotel

 

A-2 Participation: $20,500,000

 

$

7,000,000

 

A-1 Participation: $7,000,000

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

18

 

Kenwood Village

 

A-2 Participation: $19,500,000

 

$

1,750,000

 

A-1 Participation: $1,750,000

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

 

E-2

--------------------------------------------------------------------------------



 

#

 

Property Name

 

Collateral Interest
Principal Balance

 

Companion
Participation(s)
Principal
Balance

 

Outstanding Future
Funding Amount

 

Companion Participation
Holder(s)

 

Pari Passu Participation
Holder

 

19

 

Gramercy Plaza

 

A-2 Participation: $18,980,249

 

$

10,314,751

 

A-1 Participation: $10,314,751

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

20

 

Vantage on the Park

 

A-2 Participation: $18,423,346

 

$

4,276,654

 

A-1 Participation: $4,276,654

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

21

 

500 EJC

 

A-2 Participation: $18,187,500

 

$

3,300,000

 

A-1 Participation: $3,300,000

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

22

 

Wilton Shoppes

 

A-2 Participation: $16,353,142

 

$

6,466,986

 

A-1 Participation: $6,466,986

 

A-1 Participation: TH Commercial JPM LLC

 

GPMT 2019-FL2, Ltd.

 

23

 

Alpine Creek Apartments

 

A-2 Participation: $16,000,000

 

$

246,500

 

A-1 Participation: $246,500

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

24

 

One Pine Apartments

 

A-2 Participation: $13,500,000

 

$

4,785,295

 

A-1 Participation: $4,785,295

 

A-1 Participation: TH Commercial Mortgage LLC

 

GPMT 2019-FL2, Ltd.

 

25

 

Plaza at Eastlake

 

A-2 Participation: $13,160,000

 

$

5,797,000

 

A-1 Participation: $5,797,000

 

A-1 Participation: GP Commercial CB LLC

 

GPMT 2019-FL2, Ltd.

 

 

E-3

--------------------------------------------------------------------------------



 

Companion Participation Holders

 

Name

 

Address

 

Wire Instructions

GP Commercial WF LLC

 

590 Madison Avenue, 38th Floor
New York, New York 10022
Attention: Kevin Wachter (Wells Fargo)
Phone: 212-364-3200

 

Bank: ##########
Deposit Account Number: ##########
Routing Number: ##########
Deposit Account Name: ##########

TH Commercial GS LLC

 

590 Madison Avenue, 38th Floor
New York, New York 10022
Attention: Kevin Wachter (Goldman Sachs)
Phone: 212-364-3200

 

Bank: ##########
Deposit Account Number: ##########
Routing Number: ##########
Deposit Account Name: ##########

GP Commercial CB LLC

 

590 Madison Avenue, 38th Floor
New York, New York 10022
Attention: Kevin Wachter (GPMT)
Phone: 212-364-3200

 

Bank: ##########
Deposit Account Number: ##########
Routing Number: ##########
Deposit Account Name: ##########

TH Commercial JPM LLC

 

590 Madison Avenue, 38th Floor
New York, New York 10022
Attention: Kevin Wachter (GPMT)
Phone: 212-364-3200

 

Bank: ##########
Deposit Account Number: ##########
Routing Number: ##########
Deposit Account Name: ##########

TH Commercial Mortgage LLC

 

590 Madison Avenue, 38th Floor
New York, New York 10022
Attention: Kevin Wachter (GPMT)
Phone: 212-364-3200

 

Bank: ##########
Deposit Account Number: ##########
Routing Number: ##########
Deposit Account Name: ##########

 

E-4

--------------------------------------------------------------------------------



 

EXHIBIT F

 

FORM OF FUTURE FUNDING MONTHLY REPORT

 

Period End Date

 

[MONTH] [DATE], 20[  ]

 

 

 

 

 

 

 

 

 

Loan Number

 

Loan Name

 

Advance Date

 

Amount

 

[          ]

 

[          ]

 

[          ]

 

$

[     ]

 

[          ]

 

[          ]

 

[          ]

 

$

[     ]

 

[          ]

 

[          ]

 

[          ]

 

$

[     ]

 

 

F-1

--------------------------------------------------------------------------------